Exhibit 10.1

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED

REVOLVING CREDIT

AND

SECURITY AGREEMENT

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION

(AS LENDER AND AS AGENT)

AND

PNC CAPITAL MARKETS LLC

(AS LEAD ARRANGER)

--------------------------------------------------------------------------------

 

WITH

--------------------------------------------------------------------------------

 

GEOKINETICS INC.,

GEOPHYSICAL DEVELOPMENT CORPORATION,

QUANTUM GEOPHYSICAL, INC.,

GEOKINETICS EXPLORATION INC.,

TRACE ENERGY SERVICES, INC.,

GEOKINETICS HOLDINGS, INC.,

GRANT GEOPHYSICAL, INC.,

GRANT GEOPHYSICAL (INT’L), INC.,

GRANT GEOPHYSICAL CORP.,

AND

ADVANCED SEISMIC TECHNOLOGY, INC.

(BORROWERS)

--------------------------------------------------------------------------------

 

May      , 2007

--------------------------------------------------------------------------------

 

 

 

 

 

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

I.          DEFINITIONS.

 

1

 

 

 

 

 

1.1.

 

Accounting Terms

 

1

 

 

 

 

 

1.2.

 

General Terms

 

2

 

 

 

 

 

1.3.

 

Uniform Commercial Code Terms

 

27

 

 

 

 

 

1.4.

 

Certain Matters of Construction

 

27

 

 

 

 

 

II.         ADVANCES, PAYMENTS.

 

28

 

 

 

 

 

2.1.

 

Revolving Advances

 

28

 

 

 

 

 

2.2.

 

Procedure for Revolving Advances Borrowing

 

29

 

 

 

 

 

2.3.

 

Disbursement of Advance Proceeds

 

31

 

 

 

 

 

2.4.

 

Reserved

 

32

 

 

 

 

 

2.5.

 

Maximum Advances

 

32

 

 

 

 

 

2.6.

 

Repayment of Advances

 

32

 

 

 

 

 

2.7.

 

Repayment of Excess Advances

 

32

 

 

 

 

 

2.8.

 

Statement of Account

 

33

 

 

 

 

 

2.9.

 

Letters of Credit

 

33

 

 

 

 

 

2.10.

 

Issuance of Letters of Credit

 

33

 

 

 

 

 

2.11.

 

Requirements For Issuance of Letters of Credit

 

34

 

 

 

 

 

2.12.

 

Disbursements, Reimbursement

 

34

 

 

 

 

 

2.13.

 

Repayment of Participation Advances

 

36

 

 

 

 

 

2.14.

 

Documentation

 

36

 

 

 

 

 

2.15.

 

Determination to Honor Drawing Request

 

36

 

 

 

 

 

2.16.

 

Nature of Participation and Reimbursement Obligations

 

36

 

 

 

 

 

2.17.

 

Indemnity

 

38

 

 

 

 

 

2.18.

 

Liability for Acts and Omissions

 

38

 

 

 

 

 

 

i


--------------------------------------------------------------------------------


 

2.19.

 

Additional Payments

 

40

 

 

 

 

 

2.20.

 

Manner of Borrowing and Payment

 

40

 

 

 

 

 

2.21.

 

Mandatory Prepayments

 

41

 

 

 

 

 

2.22.

 

Increase in Aggregate Commitment

 

42

 

 

 

 

 

2.23.

 

Use of Proceeds

 

43

 

 

 

 

 

2.24.

 

Defaulting Lender

 

43

 

 

 

 

 

III.        INTEREST AND FEES.

 

44

 

 

 

 

 

3.1.

 

Interest

 

44

 

 

 

 

 

3.2.

 

Letter of Credit Fees

 

45

 

 

 

 

 

3.3.

 

Closing Fee and Facility Fee

 

46

 

 

 

 

 

3.4.

 

Reserved

 

46

 

 

 

 

 

3.5.

 

Computation of Interest and Fees

 

46

 

 

 

 

 

3.6.

 

Maximum Charges

 

46

 

 

 

 

 

3.7.

 

Increased Costs

 

47

 

 

 

 

 

3.8.

 

Basis For Determining Interest Rate Inadequate or Unfair

 

48

 

 

 

 

 

3.9.

 

Capital Adequacy

 

48

 

 

 

 

 

3.10.

 

Gross Up for Taxes

 

49

 

 

 

 

 

3.11.

 

Withholding Tax Exemption

 

49

 

 

 

 

 

IV.         COLLATERAL: GENERAL TERMS

 

50

 

 

 

 

 

4.1.

 

Security Interest in the Collateral

 

50

 

 

 

 

 

4.2.

 

Perfection of Security Interest

 

50

 

 

 

 

 

4.3.

 

Disposition of Collateral

 

51

 

 

 

 

 

4.4.

 

Preservation of Collateral

 

51

 

 

 

 

 

4.5.

 

Ownership of Collateral

 

51

 

 

 

 

 

4.6.

 

Defense of Agent’s and Lenders’ Interests

 

52

 

 

 

 

 

 

ii


--------------------------------------------------------------------------------


 

4.7.

 

Books and Records

 

53

 

 

 

 

 

4.8.

 

Financial Disclosure

 

53

 

 

 

 

 

4.9.

 

Compliance with Laws

 

53

 

 

 

 

 

4.10.

 

Inspection of Premises

 

53

 

 

 

 

 

4.11.

 

Insurance

 

54

 

 

 

 

 

4.12.

 

Failure to Pay Insurance

 

54

 

 

 

 

 

4.13.

 

Payment of Taxes

 

54

 

 

 

 

 

4.14.

 

Payment of Leasehold Obligations

 

55

 

 

 

 

 

4.15.

 

Receivables

 

55

 

 

 

 

 

4.16.

 

Maintenance of Equipment

 

58

 

 

 

 

 

4.17.

 

Exculpation of Liability

 

58

 

 

 

 

 

4.18.

 

Environmental Matters

 

58

 

 

 

 

 

4.19.

 

Financing Statements

 

60

 

 

 

 

 

4.20.

 

Location of Equipment

 

60

 

 

 

 

 

V.         REPRESENTATIONS AND WARRANTIES.

 

60

 

 

 

 

 

5.1.

 

Authority

 

60

 

 

 

 

 

5.2.

 

Formation and Qualification

 

61

 

 

 

 

 

5.3.

 

Survival of Representations and Warranties

 

61

 

 

 

 

 

5.4.

 

Tax Returns

 

61

 

 

 

 

 

5.5.

 

Financial Statements

 

62

 

 

 

 

 

5.6.

 

Entity Names

 

62

 

 

 

 

 

5.7.

 

O.S.H.A. and Environmental Compliance

 

62

 

 

 

 

 

5.8.

 

Solvency; No Litigation, Violation, Indebtedness or Default

 

63

 

 

 

 

 

5.9.

 

Patents, Trademarks, Copyrights and Licenses

 

64

 

 

 

 

 

5.10.

 

Licenses and Permits

 

65

 

 

 

 

 

 

iii


--------------------------------------------------------------------------------


 

5.11.

 

Default of Indebtedness

 

65

 

 

 

 

 

5.12.

 

No Default

 

65

 

 

 

 

 

5.13.

 

No Burdensome Restrictions

 

65

 

 

 

 

 

5.14.

 

No Labor Disputes

 

65

 

 

 

 

 

5.15.

 

Use of Proceeds; Margin Regulations

 

65

 

 

 

 

 

5.16.

 

Investment Company Act

 

66

 

 

 

 

 

5.17.

 

Disclosure

 

66

 

 

 

 

 

5.18.

 

Swaps

 

66

 

 

 

 

 

5.19.

 

Conflicting Agreements

 

66

 

 

 

 

 

5.20.

 

Application of Certain Laws and Regulations

 

66

 

 

 

 

 

5.21.

 

Business and Property of Borrowers

 

66

 

 

 

 

 

5.22.

 

Section 20 Subsidiaries

 

66

 

 

 

 

 

5.23.

 

Anti-Terrorism Laws

 

66

 

 

 

 

 

5.24.

 

Trading with the Enemy

 

67

 

 

 

 

 

5.25.

 

Mechanic’s Liens

 

67

 

 

 

 

 

5.26.

 

Restricted Subsidiaries

 

67

 

 

 

 

 

5.27.

 

Delivery of Acquisition Agreement

 

68

 

 

 

 

 

5.28.

 

Internal Controls and Procedures

 

68

 

 

 

 

 

VI.        AFFIRMATIVE COVENANTS.

 

68

 

 

 

 

 

6.1.

 

Payment of Fees

 

68

 

 

 

 

 

6.2.

 

Conduct of Business and Maintenance of Existence and Assets

 

68

 

 

 

 

 

6.3.

 

Violations

 

69

 

 

 

 

 

6.4.

 

Government Receivables

 

69

 

 

 

 

 

6.5.

 

Financial Covenants

 

69

 

 

 

 

 

6.6.

 

Execution of Supplemental Instruments

 

69

 

 

 

 

 

 

iv


--------------------------------------------------------------------------------


 

6.7.

 

Payment of Indebtedness

 

69

 

 

 

 

 

6.8.

 

Standards of Financial Statements

 

69

 

 

 

 

 

6.9.

 

Federal Securities Laws

 

69

 

 

 

 

 

6.10.

 

Mechanic’s Liens

 

70

 

 

 

 

 

6.11.

 

Restricted Subsidiaries

 

70

 

 

 

 

 

6.12.

 

Exercise of Rights

 

70

 

 

 

 

 

6.13.

 

Maintenance of Material Contracts

 

70

 

 

 

 

 

6.14.

 

Pay-off of Investor Notes

 

70

 

 

 

 

 

VII.       NEGATIVE COVENANTS.

 

70

 

 

 

 

 

7.1.

 

Merger, Consolidation, Acquisition and Sale of Assets

 

70

 

 

 

 

 

7.2.

 

Creation of Liens

 

70

 

 

 

 

 

7.3.

 

Guarantees

 

71

 

 

 

 

 

7.4.

 

Investments

 

71

 

 

 

 

 

7.5.

 

Loans

 

71

 

 

 

 

 

7.6.

 

Capital Expenditures

 

71

 

 

 

 

 

7.7.

 

Dividends

 

72

 

 

 

 

 

7.8.

 

Indebtedness

 

72

 

 

 

 

 

7.9.

 

Nature of Business

 

72

 

 

 

 

 

7.10.

 

Transactions with Affiliates

 

72

 

 

 

 

 

7.11.

 

[Reserved]

 

72

 

 

 

 

 

7.12.

 

Subsidiaries

 

73

 

 

 

 

 

7.13.

 

Fiscal Year and Accounting Changes

 

73

 

 

 

 

 

7.14.

 

Pledge of Credit

 

73

 

 

 

 

 

7.15.

 

Amendment of Articles of Incorporation or By-Laws

 

73

 

 

 

 

 

7.16.

 

Compliance with ERISA

 

73

 

 

 

 

 

 

v


--------------------------------------------------------------------------------


 

7.17.

 

Prepayment of Indebtedness

 

74

 

 

 

 

 

7.18.

 

Anti-Terrorism Laws

 

74

 

 

 

 

 

7.19.

 

Membership/Partnership Interests

 

75

 

 

 

 

 

7.20.

 

Trading with the Enemy Act

 

75

 

 

 

 

 

7.21.

 

Other Agreements

 

75

 

 

 

 

 

7.22.

 

Change of Control

 

75

 

 

 

 

 

7.23.

 

Note Documents

 

75

 

 

 

 

 

VIII.      CONDITIONS PRECEDENT.

 

75

 

 

 

 

 

8.1.

 

Conditions to Initial Advances

 

75

 

 

 

 

 

8.2.

 

Conditions to Each Advance

 

79

 

 

 

 

 

IX.        INFORMATION AS TO BORROWERS.

 

80

 

 

 

 

 

9.1.

 

Disclosure of Material Matters

 

80

 

 

 

 

 

9.2.

 

Schedules

 

80

 

 

 

 

 

9.3.

 

Environmental Reports

 

80

 

 

 

 

 

9.4.

 

Litigation

 

80

 

 

 

 

 

9.5.

 

Material Occurrences

 

80

 

 

 

 

 

9.6.

 

Government Receivables

 

81

 

 

 

 

 

9.7.

 

Annual Financial Statements

 

81

 

 

 

 

 

9.8.

 

Quarterly Financial Statements

 

81

 

 

 

 

 

9.9.

 

Monthly Financial Statements

 

82

 

 

 

 

 

9.10.

 

Borrowing Base Certificate

 

82

 

 

 

 

 

9.11.

 

Other Reports

 

82

 

 

 

 

 

9.12.

 

Additional Information

 

82

 

 

 

 

 

9.13.

 

Projected Operating Budget

 

83

 

 

 

 

 

9.14.

 

Equipment Reports

 

83

 

 

 

 

 

 

vi


--------------------------------------------------------------------------------


 

9.15.

 

Notice of Suits, Adverse Events

 

83

 

 

 

 

 

9.16.

 

ERISA Notices and Requests

 

83

 

 

 

 

 

9.17.

 

Additional Documents

 

84

 

 

 

 

 

9.18.

 

SEC Information

 

84

 

 

 

 

 

9.19.

 

Appraisals

 

84

 

 

 

 

 

X.         EVENTS OF DEFAULT.

 

84

 

 

 

 

 

10.1.

 

Nonpayment

 

84

 

 

 

 

 

10.2.

 

Breach of Representation

 

85

 

 

 

 

 

10.3.

 

Financial Information

 

85

 

 

 

 

 

10.4.

 

Judicial Actions

 

85

 

 

 

 

 

10.5.

 

Noncompliance

 

85

 

 

 

 

 

10.6.

 

Judgments

 

85

 

 

 

 

 

10.7.

 

Bankruptcy

 

85

 

 

 

 

 

10.8.

 

Inability to Pay

 

85

 

 

 

 

 

10.9.

 

Affiliate Bankruptcy

 

86

 

 

 

 

 

10.10.

 

Material Adverse Effect

 

86

 

 

 

 

 

10.11.

 

Lien Priority

 

86

 

 

 

 

 

10.12.

 

Permitted Capital Lease Facility Default

 

86

 

 

 

 

 

10.13.

 

Cross Default

 

86

 

 

 

 

 

10.14.

 

Breach of Guaranty

 

86

 

 

 

 

 

10.15.

 

Change of Ownership

 

86

 

 

 

 

 

10.16.

 

Invalidity

 

86

 

 

 

 

 

10.17.

 

Licenses

 

86

 

 

 

 

 

10.18.

 

Seizures

 

87

 

 

 

 

 

10.19.

 

Operations

 

87

 

 

 

 

 

 

vii


--------------------------------------------------------------------------------


 

10.20.

 

Pension Plans

 

87

 

 

 

 

 

10.21.

 

Permitted Investor Notes Facility Default

 

87

 

 

 

 

 

XI.        LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.

 

87

 

 

 

 

 

11.1.

 

Rights and Remedies

 

87

 

 

 

 

 

11.2.

 

Agent’s Discretion

 

90

 

 

 

 

 

11.3.

 

Setoff

 

90

 

 

 

 

 

11.4.

 

Rights and Remedies not Exclusive

 

90

 

 

 

 

 

11.5.

 

Allocation of Payments After Event of Default

 

90

 

 

 

 

 

XII.       WAIVERS AND JUDICIAL PROCEEDINGS.

 

91

 

 

 

 

 

12.1.

 

Waiver of Notice

 

91

 

 

 

 

 

12.2.

 

Delay

 

91

 

 

 

 

 

12.3.

 

Jury Waiver

 

91

 

 

 

 

 

12.4.

 

Waiver of Rights Under Texas Deceptive Trade Practices Act

 

91

 

 

 

 

 

XIII.      EFFECTIVE DATE AND TERMINATION.

 

92

 

 

 

 

 

13.1.

 

Term

 

92

 

 

 

 

 

13.2.

 

Termination

 

92

 

 

 

 

 

XIV.      REGARDING AGENT.

 

92

 

 

 

 

 

14.1.

 

Appointment

 

92

 

 

 

 

 

14.2.

 

Nature of Duties

 

93

 

 

 

 

 

14.3.

 

Lack of Reliance on Agent and Resignation

 

93

 

 

 

 

 

14.4.

 

Certain Rights of Agent

 

94

 

 

 

 

 

14.5.

 

Reliance

 

94

 

 

 

 

 

14.6.

 

Notice of Default

 

94

 

 

 

 

 

14.7.

 

Indemnification

 

94

 

 

 

 

 

14.8.

 

Agent in its Individual Capacity

 

95

 

 

 

 

 

 

viii


--------------------------------------------------------------------------------


 

14.9.

 

Delivery of Documents

 

95

 

 

 

 

 

14.10.

 

Borrowers’ Undertaking to Agent

 

95

 

 

 

 

 

14.11.

 

No Reliance on Agent’s Customer Identification Program

 

95

 

 

 

 

 

14.12.

 

Other Agreements

 

95

 

 

 

 

 

XV.       BORROWING AGENCY.

 

96

 

 

 

 

 

15.1.

 

Borrowing Agency Provisions

 

96

 

 

 

 

 

15.2.

 

Waiver of Subrogation

 

96

 

 

 

 

 

XVI.      MISCELLANEOUS.

 

97

 

 

 

 

 

16.1.

 

Governing Law

 

97

 

 

 

 

 

16.2.

 

Entire Understanding

 

97

 

 

 

 

 

16.3.

 

Successors and Assigns; Participations; New Lenders

 

99

 

 

 

 

 

16.4.

 

Application of Payments

 

101

 

 

 

 

 

16.5.

 

Indemnity

 

102

 

 

 

 

 

16.6.

 

Notice

 

102

 

 

 

 

 

16.7.

 

Survival

 

105

 

 

 

 

 

16.8.

 

Severability

 

105

 

 

 

 

 

16.9.

 

Expenses

 

105

 

 

 

 

 

16.10.

 

Injunctive Relief

 

105

 

 

 

 

 

16.11.

 

Consequential Damages

 

105

 

 

 

 

 

16.12.

 

Captions

 

105

 

 

 

 

 

16.13.

 

Counterparts; Facsimile Signatures

 

105

 

 

 

 

 

16.14.

 

Construction

 

106

 

 

 

 

 

16.15.

 

Confidentiality; Sharing Information

 

106

 

 

 

 

 

16.16.

 

Publicity

 

106

 

 

 

 

 

16.17.

 

Non-Applicability of Chapter 346

 

106

 

 

 

 

 

 

ix


--------------------------------------------------------------------------------


 

16.18.

 

Certifications From Banks and Participants; US PATRIOT Act

 

107

 

 

 

 

 

16.19.

 

Amendment and Restatement

 

107

 

x


--------------------------------------------------------------------------------


AMENDED AND RESTATED REVOLVING CREDIT
AND
SECURITY AGREEMENT

Amended and Restated Revolving Credit and Security Agreement dated as of
May      , 2007, among GEOKINETICS INC., a Delaware corporation (“Geokinetics”),
GEOPHYSICAL DEVELOPMENT CORPORATION, a Texas corporation (“GDC”), QUANTUM
GEOPHYSICAL, INC., a Texas corporation (“Quantum”), GEOKINETICS EXPLORATION
INC., formerly known as Trace Energy Services Ltd., an entity organized under
the laws of Canada (“Exploration”), and TRACE ENERGY SERVICES, INC., a Texas
corporation (“Trace Energy (U.S.)”), GEOKINETICS HOLDINGS, INC., a Delaware
corporation (“Geokinetics Holdings”), GRANT GEOPHYSICAL, INC., a Delaware
corporation (“Grant Geophysical”), GRANT GEOPHYSICAL (INT’L), INC., a Texas
corporation (“Grant Geophysical International”), GRANT GEOPHYSICAL CORP., a
Texas corporation (“Grant Corp.”), ADVANCED SEISMIC TECHNOLOGY, INC. (“Advanced
Seismic”), a Texas corporation (Geokinetics, GDC, Quantum, Exploration, Trace
Energy (U.S.), Geokinetics Holdings, Grant Geophysical, Grant Geophysical
International, Grant Corp. and Advanced Seismic, each a “Borrower,” and
collectively, “Borrowers”), the financial institutions which are now or which
hereafter become a party hereto (collectively, the “Lenders” and individually a
“Lender”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as administrative and
collateral agent for Lenders (PNC, in such capacity, the “Agent”).

W I T N E S S E T H:

WHEREAS, the Borrowers, Agent and Lenders are party to that certain Amended and
Restated Revolving Credit, CapEx Loan and Security Agreement dated as of
December 15, 2006, (as amended, the “Original Agreement”); and

WHEREAS, the parties hereto wish to completely amend, restate and modify (but
not extinguish) the Original Agreement through the execution of this Agreement;
and

WHEREAS, the current outstanding CapEx Loans are being converted on the date
hereof to Revolving Advances; and

WHEREAS, the Borrowers have requested, and the Lenders have agreed to make
available to Borrower, a revolving credit facility upon and subject to the terms
and conditions set forth in this Agreement;

IN CONSIDERATION of the mutual covenants and undertakings herein contained,
Borrowers, Lenders and Agent hereby agree as follows:


I.              DEFINITIONS.

1.1.   Accounting Terms.   As used in this Agreement, the Other Documents or any
certificate, report or other document made or delivered pursuant to this
Agreement, accounting terms not defined in Section 1.2 or elsewhere in this
Agreement and accounting terms partly defined in Section 1.2 to the extent not
defined, shall have the respective meanings given to them under GAAP; provided,
however, whenever such accounting terms are used for the

1


--------------------------------------------------------------------------------


purposes of determining compliance with financial covenants in this Agreement,
such accounting terms shall be defined in accordance with GAAP as applied in
preparation of the audited financial statements of Borrowers for the fiscal year
ended December 31, 2006.

1.2.   General Terms.   For purposes of this Agreement the following terms shall
have the following meanings:

“2006 Equity Offering” shall have the meaning set forth in Section 8.1(aa)
hereof.

“Accountants” shall have the meaning set forth in Section 9.7 hereof.

“Acquisition Agreement” shall mean collectively, (a) the Stock Purchase
Agreement including all exhibits and schedules thereto dated as of July 29, 2005
between SCF-III, L.P., a Delaware limited partnership and James White, and
individual resident of Texas, as sellers  (individually and collectively,
“Seller”) and Geokinetics as buyer and (b) the Grant Acquisition Agreement.

“Advance Rate” shall have the meaning set forth in Section 2.1(a)(z)(iii)
hereof.

“Advanced Seismic” shall mean Advanced Seismic Technology, Inc., a Texas
corporation.

“Advances” shall mean and include the Revolving Advances and Letters of Credit.

“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, managing member, general
partner or officer (i) of such Person, (ii) of any Subsidiary of such Person or
(iii) of any Person described in clause (a) above.  For purposes of this
definition, control of a Person shall mean the power, direct or indirect, (x) to
vote 10% or more of the Equity Interests having ordinary voting power for the
election of directors of such Person or other Persons performing similar
functions for any such Person, or (y) to direct or cause the direction of the
management and policies of such Person whether by ownership of Equity Interests,
contract or otherwise.

“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.

“Agreement” shall mean this Second Amended and Restated Revolving Credit and
Security Agreement, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
higher of (i) the Base Rate in effect on such day and (ii) the Federal Funds
Open Rate in effect on such day plus 1/2 of 1%.

“Anti-Terrorism Laws” shall mean any Applicable Laws relating to terrorism or
money laundering, including Executive Order No. 13224, the USA PATRIOT Act, the
Applicable Laws comprising or implementing the Bank Secrecy Act, and the
Applicable Laws administered by the

2


--------------------------------------------------------------------------------


United States Treasury Department’s Office of Foreign Asset Control (as any of
the foregoing Applicable Laws may from time to time be amended, renewed,
extended, or replaced).

“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles; all provisions of
all applicable provincial, state, federal and foreign constitutions, statutes,
rules, regulations and orders of any Governmental Body, and all orders,
judgments and decrees of all courts and arbitrators.

“Applicable Margins” means collectively, the Applicable Revolving Domestic Rate
Margin and the Applicable Revolving Eurodollar Rate Margin.

“Applicable Revolving Domestic Rate Margin” shall mean the per annum interest
rate margin from time to time in effect applicable to Revolving Advances, and
payable in addition to the Alternate Base Rate with respect to Domestic Rate
Loans, which shall be zero percent (0.0%) as of the Second Restated Closing
Date, and otherwise determined by reference to Section 3.1 of the Agreement;
provided, however, that until the Initial Adjustment Date, the Applicable
Revolving Domestic Rate Margin shall be zero percent (0.00%).

“Applicable Revolving Eurodollar Rate Margin” shall mean the per annum interest
rate margin from time to time in effect applicable to Revolving Advances, and
payable in addition to the Eurodollar Rate with respect to Eurodollar Rate
Loans, which shall be two percent (2.00%) as of the Second Restated Closing
Date, and otherwise determined by reference to Section 3.1 of the Agreement;
provided, however, that until the Initial Adjustment Date, the Applicable
Revolving Eurodollar Rate Margin shall be two percent (2.00%).

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by Geokinetics or any of the
Subsidiaries to any person other than Geokinetics or any Subsidiary of (a) any
Equity Interests of any of the Subsidiaries or (b) any other assets of
Geokinetics or any of its Subsidiaries.

“Authority” shall have the meaning set forth in Section 4.18(d).

“Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such
rate.  This rate of interest is determined from time to time by PNC as a means
of pricing some loans to its customers and is neither tied to any external rate
of interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.

“Blocked Accounts” shall have the meaning set forth in Section 4.15(h).

“Blocked Account Bank” shall have the meaning set forth in Section 4.15(h).

“Blocked Person” shall have the meaning set forth in Section 5.23(b) hereof.

“Books and Records” shall have the meaning set forth in Section 4.5(b) hereof.

3


--------------------------------------------------------------------------------


“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.

“Borrowers on a Consolidated Basis” shall mean the consolidation in accordance
with GAAP of the accounts or other items of the Borrowers and their respective
Subsidiaries.

“Borrowers’ Account” shall have the meaning set forth in Section 2.8.

“Borrowing Agent” shall mean Geokinetics.

“Borrowing Base Certificate” shall mean a certificate in substantially the form
of Exhibit 1.2 duly executed by the President, Chief Financial Officer, Chief
Accounting Officer, Vice President-Finance, Treasurer or Controller of the
Borrowing Agent and delivered to the Agent, appropriately completed, by which
such officer shall certify to Agent the Formula Amount and calculation thereof
as of the date of such certificate.

“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey and, if the applicable Business Day
relates to any Eurodollar Rate Loans, such day must also be a day on which
dealings are carried on in the London interbank market.

“Capital Expenditures” shall mean, for any period, (a) the aggregate amount of
additions to property, plant and equipment and other capital expenditures of
Geokinetics and its Subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of Geokinetics for such period prepared in
accordance with GAAP, and (b) Capitalized Lease Obligations or Synthetic Lease
Obligations incurred by Geokinetics and its consolidated Subsidiaries during
such period, but excluding in each case any such expenditure made to restore,
replace or rebuild property to the condition of such property immediately prior
to any damage, loss, destruction or condemnation of such property, to the extent
such expenditure is made with insurance proceeds, condemnation awards or damage
recovery proceeds relating to any such damage, loss, destruction or
condemnation.

“Capitalized Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Cash Balance” shall mean all cash in Blocked Accounts or Depository Accounts
derived from Advances and all proceeds of Collateral maintained in the Blocked
Accounts and Depository Accounts that have been applied to reduce the Formula
Amount less outstanding checks..

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.

4


--------------------------------------------------------------------------------


“Change of Control” shall mean (a) during any period of twelve consecutive
calendar months, individuals who at the beginning of such period constituted the
board of directors (or individuals performing similar functions) of Geokinetics 
(together with any new directors whose election by the board of directors of
Geokinetics or whose nomination for election by the holders of Equity Interests
of Geokinetics was approved by a vote of at least two-thirds of the directors
then still in office who either were directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason other than death or disability to constitute two-thirds of the
directors then in office and (b) the occurrence of any event (whether in one or
more transactions) which results in a transfer of control of any Borrower to 
any single person or single group of persons (within the meaning of the
Securities Exchange Act of 1934) who is or are not an Original Owner or (c) any
merger or consolidation of or with any Borrower or sale of all or substantially
all of the property or assets of any Borrower provided, however, the Borrowers
may enter into a merger or consolidation between and among the Borrowers and
wholly owned subsidiaries of the Borrowers, so long as Borrowers have received
Agent’s prior written consent to such merger or consolidation, have delivered
the documentation requested by Agent in its consent regarding such merger or
consolidation and if Geokinetics is a party to such merger or consolidation, it
is the surviving entity.  For purposes of this definition, “control of any
Borrower” shall mean the power, direct or indirect, by contract or otherwise
(x) to vote 50% or more of the Equity Interests having ordinary voting power for
the election of directors (or the individuals performing similar functions) of
any Borrower or (y) to direct or cause the direction of the management and
policies of any Borrower.

“Change of Ownership” shall mean (a) any single person or single group of
persons (within the meaning of the Securities Exchange Act of 1934) who are not
Original Owners shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 promulgated by the SEC under the Securities Exchange Act of 1934) of
20% or more of the Equity Interests of any Borrower having the right to vote for
the election of directors (or individuals performing similar functions) of any
Borrower under ordinary circumstances (including, for purposes of the
calculation of percentage ownership, any Equity Interests into which  any Equity
Interests of any Borrower are convertible or for which any such Equity Interests
of any Borrower or of any other Person may be exchanged and any Equity Interests
issuable to such Original Owners upon exercise of any warrants, options or
similar rights which may at the time of calculation be held by such Original
Owners) or (b) any merger, consolidation or sale of substantially all of the
property or assets of any Borrower; provided, that the sale by any Borrower of
any Equity Interests of any other Borrower  shall be deemed a sale of
substantially all of such Borrower’s assets.

“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the Pension
Benefit Guaranty Corporation or any environmental agency or superfund), upon the
Collateral, any Borrower or any of its Affiliates.

“CIT” shall mean The CIT Group/Equipment Financing, Inc.

5


--------------------------------------------------------------------------------


“CIT Intercreditor Agreement” shall mean an Intercreditor Agreement among Agent,
Borrowers and CIT which shall be in form and substance satisfactory to Agent in
its sole discretion.

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.

“Collateral” shall mean and include:

(a)           all Receivables;

(b)           all Equipment;

(c)           all General Intangibles;

(d)           all Inventory;

(e)           all Investment Property;

(f)            all Subsidiary Stock;

(g)           all of each Borrower’s right, title and interest in and to,
whether now owned or hereafter acquired and wherever located, (i) its respective
goods and other property including, but not limited to, all merchandise returned
or rejected by Customers, relating to or securing any of the Receivables;
(ii) all of each Borrower’s rights as a consignor, a consignee, an unpaid
vendor, mechanic, artisan, or other lienor, including stoppage in transit,
setoff, detinue, replevin, reclamation and repurchase; (iii) all additional
amounts due to any Borrower from any Customer relating to the Receivables;
(iv) other property, including warranty claims, relating to any goods securing
the Obligations; (v) all of each Borrower’s contract rights, rights of payment
which have been earned under a contract right, instruments (including promissory
notes), documents, chattel paper (including electronic chattel paper), warehouse
receipts, deposit accounts, letters of credit and money; (vi) all commercial
tort claims (whether now existing or hereafter arising); (vii) if and when
obtained by any Borrower, all real and personal property of third parties in
which such Borrower has been granted a lien or security interest as security for
the payment or enforcement of Receivables; (viii) all letter of credit rights
(whether or not the respective letter of credit is evidenced by a writing);
(ix) all supporting obligations; (x)  all licenses and permits to the extent
Borrowers may grant a security interest in the same in accordance with
Applicable Laws and (xi) any other goods, personal property or real property now
owned or hereafter acquired in which any Borrower has expressly granted a
security interest or may in the future grant a security interest to Agent
hereunder, or in any amendment or supplement hereto or thereto, or under any
other agreement between Agent and any Borrower;

(h)           all of each Borrower’s ledger sheets, ledger cards, files,
correspondence, records, books of account, business papers, computers, computer
software (owned by any Borrower or in which it has an interest), computer
programs, tapes, disks and documents relating to (a), (b), (c), (d), (e), (f),
or (g) of this Paragraph; and

6


--------------------------------------------------------------------------------


(i)            all proceeds and products of (a), (b), (c), (d), (e), (f), (g),
or (h) in whatever form, including, but not limited to:  cash, deposit accounts
(whether or not comprised solely of proceeds), certificates of deposit,
insurance proceeds (including hazard, flood and credit insurance), negotiable
instruments and other instruments for the payment of money, chattel paper,
security agreements, documents, eminent domain proceeds, condemnation proceeds
and tort claim proceeds.

“Collateral Assignment of Acquisition Agreement” shall mean collectively, (a)
that certain Collateral Assignment of Acquisition Agreement dated as of the
Original Closing Date, executed by Geokinetics in favor of Agent and
acknowledged by Seller and (b) that certain Collateral Assignment of Acquisition
Agreement dated as of September 8, 2006, executed by Geokinetics Holdings in
favor of Agent and acknowledged by the sellers under the Grant Acquisition
Agreement.

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Advances and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum possible aggregate
amount of such Lender’s Advances hereunder.  The initial aggregate amount of the
Lenders’ Commitments is $60,000,000, which may be subsequently increased
pursuant to the terms and conditions set forth herein, by an amount up to
$10,000,000 as a result of the occurrence of a Commitment Adjustment Event.

“Commitment Adjustment Event” is defined in Section 2.22.

“Commitment Percentage” of any Lender shall mean the percentage set forth below
such Lender’s name on the signature page hereof as same may be adjusted upon any
assignment by a Lender pursuant to Section 16.3 hereof.

“Commitment Transfer Supplement” shall mean a document in the form of Exhibit
16.3 hereto, properly completed and otherwise in form and substance satisfactory
to Agent by which the Purchasing Lender purchases and assumes a portion of the
obligation of Lenders to make Advances under this Agreement.

“Compliance Certificate” shall mean a compliance certificate to be signed by the
Chief Financial Officer, Chief Accounting Officer, Vice President-Finance,
Treasurer or Controller of Borrowing Agent, which shall state that, based on an
examination sufficient to permit such officer to make an informed statement, no
Default or Event of Default exists, or if such is not the case, specifying such
Default or Event of Default, its nature, when it occurred, whether it is
continuing and the steps being taken by Borrowers with respect to such default
and, such certificate shall have appended thereto calculations which set forth
Borrowers’ compliance with the requirements or restrictions imposed by Sections
6.5, 7.4, 7.5, 7.6, 7.7, 7.8 and 7.11 and set forth the calculation of Undrawn
Availability as of the date of the financial statements delivered with the
Compliance Certificate.

“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Borrower’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or

7


--------------------------------------------------------------------------------


other authorization) for the execution, delivery or performance of this
Agreement, the Other Documents, including any Consents required under all
applicable federal, provincial, state or other Applicable Law.

“Contract Rate” shall mean the Revolving Interest Rate.

“Controlled Group” shall mean, at any time, each Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any Borrower, are treated as a single employer under Section 414 of the Code.

“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Borrower,
pursuant to which such Borrower is to deliver any personal property or perform
any services.

“Customs” shall have the meaning set forth in Section 2.11(b) hereof.

“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.

“Default Rate” shall have the meaning set forth in Section 3.1 hereof.

“Defaulting Lender” shall have the meaning set forth in Section 2.24(a) hereof.

“Depository Accounts” shall have the meaning set forth in Section 4.15(h)
hereof.

“Documents” shall have the meaning set forth in Section 8.1(c) hereof.

“Dollar” and the sign “$” shall mean (i) lawful money of the United States of
America or (ii) with respect to any lawful money of Canada, the amount of such
Canadian money converted to lawful money of the United States of America
calculated on the basis of Agent’s selling rate of exchange in effect from time
to time.

“Domestic Advance Rate” shall have the meaning set forth in Section 2.1(a)(y)(i)
hereof.

“Domestic Rate Loan” shall mean any Advance that bears interest based upon the
Alternate Base Rate.

“Drawing Date” shall have the meaning set forth in Section 2.12(b) hereof.

“Early Termination Date” shall have the meaning set forth in Section 13.1
hereof.

“Earnings Before Interest and Taxes” shall mean for any period the sum of
(i) net income (or loss) of Borrowers on a Consolidated Basis for such period
(excluding extraordinary gains) plus (ii) all interest expense of Borrowers on a
Consolidated Basis for such period, plus (iii) all

8


--------------------------------------------------------------------------------


charges against income of Borrowers on a Consolidated Basis for such period for
federal, state and local taxes actually paid.

“EBITDA” shall mean for any period the sum of (i) Earnings Before Interest and
Taxes for such period plus (ii) depreciation expenses for such period, plus
(iii) amortization expenses for such period, plus (iv) other one time non-cash
charges, or non-cash extraordinary losses, minus (v) other one-time non-cash
gains or non-cash extraordinary gains.

“Eligible Domestic Receivables” shall mean and include with respect to each
Borrower, each Receivable, other than Eligible Foreign Receivables, of such
Borrower arising in the Ordinary Course of Business and which Agent, in its sole
credit judgment, shall deem to be an Eligible Domestic Receivable, based on such
considerations as Agent may from time to time deem appropriate.  A Receivable
shall not be deemed eligible unless such Receivable is subject to Agent’s first
priority perfected security interest and no other Lien (other than Permitted
Encumbrances), and is evidenced by an invoice or other documentary evidence
satisfactory to Agent.  In addition, no Receivable shall be an Eligible Domestic
Receivable if:


(A)           IT ARISES OUT OF A SALE MADE BY ANY BORROWER TO AN AFFILIATE OF
ANY BORROWER OR TO A PERSON CONTROLLED BY AN AFFILIATE OF ANY BORROWER;


(B)           IT IS DUE OR UNPAID MORE THAN NINETY (90) DAYS AFTER THE ORIGINAL
INVOICE DATE;


(C)           IT IS DUE OR UNPAID MORE THAN SIXTY (60) DAYS AFTER THE ORIGINAL
DUE DATE;


(D)           FIFTY PERCENT (50%) OR MORE OF THE TOTAL DOLLAR AMOUNT OF THE
RECEIVABLES FROM SUCH CUSTOMER ARE NOT DEEMED ELIGIBLE RECEIVABLES HEREUNDER. 
SUCH PERCENTAGE MAY, IN AGENT’S SOLE DISCRETION, BE INCREASED OR DECREASED FROM
TIME TO TIME;


(E)           ANY COVENANT, REPRESENTATION OR WARRANTY CONTAINED IN THIS
AGREEMENT WITH RESPECT TO SUCH RECEIVABLE HAS BEEN BREACHED;


(F)            THE CUSTOMER SHALL (I) APPLY FOR, SUFFER, OR CONSENT TO THE
APPOINTMENT OF, OR THE TAKING OF POSSESSION BY, A RECEIVER, CUSTODIAN, TRUSTEE
OR LIQUIDATOR OF ITSELF OR OF ALL OR A SUBSTANTIAL PART OF ITS PROPERTY OR CALL
A MEETING OF ITS CREDITORS, (II) ADMIT IN WRITING ITS INABILITY, OR BE GENERALLY
UNABLE, TO PAY ITS DEBTS AS THEY BECOME DUE OR CEASE OPERATIONS OF ITS PRESENT
BUSINESS, (III) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS,
(IV) COMMENCE A VOLUNTARY CASE UNDER ANY STATE OR FEDERAL BANKRUPTCY LAWS (AS
NOW OR HEREAFTER IN EFFECT), (V) BE ADJUDICATED A BANKRUPT OR INSOLVENT,
(VI) FILE A PETITION SEEKING TO TAKE ADVANTAGE OF ANY OTHER LAW PROVIDING FOR
THE RELIEF OF DEBTORS, (VII) ACQUIESCE TO, OR FAIL TO HAVE DISMISSED, ANY
PETITION WHICH IS FILED AGAINST IT IN ANY INVOLUNTARY CASE UNDER SUCH BANKRUPTCY
LAWS, OR (VIII) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE
FOREGOING;


(G)           THE SALE IS TO A CUSTOMER OUTSIDE THE CONTINENTAL UNITED STATES OF
AMERICA, UNLESS THE SALE IS (I) ON LETTER OF CREDIT, GUARANTY OR ACCEPTANCE
TERMS, IN EACH CASE ACCEPTABLE TO AGENT IN ITS SOLE DISCRETION; OR (II) MADE TO
A CUSTOMER LOCATED IN CANADA OF A SIZE, INDUSTRY AND CREDITWORTHINESS WHICH
SHALL BE SATISFACTORY TO AGENT IN ITS SOLE DISCRETION;

9


--------------------------------------------------------------------------------



(H)           THE SALE TO THE CUSTOMER IS ON A BILL-AND-HOLD, GUARANTEED SALE,
SALE-AND-RETURN, SALE ON APPROVAL, CONSIGNMENT OR ANY OTHER REPURCHASE OR RETURN
BASIS OR IS EVIDENCED BY CHATTEL PAPER;


(I)            AGENT BELIEVES, IN ITS SOLE JUDGMENT, THAT COLLECTION OF SUCH
RECEIVABLE IS INSECURE OR THAT SUCH RECEIVABLE MAY NOT BE PAID BY REASON OF THE
CUSTOMER’S FINANCIAL INABILITY TO PAY;


(J)            THE CUSTOMER IS (I) THE UNITED STATES OF AMERICA, ANY STATE OR
ANY DEPARTMENT, AGENCY OR INSTRUMENTALITY OF ANY OF THEM, UNLESS THE APPLICABLE
BORROWER ASSIGNS ITS RIGHT TO PAYMENT OF SUCH RECEIVABLE TO AGENT PURSUANT TO
THE ASSIGNMENT OF CLAIMS ACT OF 1940, AS AMENDED (31 U.S.C. SUB-SECTION 3727 ET
SEQ. AND 41 U.S.C. SUB-SECTION 15 ET SEQ.) OR HAS OTHERWISE COMPLIED WITH OTHER
APPLICABLE STATUTES OR ORDINANCES OR (II) THE GOVERNMENT OF CANADA, UNLESS THE
APPLICABLE BORROWER COMPLIES WITH THE REQUIREMENTS OF THE FINANCIAL
ADMINISTRATION ACT (CANADA) AS TO THE GRANT OF SECURITY OR ASSIGNMENTS WITH
RESPECT TO SUCH RECEIVABLE;


(K)           THE GOODS GIVING RISE TO SUCH RECEIVABLE HAVE NOT BEEN DELIVERED
TO AND ACCEPTED BY THE CUSTOMER OR THE SERVICES GIVING RISE TO SUCH RECEIVABLE
HAVE NOT BEEN PERFORMED BY THE APPLICABLE BORROWER AND ACCEPTED BY THE CUSTOMER
OR THE RECEIVABLE OTHERWISE DOES NOT REPRESENT A FINAL SALE;


(L)            THE RECEIVABLES OF THE CUSTOMER EXCEED A CREDIT LIMIT DETERMINED
BY AGENT, IN ITS SOLE DISCRETION, TO THE EXTENT SUCH RECEIVABLE EXCEEDS SUCH
LIMIT;


(M)          THE RECEIVABLE IS SUBJECT TO ANY OFFSET, DEDUCTION, DEFENSE,
DISPUTE, OR COUNTERCLAIM, OR REPRESENTS A PROGRESS BILLING OR IS OTHERWISE
CONTINGENT UPON THE APPLICABLE BORROWER’S COMPLETION OF ANY FURTHER PERFORMANCE,
THE CUSTOMER IS ALSO A CREDITOR OR SUPPLIER OF A BORROWER OR THE RECEIVABLE IS
CONTINGENT IN ANY RESPECT OR FOR ANY REASON;


(N)           THE APPLICABLE BORROWER HAS MADE ANY AGREEMENT WITH ANY CUSTOMER
FOR ANY DEDUCTION THEREFROM, EXCEPT FOR DISCOUNTS OR ALLOWANCES MADE IN THE
ORDINARY COURSE OF BUSINESS FOR PROMPT PAYMENT, ALL OF WHICH DISCOUNTS OR
ALLOWANCES ARE REFLECTED IN THE CALCULATION OF THE FACE VALUE OF EACH RESPECTIVE
INVOICE RELATED THERETO;


(O)           ANY RETURN, REJECTION OR REPOSSESSION OF THE MERCHANDISE HAS
OCCURRED OR THE RENDITION OF SERVICES HAS BEEN DISPUTED;


(P)           SUCH RECEIVABLE IS NOT PAYABLE TO A BORROWER; OR


(Q)           SUCH RECEIVABLE IS NOT OTHERWISE SATISFACTORY TO AGENT AS
DETERMINED IN GOOD FAITH BY AGENT IN THE EXERCISE OF ITS DISCRETION IN A
REASONABLE MANNER.

“Eligible Equipment” shall mean operating Equipment acquired and located in the
United States or Canada for use in a Borrower’s normal business operations that
is subject to a valid, fully perfected security interest in favor of the Agent,
for the benefit of the Lenders, such security interest being prior to all other
Liens on such Equipment and such Equipment has been delivered to the applicable
Borrower at the premises at which such Equipment is intended to be

10


--------------------------------------------------------------------------------


located.  Notwithstanding the foregoing, Eligible Equipment shall not include
(a) Equipment that is damaged or generally not in good working order and (b)
Equipment that is otherwise not satisfactory to Agent as determined in good
faith by the Agent in the exercise of its reasonable discretion.

“Eligible Foreign Receivables” shall mean and include with respect to each
Borrower, each Receivable received from a Person headquartered in or formed
under the laws of a country other than the United States and Canada, arising in
the Ordinary Course of Business and which Agent, in its sole credit judgment,
shall deem to be an Eligible Foreign Receivable, based on such considerations as
Agent may from time to time deem appropriate.  A Receivable shall not be deemed
an Eligible Foreign Receivable unless such Receivable is subject to Agent’s
first priority perfected security interest and no other Lien (other than
Permitted Encumbrances), and is evidenced by an invoice or other documentary
evidence satisfactory to Agent.  In addition, no Receivable shall be an Eligible
Foreign Receivable if any of the items listed in parts (a) through (q) (except
part (g)) of the definition of “Eligible Domestic Receivable” shall apply to
such Receivable.

“Eligible Receivables” shall mean, collectively, all Eligible Foreign
Receivables and Eligible Domestic Receivables.

“Environmental Complaint” shall have the meaning set forth in Section 4.18(d)
hereof.

“Environmental Laws” shall mean all federal, state, provincial, foreign and
local environmental, land use, zoning, health, chemical use, safety and
sanitation laws, statutes, ordinances and codes relating to the protection of
the environment and/or governing the use, storage, treatment, generation,
transportation, processing, handling, production or disposal of Hazardous
Substances and the rules, regulations, policies, guidelines, interpretations,
decisions, orders and directives of federal, state and local governmental
agencies and authorities with respect thereto.

“Equipment” shall mean and include as to each Borrower all of such Borrower’s
goods (other than Inventory) whether now owned or hereafter acquired and
wherever located including all equipment, machinery, apparatus, motor vehicles,
fittings, furniture, furnishings, fixtures, parts, accessories and all
replacements and substitutions therefor or accessions thereto.

“Equipment Cap Reduction” shall have the meaning set forth in Section 2.1 hereof

“Equity Interests” of any Person shall mean any and all shares, rights to
purchase, options, warrants, general, limited or limited liability partnership
interests, member interests, participation or other equivalents of or interest
in (regardless of how designated) equity of such Person, whether voting or
nonvoting, including common stock, preferred stock, convertible securities or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.

 

11


--------------------------------------------------------------------------------


“Eurodollar Rate” shall mean, with respect to the Eurodollar Rate Loans for any
Interest Period, the interest rate per annum determined by the Agent by dividing
(the resulting quotient rounded upwards, if necessary, to the nearest 1/100th of
1% per annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which US dollar deposits
are offered by leading banks in the London interbank deposit market), or the
rate which is quoted by another source selected by the Agent which has been
approved by the British Bankers’ Association as an authorized information vendor
for the purpose of displaying rates at which US dollar deposits are offered by
leading banks in the London interbank deposit market (an “Alternate Source”), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
U.S. Dollars for an amount comparable to such Eurodollar Rate Loan and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Agent at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal to 1.00 minus the Reserve
Percentage.  Eurodollar Rate may also be expressed by the following formula:

Average of London interbank offered rates quoted
by Bloomberg or appropriate successor as shown on
LIBOR = Bloomberg Page BBAM1

1.00 - Reserve Percentage

The Eurodollar Rate shall be adjusted with respect to any Eurodollar Rate Loan
that is outstanding on the effective date of any change in the Reserve
Percentage as of such effective date.  The Agent shall give prompt notice to the
Borrowing Agent of the Eurodollar Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.

“Eurodollar Rate Loan” shall mean an Advance at any time that bears interest
based on the Eurodollar Rate.

“Event of Default” shall have the meaning set forth in Article X hereof.

“Exchange Act” shall have the mean the Securities Exchange Act of 1934, as
amended.

“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

“Exploration” shall mean Geokinetics Exploration Inc., formerly known as Trace
Energy Services Ltd., an entity organized under the laws of Canada.

“Federal Funds Effective Rate” for any day shall mean the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve

12


--------------------------------------------------------------------------------


Bank (or any successor) in substantially the same manner as such Federal Reserve
Bank computes and announces the weighted average it refers to as the “Federal
Funds Effective Rate” as of the date of this Agreement; provided, if such
Federal Reserve Bank (or its successor) does not announce such rate on any day,
the “Federal Funds Effective Rate” for such day shall be the Federal Funds
Effective Rate for the last day on which such rate was announced.

“Federal Funds Open Rate” shall mean the rate per annum determined by the Agent
in accordance with its usual procedures (which determination shall be conclusive
absent manifest error) to be the “open” rate for federal funds transactions as
of the opening of business for federal funds transactions among members of the
Federal Reserve System arranged by federal funds brokers on such day, as quoted
by Garvin Guybutler Corporation, any successor entity thereto, or any other
broker selected by the Agent, as set forth on the applicable Telerate display
page; provided, however; that if such day is not a Business Day, the Federal
Funds Open Rate for such day shall be the “open” rate on the immediately
preceding Business Day, or if no such rate shall be quoted by a Federal funds
broker at such time, such other rate as determined by the Agent in accordance
with its usual procedures.

“Fee Letter” means that certain fee letter dated as of the date hereof by and
among Agent and Borrowers.

“Fixed Charge Coverage Ratio” shall mean and include, with respect to any Fixed
Charge Measurement Period, the ratio of (a) EBITDA minus the sum of (i) all
unfinanced Capital Expenditures made during such period, (ii) all cash taxes
paid during such period and (iii) cash dividends paid in connection with the
Preferred Equity to (b) the sum of all Senior Debt Payments during such period. 
For the purposes of this definition, “unfinanced Capital Expenditures” shall (a)
exclude Capital Expenditures made using proceeds of the issuance of Equity
Interests received after March 31, 2007 (including the remaining proceeds of the
2006 Equity Offering after payment in full of the Investor Notes) on terms and
conditions satisfactory to Agent and (b) include, from and after the occurrence
of an Undrawn Availability Event, Capital Expenditures funded through Advances.

“Fixed Charge Measurement Period” shall mean the period of time measured as of
(i) the last day of each fiscal quarter ending on or before June 30, 2008 for
the period from July 1, 2007 through each such quarter end, and (ii) the last
day of each fiscal quarter thereafter, for the four-quarter period then ending;
provided however, that following any Undrawn Availability Event, such
measurement period shall be the period beginning on the first day of the fiscal
quarter following an Undrawn Availability Event, through and including the
applicable date of determination, until such measurement period equals four
quarters, and thereafter it shall be for the four-quarter period then ending.

“Foreign Advance Rate” shall have the meaning set forth in Section 2.1(a)(y)(ii)
hereof.

“Foreign Subsidiary” of any Person, shall mean any Subsidiary of such Person
that is not organized or incorporated in the United States or any State or
territory thereof.

“Formula Amount” shall have the meaning set forth in Section 2.1(a).

13


--------------------------------------------------------------------------------


“Funded Debt” shall mean, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capitalized Lease Obligations,
current maturities of long-term debt, revolving credit and short-term debt
extendible beyond one year at the option of the debtor, and also including, in
the case of Borrower, the Obligations and, without duplication, Indebtedness
consisting of guaranties of Funded Debt of other Persons.

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

“GDC” shall mean Geophysical Development Corporation, a Texas corporation.

“GDC UK” shall mean GDC, UK, Ltd., an entity formed under the laws of the United
Kingdom.

“General Intangibles” shall mean and include as to each Borrower all of such
Borrower’s general intangibles, whether now owned or hereafter acquired,
including all payment intangibles, all choses in action, causes of action,
corporate or other business records, inventions, designs, patents, patent
applications, equipment formulations, manufacturing procedures, quality control
procedures, trademarks, trademark applications, service marks, trade secrets,
goodwill, copyrights, design rights, software, computer information, source
codes, codes, records and updates, registrations, licenses, franchises, customer
lists, tax refunds, tax refund claims, computer programs, all claims under
guaranties, security interests or other security held by or granted to such
Borrower to secure payment of any of the Receivables by a Customer (other than
to the extent covered by Receivables) all rights of indemnification and all
other intangible property of every kind and nature (other than Receivables).

“Geokinetics” shall mean Geokinetics Inc., a Delaware corporation.

“Geokinetics Holdings” shall mean Geokinetics Holdings, Inc., a Delaware
corporation, a wholly owned subsidiary of Geokinetics.

“Governmental Acts” shall have the meaning set forth in Section 2.17.

“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the legislative, judicial, regulatory or administrative
functions of or pertaining to a government, including, without limitation, the
SEC.

“Grant Acquisition” shall mean the acquisition of all of the outstanding capital
stock of Grant Geophysical, Inc., a Delaware corporation, and its subsidiaries
pursuant to the Grant Acquisition Agreement.

“Grant Acquisition Agreement” shall mean that certain Stock Purchase Agreement
including all exhibits and schedules thereto dated as of September 8, 2006 by
and among

14


--------------------------------------------------------------------------------


Geokinetics Holdings, as buyer, and Elliot Associates, L.P., a Delaware limited
partnership and Elliot International, L.P., a Cayman Islands limited
partnership, as sellers.

“Grant Corp.” shall mean Grant Geophysical Corp., a Texas corporation.

“Grant Entities” shall mean individually and collectively, Grant Geophysical,
Grant Geophysical International, Grant Corp. and Advanced Seismic.

“Grant Geophysical” shall mean Grant Geophysical, Inc., a Delaware corporation.

“Grant Geophysical International” shall mean Grant Geophysical (Int’l), Inc., a
Texas corporation.

“Guarantor” shall mean any Person who may hereafter guarantee payment or
performance of the whole or any part of the Obligations and “Guarantors” means
collectively all such Persons.

“Guarantor Security Agreement” shall mean any security agreement executed by any
Guarantor in favor of Agent securing the Guaranty of such Guarantor.

“Guaranty” shall mean any guaranty of the obligations of Borrowers executed by a
Guarantor in favor of Agent for its benefit and for the ratable benefit of
Lenders.

“Hazardous Discharge” shall have the meaning set forth in Section 4.18(d)
hereof.

“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in CERCLA, the Hazardous Materials Transportation Act, as amended (49
U.S.C. Sections 1801, et  seq.), RCRA, Articles 15 and 27 of the New York State
Environmental  Conservation Law or any other applicable Environmental Law and in
the regulations adopted pursuant thereto.

“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable provincial,
Federal and state laws now in force or hereafter enacted relating to hazardous
waste disposal.

“Hedge Liabilities” shall have the meaning provided in the definition of
“Lender-Provided Interest Rate Hedge”.

“Indebtedness” of a Person at a particular date shall mean all obligations of
such Person which in accordance with GAAP would be classified upon a balance
sheet as liabilities (except capital stock and surplus earned or otherwise) and
in any event, without limitation by reason of enumeration, shall include all
indebtedness, debt and other similar monetary obligations of such Person whether
direct or guaranteed, and all premiums, if any, due at the required prepayment
dates of such indebtedness, and all indebtedness secured by a Lien on assets
owned by such Person, whether or not such indebtedness actually shall have been
created, assumed or incurred by such Person.  Any indebtedness of such Person
resulting from the acquisition by such Person

15


--------------------------------------------------------------------------------


of any assets subject to any Lien shall be deemed, for the purposes hereof, to
be the equivalent of the creation, assumption and incurring of the indebtedness
secured thereby, whether or not actually so created, assumed or incurred.

“Indenture” shall mean that certain Indenture by and among Geokinetics, GDC,
Quantum, Trace Energy (U.S.), Geokinetics Holdings, Grant Geophysical, Grant
Corp., Advanced Seismic and Indenture Trustee dated as of December 15, 2006.

“Indenture Trustee” shall mean Wells Fargo Bank, N.A.

“Ineligible Security” shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.

“Initial Adjustment Date” shall mean the later of (i) March 1, 2008 or (ii) the
first day of the month following the date of delivery of the financial
statements for the quarter ending December 31, 2007, pursuant to Section 9.8
hereof.

“Intellectual Property” shall mean property constituting under any Applicable
Law a patent, patent application, copyright, trademark, service mark, trade
name, mask work, trade secret or license or other right to use any of the
foregoing.

“Intellectual Property Claim” shall mean the assertion by any Person of a claim
(whether asserted in writing, by action, suit or proceeding or otherwise) that
any Borrower’s ownership, use, marketing, sale or distribution of any Inventory,
Equipment, Intellectual Property or other property or asset is violative of any
ownership of or right to use any Intellectual Property of such Person.

“Intellectual Property Security Agreement” shall mean that certain Intellectual
Property Security Agreement, dated as of the Original Closing Date, executed by
Borrowers in favor of Agent, together with all amendments, restatements or other
modifications thereof.

“Interest Period” shall mean the period provided for any Eurodollar Rate Loan
pursuant to Section 2.2(b).

“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by any Borrower or its Subsidiaries in order to provide protection to, or
minimize the impact upon, such Borrower, any Guarantor and/or their respective
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.

“Inventory” shall mean and include as to each Borrower all of such Borrower’s
now owned or hereafter acquired goods, merchandise and other personal property,
wherever located, to be furnished under any consignment arrangement, contract of
service or held for sale or lease, all raw materials, work in process, finished
goods and materials and supplies of any kind, nature or description which are or
might be used or consumed in such Borrower’s business or used in selling or
furnishing such goods, merchandise and other personal property, and all
documents of

16


--------------------------------------------------------------------------------


title or other documents representing them. For the purposes of this Agreement,
“Inventory” shall include seismic data collected for sale to Customers.

“Investment Property” shall mean and include as to each Borrower, all of such
Borrower’s now owned or hereafter acquired securities (whether certificated or
uncertificated), securities entitlements, securities accounts, commodities
contracts and commodities accounts.

“Investor Notes” shall mean those notes, in an aggregate principal amount not to
exceed $110,000,000, issued under the Indenture.

“Issuer” shall mean any Person who issues a Letter of Credit and/or accepts a
draft pursuant to the terms hereof.

“Leasehold Interests” shall mean all of each Borrower’s right, title and
interest in and to the premises located at the addresses listed on Schedule
4.19.

“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender.

“Lender-Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
provided by any Lender and with respect to which the Agent confirms meets the
following requirements: such Interest Rate Hedge (i) is documented in a standard
International Swap Dealer Association Agreement, (ii) provides for the method of
calculating the reimbursable amount of the provider’s credit exposure in a
reasonable and customary manner, and (iii) is entered into for hedging (rather
than speculative) purposes.  The liabilities of any Borrower to the provider of
any Lender-Provided Interest Rate Hedge (the “Hedge Liabilities”) shall be
“Obligations” hereunder, guaranteed obligations under any Guaranty and secured
obligations under any Guarantor Security Agreement and otherwise treated as
Obligations for purposes of each of the Other Documents. The Liens securing the
Hedge Liabilities shall be pari passu with the Liens securing all other
Obligations under this Agreement and the Other Documents.

“Letter of Credit Fees” shall have the meaning set forth in Section 3.2.

“Letter of Credit Borrowing” shall have the meaning set forth in Section
2.12(d).

“Letter of Credit Sublimit” shall mean $10,000,000.00.

“Letters of Credit” shall have the meaning set forth in Section 2.9.

“License Agreement” shall mean any agreement between any Borrower and a Licensor
pursuant to which such Borrower is authorized to use any Intellectual Property
in connection with the manufacturing, marketing, sale or other distribution of
any Inventory of such Borrower or otherwise in connection with such Borrower’s
business operations.

“Licensor” shall mean any Person from whom any Borrower obtains the right to use
(whether on an exclusive or non-exclusive basis) any Intellectual Property in
connection with

17


--------------------------------------------------------------------------------


such Borrower’s manufacture, marketing, sale or other distribution of any
Inventory or otherwise in connection with such Borrower’s business operations.

“Licensor/Agent Agreement” shall mean an agreement between Agent and a Licensor,
in form and content satisfactory to Agent, by which Agent is given the
unqualified right, vis-à-vis such Licensor, to enforce Agent’s Liens with
respect to and to dispose of any Borrower’s Inventory with the benefit of any
Intellectual Property applicable thereto, irrespective of such Borrower’s
default under any License Agreement with such Licensor.

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction.

“Lien Waiver Agreement” shall mean an agreement which is executed in favor of
Agent by a Person who owns or occupies premises at which any Collateral may be
located from time to time and by which such Person shall waive any Lien that
such Person may ever have with respect to any of the Collateral and shall
authorize Agent from time to time to enter upon the premises to inspect or
remove the Collateral from such premises or to use such premises to store or
dispose of such Inventory.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), results of operations, assets, business,
properties or prospects of any Borrower or any Guarantor, (b) any Borrower’s
ability to duly and punctually pay or perform the Obligations in accordance with
the terms thereof, (c) the value of the Collateral, or Agent’s Liens on the
Collateral or the priority of any such Lien or (d) the practical realization of
the benefits of Agent’s and each Lender’s rights and remedies under this
Agreement and the Other Documents.

“Maximum Face Amount” shall mean, with respect to any outstanding Letter of
Credit, the face amount of such Letter of Credit including all automatic
increases provided for in such Letter of Credit, whether or not any such
automatic increase has become effective.

“Maximum Loan Amount” shall mean the Maximum Revolving Advance Amount.

“Maximum Rate” shall have the meaning set forth in Section 3.6.

“Maximum Revolving Advance Amount” shall mean $60,000,000, which may be
subsequently increased pursuant to the terms and conditions set forth in Section
2.22 by an amount up to $10,000,000 as a result of a Commitment Adjustment
Event; provided, however, until such time as all of the Investor Notes have been
indefeasibly paid in full and the Indenture and the other Note Documents have
been terminated, the “Maximum Revolving Advance Amount” shall be $30,000,000.

“Maximum Undrawn Amount” shall mean with respect to any outstanding Letter of
Credit, the amount of such Letter of Credit that is or may become available to
be drawn,

18


--------------------------------------------------------------------------------


including all automatic increases provided for in such Letter of Credit, whether
or not any such automatic increase has become effective.

“Mitcham Lease” shall mean that certain Lease Agreement dated June 30, 2005
entered into by Borrowers with Mitcham Industries. Inc.

“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 16.3(e).

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Sections
3(37) and 4001(a)(3) of ERISA.

“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Borrower or any member of the Controlled Group) at least
two of whom are not under common control, as such a plan is described in Section
4064 of ERISA.

“Negative Pledge” shall mean that certain Negative Pledge, dated as of the
Original Closing Date, executed by Borrowers in favor of Agent.

“Net Orderly Liquidation Value” shall mean, at any time, the aggregate value of
the Borrowers’ Eligible Equipment at such time in an orderly liquidation, taking
into account all costs, fees and expenses estimated to be incurred by the Agent
and the Lenders in connection with such liquidation, based upon the most recent
appraisal of the Borrowers’ Eligible Equipment delivered pursuant to Section
9.19.

“Net Worth” shall mean, at a particular date, (a) the aggregate amount of all
assets of Geokinetics and its consolidated Subsidiaries as may be properly
classified as such in accordance with GAAP consistently applied, less (b) the
aggregate amount of all liabilities of Geokinetics and its consolidated
Subsidiaries.

“Note” shall mean the Revolving Credit Note.

“Note Documents” shall mean any and all documents relating to the Investor
Notes, including security documents.

“Note Indebtedness Limitation” shall mean at any particular date the maximum
amount of Obligations (i) which may at such time be outstanding pursuant to this
Agreement that constitute “Permitted Debt” (as such term is defined in the
Indenture), (ii) which may be secured by the Liens granted to Agent for the
benefit of Lenders pursuant to this Agreement and the Other Documents, with all
of such Liens constituting “Permitted Collateral Liens” (as such term is defined
in the Indenture), and (iii) which will not cause or result in a violation of
the Indenture, will not result in or require the creation or imposition of any
Lien upon any Collateral to secure the Investor Notes that is not subordinate
and junior to the Liens granted to Agent for the benefit of Lenders pursuant to
this Agreement and the Other Documents or cause or result in any holders of the
Investor Notes (or any trustee or agent for the benefit thereof) having the
right to demand repayment, repurchase, retirement or redemption thereof or any
similar right with respect thereto, as determined by Agent in its sole
discretion.

19


--------------------------------------------------------------------------------


“Obligations” shall mean and include any and all loans, advances, debts,
liabilities, obligations, covenants and duties owing by any Borrower to Lenders
or Agent or to any other direct or indirect subsidiary or affiliate of Agent or
any Lender of any kind or nature, present or future (including any interest or
other amounts accruing thereon after maturity, or after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding relating to any Borrower, whether or not a claim for post-filing
or post-petition interest or other amounts is allowed in such proceeding),
whether or not evidenced by any note, guaranty or other instrument, whether
arising under any agreement, instrument or document, (including this Agreement
and the Other Documents) whether or not for the payment of money, whether
arising by reason of an extension of credit, opening of a letter of credit,
loan, equipment lease or guarantee, under any interest or currency swap, future,
option or other similar agreement, or in any other manner, whether arising out
of overdrafts or deposit or other accounts or electronic funds transfers
(whether through automated clearing houses or otherwise) or out of the Agent’s
or any Lenders non-receipt of or inability to collect funds or otherwise not
being made whole in connection with depository transfer check or other similar
arrangements, whether direct or indirect (including those acquired by assignment
or participation), absolute or contingent, joint or several, due or to become
due, now existing or hereafter arising, contractual or tortious, liquidated or
unliquidated, regardless of how such indebtedness or liabilities arise or by
what agreement or instrument they may be evidenced or whether evidenced by any
agreement or instrument, including, but not limited to, any and all of any
Borrower’s Indebtedness and/or liabilities under this Agreement, the Other
Documents or under any other agreement between Agent or Lenders and any Borrower
and any amendments, extensions, renewals or increases and all costs and expenses
of Agent and any Lender incurred in the documentation, negotiation,
modification, enforcement, collection or otherwise in connection with any of the
foregoing, including but not limited to reasonable attorneys’ fees and expenses
and all obligations of any Borrower to Agent or Lenders to perform acts or
refrain from taking any action.

“October 2006 Appraisal” means that certain appraisal of the Borrowers’
Equipment conducted by Mitcham Industries, Inc. dated as of October 1, 2006.

“Original Closing Date” shall mean June 12, 2006 or such other date as may be
agreed to by the parties hereto.

“Ordinary Course of Business” shall mean with respect to any Borrower, the
ordinary course of such Borrower’s business as conducted on the Restated Closing
Date.

“Original Owner” shall mean: (a) Maple Leaf Partners, L.P., GeoLease Partners,
L.P. or its assigns,  Maple Leaf Offshore, Ltd., Blackhawk Investors, II, LLC,
Steven A. Webster, William R. Ziegler, Maple Leaf Partners I, L.P., Avista
Capital Partners, L.P., Avista Capital Partners (Offshore), L.P., and Levant
America, S.A., with respect to Geokinetics, (b) Geokinetics, with respect to
each of GDC, Quantum and Trace Energy Services Ltd., (c) GDC, with respect to
GDC UK, and (d) Trace Energy Services Ltd., with respect to Trace Energy (U.S.).

“Other Documents” shall mean the Note, the Negative Pledge, the Questionnaire,
the Pledge Agreement, the Collateral Assignment of Acquisition Agreement, the
Senior Subordination Agreement, any Guaranty, any Guarantor Security Agreement,
the Intellectual

20


--------------------------------------------------------------------------------


Property Security Agreement, any Lender-Provided Interest Rate Hedge and any and
all other agreements, instruments and documents, including guaranties, pledges,
powers of attorney, consents, interest or currency swap agreements or other
similar agreements and all other writings heretofore, now or hereafter executed
by any Borrower or any Guarantor and/or delivered to Agent or any Lender in
respect of the transactions contemplated by this Agreement.

“Out-of-Formula Loans” shall have the meaning set forth in Section 15.2(b).

“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly at least 50% of the shares of stock or other ownership interests
having ordinary voting power to elect a majority of the directors of the Person,
or other Persons performing similar functions for any such Person.

“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.

“Participation Advance” shall have the meaning set forth in Section 2.12(d).

“Participation Commitment” shall mean each Lender’s obligation to buy a
participation of the Letters of Credit issued hereunder.

“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.

“Pension Benefit Plan” shall mean at any time (i) any employee pension benefit
plan (including a Multiple Employer Plan, but not a Multiemployer Plan) which is
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code and either (A) is maintained by any member of the
Controlled Group for employees of any member of the Controlled Group; or (B) has
at any time within the preceding five years been maintained by any entity which
was at such time a member of the Controlled Group for employees of any entity
which was at such time a member of the Controlled Group and/or (ii) (A) a
“pension plan” or “plan” which is subject to the funding requirements of the
Income Tax Act Canada, The Pensions Benefits Act (Quebec), or applicable pension
benefits legislation in any other Canadian jurisdiction and is applicable to
employees resident in Canada of a Person, and (B) any other foreign pension
benefit plan or similar arrangement applicable to employees of a Person.

“Permanent Reserves” shall mean, an amount equal to the aggregate amounts owing
by any Borrower to any of its sub-contractors or trade creditors which remain
unpaid more than ninety (90) days from the date of invoice.

“Permitted Capital Lease Facility” shall mean the $6,000,000 Texas Equipment
Lease with Quantum as lessee and CIT as lessor to be entered into after the
Original Closing Date for the lease of certain seismic equipment and which is
guaranteed by Geokinetics, Trace Energy

21


--------------------------------------------------------------------------------


Services Ltd. and GDC, which shall be in form and substance satisfactory to
Agent in its sole discretion.

“Permitted Encumbrances” shall mean (a) Liens in favor of Agent for the benefit
of Agent and Lenders; (b) Liens for taxes, assessments or other governmental
charges not delinquent or being contested in good faith and by appropriate
proceedings and with respect to which proper reserves have been taken by
Borrowers; provided, that, the Lien shall have no effect on the priority of the
Liens in favor of Agent or the value of the assets in which Agent has such a
Lien and a stay of enforcement of any such Lien shall be in effect; (c) Liens
disclosed in the financial statements referred to in Section 5.5, the existence
of which Agent has consented to in writing; (d) deposits or pledges to secure
obligations under worker’s compensation, social security or similar laws, or
under unemployment insurance; (e) deposits or pledges to secure bids, tenders,
contracts (other than contracts for the payment of money), leases, statutory
obligations, surety and appeal bonds and other obligations of like nature
arising in the Ordinary Course of Business; (f) Liens arising by virtue of the
rendition, entry or issuance against any Borrower or any Subsidiary, or any
property of any Borrower or any Subsidiary, of any judgment, writ, order, or
decree for so long as each such Lien (1) is in existence for less than 20
consecutive days after it first arises or is being Properly Contested and (2) is
at all times junior in priority to any Liens in favor of Agent; (g) mechanics’,
workers’, materialmen’s or other like Liens arising in the Ordinary Course of
Business with respect to obligations which are not due or which are being
contested in good faith by the applicable Borrower; (h) Liens placed upon fixed
assets hereafter acquired to secure a portion of the purchase price thereof,
provided that (x) any such lien shall not encumber any other property of any
Borrower and (y) the aggregate amount of Indebtedness secured by such Liens
incurred as a result of such purchases during any fiscal year shall not exceed
the amount provided for in Section 7.6; (j) Liens in favor of CIT to the extent
such Liens are permitted by and remain subject to the terms of the CIT
Intercreditor Agreement; (k) Liens on assets in favor of Indenture Trustee to
secure the Investor Notes so long as the Investor Notes are subject to the RBC
Intercreditor Agreement and only to the extent Agent has a valid first priority
Lien with respect to such assets; and (l) Liens disclosed on Schedule 1.2.

“Permitted Indebtedness” shall have the meaning set forth in Section 7.8 hereof.

“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).

“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Benefit Plan), maintained for employees of any
Borrower or any member of the Controlled Group or any such Plan to which any
Borrower or any member of the Controlled Group is required to contribute on
behalf of any of its employees.

“Pledge Agreement” shall mean, individually and collectively, each Pledge
Agreement executed by a Borrower in favor of Agent.

 

22


--------------------------------------------------------------------------------


“PNC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.

“Preferred Equity” shall mean that preferred stock issued in connection with the
conversion of the Subordinated Debt.

“Pro Forma Balance Sheet” shall have the meaning set forth in Section 5.5(a)
hereof.

“Projections” shall have the meaning set forth in Section 5.5(a) hereof.

“Properly Contested” shall mean, in the case of any Indebtedness of any Person
(including any taxes) that is not paid as and when due or payable by reason of
such Person’s bona fide dispute concerning its liability to pay same or
concerning the amount thereof, (i) such Indebtedness is being properly contested
in good faith by appropriate proceedings promptly instituted and diligently
conducted; (ii) such Person has established appropriate reserves as shall be
required in conformity with GAAP; (iii) the non-payment of such Indebtedness
will not have a Material Adverse Effect and will not result in the forfeiture of
any assets of such Person; (iv) no Lien is imposed upon any of such Person’s
assets with respect to such Indebtedness unless such Lien is at all times junior
and subordinate in priority to the Liens in favor of the Agent (except only with
respect to property taxes that have priority as a matter of applicable state
law) and enforcement of such Lien is stayed during the period prior to the final
resolution or disposition of such dispute; (v) if such Indebtedness results
from, or is determined by the entry, rendition or issuance against a Person or
any of its assets of a judgment, writ, order or decree, enforcement of such
judgment, writ, order or decree is stayed pending a timely appeal or other
judicial review; and (vi) if such contest is abandoned, settled or determined
adversely (in whole or in part) to such Person, such Person forthwith pays such
Indebtedness and all penalties, interest and other amounts due in connection
therewith.

“Post-Closing Appraisal” shall have the meaning set forth in Section 9.19
hereof.

“Purchasing CLO” shall have the meaning set forth in Section 16.3(d) hereof.

“Purchasing Lender” shall have the meaning set forth in Section 16.3(c) hereof.

“Quantum” shall mean Quantum Geophysical, Inc., a Texas corporation.

“Questionnaire” shall mean the Documentation Information Questionnaire and the
responses thereto provided by Borrowing Agent and delivered to Agent.

“RBC Intercreditor Agreement” shall mean an Intercreditor Agreement among Agent,
Geokinetics, GDC, Quantum, Trace Energy (U.S.), Geokinetics Holdings, Grant
Geophysical, Grant Geophysical International, Grant Corp., Advanced Seismic and
Indenture Trustee which shall be in form and substance satisfactory to Agent in
its sole discretion.

“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.

23


--------------------------------------------------------------------------------


“Real Property” shall mean all of each Borrower’s right, title and interest in
and to the owned and leased premises identified on Schedule 4.19 hereto.

“Receivables” shall mean and include, as to each Borrower, all of such
Borrower’s accounts, contract rights, instruments (including those evidencing
indebtedness owed to such Borrower by its Affiliates), documents, chattel paper
(including electronic chattel paper), general intangibles relating to accounts,
drafts and acceptances, credit card receivables and all other forms of
obligations owing to such Borrower arising out of or in connection with the sale
or lease of Inventory or the rendition of services, all supporting obligations,
guarantees and other security therefor, whether secured or unsecured, now
existing or hereafter created, and whether or not specifically sold or assigned
to Agent hereunder.

“Register” shall have the meaning set forth in Section 16.3(e).

“Reimbursement Obligation” shall have the meaning set forth in Section 2.12(b)
hereof.

“Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.

“Reportable Event” shall mean a reportable event described in Section 4043(c) of
ERISA or the regulations promulgated thereunder.

“Required Lenders” shall mean Lenders holding at least fifty-one percent (51%)
of the Advances and, if no Advances are outstanding, shall mean Lenders holding
fifty-one percent (51%) of the Commitment Percentages.

“Reserve Percentage” shall mean as of any day the maximum percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
supplemental, marginal and emergency reserve requirements) with respect to
eurocurrency funding (currently referred to as “Eurocurrency Liabilities”.

“Restated Closing Date” shall mean December 15, 2006.

“Restricted Subsidiary” means a Subsidiary which, as of the Restated Closing
Date, has either (x) no material assets, (y) no material operations or (z) no
employees.

“Revolving Advances” shall mean Advances made other than Letters of Credit.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Advances and to acquire participations in
Letters of Credit hereunder, expressed as an amount representing the maximum
possible aggregate amount of such Lender’s revolving exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to this Agreement and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to this Agreement.

“Revolving Credit Note” shall mean the promissory note referred to in Section
2.1(a) hereof, as it may be increased, amended, extended or replaced from time
to time.

24


--------------------------------------------------------------------------------


“Revolving Interest Rate” shall mean, with respect to Revolving Advances, an
interest rate per annum equal to (a) the lesser of (i) the sum of the Alternate
Base Rate plus the Applicable Revolving Domestic Rate Margin and (ii) the
Maximum Rate, with respect to Domestic Rate Loans, and (b) the lesser of (i) the
sum of the Eurodollar Rate plus the Applicable Revolving Eurodollar Rate Margin
and (ii) the Maximum Rate, with respect to the Eurodollar Rate Loans.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second Restated Closing Date” shall mean May     , 2007.

“Section 20 Subsidiary” shall mean the Subsidiary of the bank holding company
controlling PNC, which Subsidiary has been granted authority by the Federal
Reserve Board to underwrite and deal in certain Ineligible Securities.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Senior Debt Payments” shall mean and include all cash actually expended by any
Borrower to make (a) interest payments on any Advances hereunder, plus
(b) payments for all fees, commissions and charges set forth herein and with
respect to any Advances, plus (c) capitalized lease payments, plus (d) payments
with respect to any other Indebtedness for borrowed money, plus (e) on and after
the occurrence of an Undrawn Availability Event, the amount of any Equipment Cap
Reduction.

“Settlement Date” shall mean the Second Restated Closing Date and thereafter
Wednesday or Thursday of each week or more frequently if Agent deems appropriate
unless such day is not a Business Day in which case it shall be the next
succeeding Business Day.

“Subordinated Debt” shall mean the loans in the original principal amount of
$55,000,000 made by lenders party thereto to Geokinetics pursuant to that
certain Senior Subordinated Loan Agreement dated as of September 8, 2006.

“Subsidiary” of any Person shall mean a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.

“Subsidiary Stock” shall mean all of the issued and outstanding Equity Interests
of any Subsidiary owned by any Borrower (not to exceed 66% of the Equity
Interests of any Foreign Subsidiary).

“Synthetic Lease Obligations” shall mean all monetary obligations of a person
under (a) a so-called synthetic, off-balance sheet or tax retention lease or
(b) an agreement for the use or possession of any property (whether real,
personal or mixed) creating obligations which do not appear on the balance sheet
of such person, but which, upon the insolvency or bankruptcy of such person,
would be characterized as Indebtedness of such person (without regard to
accounting treatment).

25


--------------------------------------------------------------------------------


“Term” shall have the meaning set forth in Section 13.1 hereof.

“Termination Event” shall mean (i) a Reportable Event with respect to any Plan
or Multiemployer Plan; (ii) the withdrawal of any Borrower or any member of the
Controlled Group from a Plan or Multiemployer Plan during a plan year in which
such entity was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA; (iii) the providing of notice of intent to terminate a Plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the institution by the
PBGC of proceedings to terminate a Plan or Multiemployer Plan; (v) any event or
condition (a) which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or
Multiemployer Plan, or (b) that may result in termination of a Multiemployer
Plan pursuant to Section 4041A of ERISA; or (vi) the partial or complete
withdrawal within the meaning of Sections 4203 and 4205 of ERISA, of any
Borrower or any member of the Controlled Group from a Multiemployer Plan.

“Test Period” shall mean, at any time, the four consecutive fiscal quarters of
Geokinetics most recently ended (in each case taken as one accounting period)
for which financial statements have been or are required to be delivered
pursuant to Section 9.7 or Section 9.8.

“Toxic Substance” shall mean and include any material present on the Real
Property or the Leasehold Interests which has been shown to have significant
adverse effect on human health or which is subject to regulation under the Toxic
Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et seq., applicable state law,
applicable provincial laws, or any other applicable Federal, provincial or state
laws now in force or hereafter enacted relating to toxic substances.  “Toxic
Substance” includes but is not limited to asbestos, polychlorinated biphenyls
(PCBs) and lead-based paints.

“Trace Energy (U.S.)” shall mean Trace Energy Services, Inc., a Texas
corporation.

“Trading with the Enemy Act” shall mean the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any enabling legislation or executive order relating thereto.

“Transactions” shall mean all of the transactions contemplated under this
Agreement.

“Transferee” shall have the meaning set forth in Section 16.3(d) hereof.

“Undrawn Availability” at a particular date shall mean an amount equal to
(a) the lesser of (i) the Formula Amount plus the Cash Balance or
(ii) $60,000,000 plus the amount of any Commitment increase pursuant to Section
2.22 hereof minus (b) the sum of (i) the outstanding amount of Advances plus
(ii) all amounts due and owing to any Borrower’s trade creditors which are 60
days or more past due, plus (iii) fees and expenses for which Borrowers are
liable but which have not been paid or charged to Borrowers’ Account.

“Undrawn Availability Event” shall mean such time as Undrawn Availability falls
below $6,000,000 at any reporting period under this Agreement.

“Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.

26


--------------------------------------------------------------------------------


“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

“Week” shall mean the time period commencing with the opening of business on a
Wednesday and ending on the end of business the following Tuesday.

“Working Capital” means the result of current assets (as determined in
accordance with GAAP), minus current liabilities (as determined in accordance
with GAAP), minus cash and cash equivalents.

1.3.   Uniform Commercial Code Terms.   All terms used herein and defined in the
Uniform Commercial Code as adopted in the State of Texas from time to time or
the Personal Property Security Act of the applicable province with respect to
Exploration (the “Uniform Commercial Code”) shall have the meaning given therein
unless otherwise defined herein.  Without limiting the foregoing, the terms
“accounts”, “chattel paper”, “instruments”, “general intangibles”, “payment
intangibles”, “supporting obligations”, “securities”, “investment property”,
“documents”, “deposit accounts”, “software”, “letter of credit rights”,
“inventory”, “equipment” and “fixtures”, as and when used in the description of
Collateral shall have the meanings given to such terms in Articles 8 or 9 of the
Uniform Commercial Code.  To the extent the definition of any category or type
of collateral is expanded by any amendment, modification or revision to the
Uniform Commercial Code, such expanded definition will apply automatically as of
the date of such amendment, modification or revision.

1.4.   Certain Matters of Construction.   The terms “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision.  All references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement.  Any
pronoun used shall be deemed to cover all genders.  Wherever appropriate in the
context, terms used herein in the singular also include the plural and vice
versa.  All references to statutes and related regulations shall include any
amendments of same and any successor statutes and regulations.  Unless otherwise
provided, all references to any instruments or agreements to which Agent is a
party, including references to any of the Other Documents, shall include any and
all modifications or amendments thereto and any and all extensions or renewals
thereof.  All references herein to the time of day shall mean the time in
Dallas, Texas.  Whenever the words “including” or “include” shall be used, such
words shall be understood to mean “including, without limitation” or “include,
without limitation”.  A Default or Event of Default shall be deemed to exist at
all times during the period commencing on the date that such Default or Event of
Default occurs to the date on which such Default or Event of Default is waived
in writing pursuant to this Agreement or, in the case of a Default, is cured
within any period of cure expressly provided for in this Agreement; and an Event
of Default shall “continue” or be “continuing” until such Event of Default has
been waived in writing by the Required Lenders.  Any Lien referred to in this
Agreement or any of the Other Documents as having been created in favor of
Agent, any agreement entered into by Agent pursuant to this Agreement or any of
the Other Documents, any payment made by or to or funds received by Agent
pursuant to or as contemplated by this Agreement or any of the Other Documents,
or any act taken or omitted to be taken by Agent, shall, unless otherwise
expressly provided, be

27


--------------------------------------------------------------------------------


created, entered into, made or received, or taken or omitted, for the benefit or
account of Agent and Lenders. Wherever the phrase “to the best of Borrowers’
knowledge” or words of similar import relating to the knowledge or the awareness
of any Borrower are used in this Agreement or Other Documents, such phrase shall
mean and refer to (i) the actual knowledge of a senior officer of any Borrower
or (ii) the knowledge that a senior officer would have obtained if he had
engaged in good faith and diligent performance of his duties, including the
making of such reasonably specific inquiries as may be necessary of the
employees or agents of such Borrower and a good faith attempt to ascertain the
existence or accuracy of the matter to which such phrase relates.  All covenants
hereunder shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or otherwise within the limitations of, another
covenant shall not avoid the occurrence of a default if such action is taken or
condition exists.  In addition, all representations and warranties hereunder
shall be given independent effect so that if a particular representation or
warranty proves to be incorrect or is breached, the fact that another
representation or warranty concerning the same or similar subject matter is
correct or is not breached will not affect the incorrectness of a breach of a
representation or warranty hereunder.


II.            ADVANCES, PAYMENTS.

2.1.   Revolving Advances.


(A)   AMOUNT OF REVOLVING ADVANCES.   SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH IN THIS AGREEMENT INCLUDING SECTIONS 2.1(B), EACH LENDER, SEVERALLY AND
NOT JOINTLY, WILL MAKE REVOLVING ADVANCES TO BORROWERS IN AGGREGATE AMOUNTS
OUTSTANDING AT ANY TIME EQUAL TO SUCH LENDER’S COMMITMENT PERCENTAGE OF THE
LESSER OF (X) THE MAXIMUM REVOLVING ADVANCE AMOUNT LESS THE AGGREGATE MAXIMUM
UNDRAWN AMOUNT OF ALL OUTSTANDING LETTERS OF CREDIT, OR (Y) THE NOTE
INDEBTEDNESS LIMITATION, OR (Z) AN AMOUNT EQUAL TO THE SUM OF:

(I)         UP TO 85%, SUBJECT TO THE PROVISIONS OF SECTION 2.1(B) HEREOF, OF
ELIGIBLE DOMESTIC RECEIVABLES (THE “DOMESTIC ADVANCE RATE”), PLUS

(II)        UP TO THE LESSER OF:

(A)   85%, SUBJECT TO THE PROVISIONS OF SECTION 2.1(B) HEREOF, OF ELIGIBLE
FOREIGN RECEIVABLES, OR

(B)   $10,000,000 (THE “FOREIGN ADVANCE RATE”), PLUS

(III)       UP TO THE AMOUNT EQUAL TO THE LESSER OF:

(A) (I)   BEFORE DELIVERY OF THE POST-CLOSING APPRAISAL TO AGENT, 80% OF ORDERLY
LIQUIDATION VALUE OF THE ELIGIBLE EQUIPMENT SET FORTH IN THE OCTOBER 2006
APPRAISAL (LESS ANY ELIGIBLE EQUIPMENT THAT HAS BEEN SOLD) AND (II) ON OR AFTER
DELIVERY OF THE POST-CLOSING APPRAISAL, 85% OF THE NET ORDERLY LIQUIDATION VALUE
OF ELIGIBLE EQUIPMENT THAT HAS BEEN APPRAISED PURSUANT TO THE MOST RECENT
APPRAISAL (WHETHER INITIATED BY AGENT OR REQUESTED BY BORROWERS PURSUANT TO
SECTION 9.19) ACCEPTABLE TO AGENT (LESS ANY ELIGIBLE EQUIPMENT THAT HAS BEEN
SOLD), OR

28


--------------------------------------------------------------------------------


(B) (I)   $35,000,000 (WHICH MAY BE SUBSEQUENTLY INCREASED BY AN AMOUNT EQUAL TO
ANY COMMITMENT INCREASE THAT OCCURS PURSUANT TO THE TERMS AND CONDITIONS SET
FORTH IN SECTION 2.22 AS A RESULT OF A COMMITMENT ADJUSTMENT EVENT) MINUS

(II)   THE AMOUNT EQUAL TO $583,334 (PROVIDED THAT UPON THE OCCURRENCE OF A
COMMITMENT ADJUSTMENT EVENT, SUCH AMOUNT SHALL BE EQUAL TO (X) $35,000,000 PLUS
THE AMOUNT OF ANY COMMITMENT INCREASE THAT OCCURS PURSUANT TO THE TERMS AND
CONDITIONS SET FORTH IN SECTION 2.22 AS A RESULT OF A COMMITMENT ADJUSTMENT
EVENT DIVIDED BY (Y) SIXTY (60)) MULTIPLIED BY THE NUMBER OF CALENDAR MONTHS
ENDED AFTER THE FIRST ANNIVERSARY OF THE SECOND RESTATED CLOSING DATE (THE
“EQUIPMENT CAP REDUCTION”)(THE REMAINDER OF (I) MINUS (II), THE “EQUIPMENT
ADVANCE RATE” AND TOGETHER WITH THE DOMESTIC ADVANCE RATE AND THE FOREIGN
ADVANCE RATE, THE “ADVANCE RATES”), MINUS

(IV)      THE AGGREGATE MAXIMUM UNDRAWN AMOUNT OF ALL OUTSTANDING LETTERS OF
CREDIT, MINUS

(V)       SUCH RESERVES AS AGENT MAY REASONABLY DEEM PROPER AND NECESSARY FROM
TIME TO TIME, INCLUDING, BUT NOT LIMITED TO, THE PERMANENT RESERVES.

The amount derived from the sum of (x) Sections 2.1(a)(z)(i), (ii) and (iii)
minus (y) Section 2.1(a)(z)(v) at any time and from time to time shall be
referred to as the “Formula Amount”.  The Revolving Advances shall be evidenced
by one or more secured promissory notes (collectively, the “Revolving Credit
Note”) substantially in the form attached hereto as Exhibit 2.1(a).


(B)   DISCRETIONARY RIGHTS.   THE ADVANCE RATES MAY BE INCREASED OR DECREASED BY
AGENT AT ANY TIME AND FROM TIME TO TIME IN THE EXERCISE OF ITS REASONABLE
DISCRETION.  EACH BORROWER CONSENTS TO ANY SUCH INCREASES OR DECREASES AND
ACKNOWLEDGES THAT DECREASING THE ADVANCE RATES OR INCREASING OR IMPOSING
RESERVES MAY LIMIT OR RESTRICT ADVANCES REQUESTED BY BORROWING AGENT.  THE
RIGHTS OF AGENT UNDER THIS SUBSECTION ARE SUBJECT TO THE PROVISIONS OF SECTION
16.2(B).

2.2.   Procedure for Revolving Advances Borrowing.


(A)    BORROWING AGENT ON BEHALF OF ANY BORROWER MAY NOTIFY AGENT PRIOR TO 10:00
A.M. (EASTERN STANDARD TIME) ON A BUSINESS DAY OF A BORROWER’S REQUEST TO INCUR,
ON THAT DAY, A REVOLVING ADVANCE HEREUNDER.  SHOULD ANY AMOUNT REQUIRED TO BE
PAID AS INTEREST HEREUNDER, OR AS FEES OR OTHER CHARGES UNDER THIS AGREEMENT OR
ANY OTHER AGREEMENT WITH AGENT OR LENDERS, OR WITH RESPECT TO ANY OTHER
OBLIGATION, BECOME DUE, SAME SHALL BE DEEMED A REQUEST FOR A REVOLVING ADVANCE
AS OF THE DATE SUCH PAYMENT IS DUE, IN THE AMOUNT REQUIRED TO PAY IN FULL SUCH
INTEREST, FEE, CHARGE OR OBLIGATION UNDER THIS AGREEMENT OR ANY OTHER AGREEMENT
WITH AGENT OR LENDERS, AND SUCH REQUEST SHALL BE IRREVOCABLE.


(B)    NOTWITHSTANDING THE PROVISIONS OF SUBSECTION (A) ABOVE, IN THE EVENT ANY
BORROWER DESIRES TO OBTAIN A EURODOLLAR RATE LOAN, BORROWING AGENT SHALL GIVE
AGENT WRITTEN

29


--------------------------------------------------------------------------------



NOTICE BY NO LATER THAN 10:00 A.M. (EASTERN STANDARD TIME) ON THE DAY WHICH IS
THREE (3) BUSINESS DAYS PRIOR TO THE DATE SUCH EURODOLLAR RATE LOAN IS TO BE
BORROWED, SPECIFYING (I) THE DATE OF THE PROPOSED BORROWING (WHICH SHALL BE A
BUSINESS DAY), (II) THE TYPE OF BORROWING AND THE AMOUNT ON THE DATE OF SUCH
ADVANCE TO BE BORROWED, WHICH AMOUNT SHALL BE FOR AT LEAST $500,000 AND IF
GREATER, IN AN INTEGRAL MULTIPLE OF $100,000 AND (III) THE DURATION OF THE FIRST
INTEREST PERIOD THEREFOR.  INTEREST PERIODS FOR EURODOLLAR RATE LOANS SHALL BE
FOR ONE, TWO OR THREE MONTHS; PROVIDED, IF AN INTEREST PERIOD WOULD END ON A DAY
THAT IS NOT A BUSINESS DAY, IT SHALL END ON THE NEXT SUCCEEDING BUSINESS DAY
UNLESS SUCH DAY FALLS IN THE NEXT SUCCEEDING CALENDAR MONTH IN WHICH CASE THE
INTEREST PERIOD SHALL END ON THE NEXT PRECEDING BUSINESS DAY.  NO EURODOLLAR
RATE LOAN SHALL BE MADE AVAILABLE TO ANY BORROWER DURING THE CONTINUANCE OF A
DEFAULT OR AN EVENT OF DEFAULT.  AFTER GIVING EFFECT TO EACH REQUESTED
EURODOLLAR RATE LOAN, INCLUDING THOSE WHICH ARE CONVERTED FROM A DOMESTIC RATE
LOAN UNDER SECTION 2.2(D), THERE SHALL NOT BE OUTSTANDING MORE THAN SIX (6)
EURODOLLAR RATE LOANS, IN THE AGGREGATE.


(C)    EACH INTEREST PERIOD OF A EURODOLLAR RATE LOAN SHALL COMMENCE ON THE DATE
SUCH EURODOLLAR RATE LOAN IS MADE AND SHALL END ON SUCH DATE AS BORROWING AGENT
MAY ELECT AS SET FORTH IN SUBSECTION (B)(III) ABOVE PROVIDED THAT THE EXACT
LENGTH OF EACH INTEREST PERIOD SHALL BE DETERMINED IN ACCORDANCE WITH THE
PRACTICE OF THE INTERBANK MARKET FOR OFFSHORE DOLLAR DEPOSITS AND NO INTEREST
PERIOD SHALL END AFTER THE LAST DAY OF THE TERM.

Borrowing Agent shall elect the initial Interest Period applicable to a
Eurodollar Rate Loan by its notice of borrowing given to Agent pursuant to
Section 2.2(b) or by its notice of conversion given to Agent pursuant to Section
2.2(d), as the case may be.  Borrowing Agent shall elect the duration of each
succeeding Interest Period by giving irrevocable written notice to Agent of such
duration not later than 10:00 a.m. (Dallas, Texas time) on the day which is
three (3) Business Days prior to the last day of the then current Interest
Period applicable to such Eurodollar Rate Loan.  If Agent does not receive
timely notice of the Interest Period elected by Borrowing Agent, Borrowing Agent
shall be deemed to have elected to convert to a Domestic Rate Loan subject to
Section 2.2(d) hereinbelow.


(D)    PROVIDED THAT NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING,
BORROWING AGENT MAY, ON THE LAST BUSINESS DAY OF THE THEN CURRENT INTEREST
PERIOD APPLICABLE TO ANY OUTSTANDING EURODOLLAR RATE LOAN, OR ON ANY BUSINESS
DAY WITH RESPECT TO DOMESTIC RATE LOANS, CONVERT ANY SUCH LOAN INTO A LOAN OF
ANOTHER TYPE IN THE SAME AGGREGATE PRINCIPAL AMOUNT PROVIDED THAT ANY CONVERSION
OF A EURODOLLAR RATE LOAN SHALL BE MADE ONLY ON THE LAST BUSINESS DAY OF THE
THEN CURRENT INTEREST PERIOD APPLICABLE TO SUCH EURODOLLAR RATE LOAN.  IF
BORROWING AGENT DESIRES TO CONVERT A LOAN, BORROWING AGENT SHALL GIVE AGENT
WRITTEN NOTICE BY NO LATER THAN 10:00 A.M. (DALLAS, TEXAS TIME) (I) ON THE DAY
WHICH IS THREE (3) BUSINESS DAYS’ PRIOR TO THE DATE ON WHICH SUCH CONVERSION IS
TO OCCUR WITH RESPECT TO A CONVERSION FROM A DOMESTIC RATE LOAN TO A EURODOLLAR
RATE LOAN, OR (II) ON THE DAY WHICH IS ONE (1) BUSINESS DAY PRIOR TO THE DATE ON
WHICH SUCH CONVERSION IS TO OCCUR WITH RESPECT TO A CONVERSION FROM A EURODOLLAR
RATE LOAN TO A DOMESTIC RATE LOAN, SPECIFYING, IN EACH CASE, THE DATE OF SUCH
CONVERSION, THE LOANS TO BE CONVERTED AND IF THE CONVERSION IS FROM A DOMESTIC
RATE LOAN TO ANY OTHER TYPE OF LOAN, THE DURATION OF THE FIRST INTEREST PERIOD
THEREFOR.


(E)    AT ITS OPTION AND UPON WRITTEN NOTICE GIVEN PRIOR TO 10:00 A.M. (DALLAS,
TEXAS TIME) AT LEAST THREE (3) BUSINESS DAYS’ PRIOR TO THE DATE OF SUCH
PREPAYMENT, ANY BORROWER

30


--------------------------------------------------------------------------------



MAY PREPAY THE EURODOLLAR RATE LOANS IN WHOLE AT ANY TIME OR IN PART FROM TIME
TO TIME, WITH ACCRUED INTEREST ON THE PRINCIPAL BEING PREPAID TO THE DATE OF
SUCH REPAYMENT.  SUCH BORROWER SHALL SPECIFY THE DATE OF PREPAYMENT OF ADVANCES
WHICH ARE EURODOLLAR RATE LOANS AND THE AMOUNT OF SUCH PREPAYMENT.  IN THE EVENT
THAT ANY PREPAYMENT OF A EURODOLLAR RATE LOAN IS REQUIRED OR PERMITTED ON A DATE
OTHER THAN THE LAST BUSINESS DAY OF THE THEN CURRENT INTEREST PERIOD WITH
RESPECT THERETO, SUCH BORROWER SHALL INDEMNIFY AGENT AND LENDERS THEREFOR IN
ACCORDANCE WITH SECTION 2.2(F) HEREOF.


(F)     EACH BORROWER SHALL INDEMNIFY AGENT AND LENDERS AND HOLD AGENT AND
LENDERS HARMLESS FROM AND AGAINST ANY AND ALL LOSSES OR EXPENSES THAT AGENT AND
LENDERS MAY SUSTAIN OR INCUR AS A CONSEQUENCE OF ANY PREPAYMENT, CONVERSION OF
OR ANY DEFAULT BY ANY BORROWER IN THE PAYMENT OF THE PRINCIPAL OF OR INTEREST ON
ANY EURODOLLAR RATE LOAN OR FAILURE BY ANY BORROWER TO COMPLETE A BORROWING OF,
A PREPAYMENT OF OR CONVERSION OF OR TO A EURODOLLAR RATE LOAN AFTER NOTICE
THEREOF HAS BEEN GIVEN, INCLUDING, BUT NOT LIMITED TO, ANY INTEREST PAYABLE BY
AGENT OR LENDERS TO LENDERS OF FUNDS OBTAINED BY IT IN ORDER TO MAKE OR MAINTAIN
ITS EURODOLLAR RATE LOANS HEREUNDER.  A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS
PAYABLE PURSUANT TO THE FOREGOING SENTENCE SUBMITTED BY AGENT OR ANY LENDER TO
BORROWING AGENT SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


(G)    NOTWITHSTANDING ANY OTHER PROVISION HEREOF, IF ANY APPLICABLE LAW,
TREATY, REGULATION OR DIRECTIVE, OR ANY CHANGE THEREIN OR IN THE INTERPRETATION
OR APPLICATION THEREOF, SHALL MAKE IT UNLAWFUL FOR ANY LENDER (FOR PURPOSES OF
THIS SUBSECTION (G), THE TERM “LENDER” SHALL INCLUDE ANY LENDER AND THE OFFICE
OR BRANCH WHERE ANY LENDER OR ANY CORPORATION OR BANK CONTROLLING SUCH LENDER
MAKES OR MAINTAINS ANY EURODOLLAR RATE LOANS) TO MAKE OR MAINTAIN ITS EURODOLLAR
RATE LOANS, THE OBLIGATION OF LENDERS TO MAKE EURODOLLAR RATE LOANS HEREUNDER
SHALL FORTHWITH BE CANCELLED AND BORROWERS SHALL, IF ANY AFFECTED EURODOLLAR
RATE LOANS ARE THEN OUTSTANDING, PROMPTLY UPON REQUEST FROM AGENT, EITHER PAY
ALL SUCH AFFECTED EURODOLLAR RATE LOANS OR CONVERT SUCH AFFECTED EURODOLLAR RATE
LOANS INTO LOANS OF ANOTHER TYPE.  IF ANY SUCH PAYMENT OR CONVERSION OF ANY
EURODOLLAR RATE LOAN IS MADE ON A DAY THAT IS NOT THE LAST DAY OF THE INTEREST
PERIOD APPLICABLE TO SUCH EURODOLLAR RATE LOAN, BORROWERS SHALL PAY AGENT, UPON
AGENT’S REQUEST, SUCH AMOUNT OR AMOUNTS AS MAY BE NECESSARY TO COMPENSATE
LENDERS FOR ANY LOSS OR EXPENSE SUSTAINED OR INCURRED BY LENDERS IN RESPECT OF
SUCH EURODOLLAR RATE LOAN AS A RESULT OF SUCH PAYMENT OR CONVERSION, INCLUDING
(BUT NOT LIMITED TO) ANY INTEREST OR OTHER AMOUNTS PAYABLE BY LENDERS TO LENDERS
OF FUNDS OBTAINED BY LENDERS IN ORDER TO MAKE OR MAINTAIN SUCH EURODOLLAR RATE
LOAN.  A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THE
FOREGOING SENTENCE SUBMITTED BY LENDERS TO BORROWING AGENT SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR.

2.3.   Disbursement of Advance Proceeds.

All Advances shall be disbursed from whichever office or other place Agent may
designate from time to time and, together with any and all other Obligations of
Borrowers to Agent or Lenders, shall be charged to Borrowers’ Account on Agent’s
books.  During the Term, Borrowers may use the Revolving Advances by borrowing,
prepaying and reborrowing, all in accordance with the terms and conditions
hereof.  The proceeds of each Revolving Advance requested by Borrowing Agent on
behalf of any Borrower or deemed to have been requested by any Borrower under
Section 2.2 hereof shall, with respect to requested Revolving Advances to

31


--------------------------------------------------------------------------------


the extent Lenders make such Revolving Advances, be made available to the
applicable Borrower on the day so requested by way of credit to such Borrower’s
operating account at PNC, or such other bank located in the United States as
Borrowing Agent may designate following notification to Agent, in immediately
available federal funds or other immediately available funds or, with respect to
Revolving Advances deemed to have been requested by any Borrower, be disbursed
to Agent to be applied to the outstanding Obligations giving rise to such deemed
request.

2.4.   Reserved.

2.5.   Maximum Advances.   The aggregate balance of Revolving Advances
outstanding at any time shall not exceed the lesser of (a) the Maximum Revolving
Advance Amount or (b) the Formula Amount, less, in each case, the aggregate
Maximum Undrawn Amount of all issued and outstanding Letters of Credit.

2.6.   Repayment of Advances.


(A)    THE ADVANCES SHALL BE DUE AND PAYABLE IN FULL ON THE LAST DAY OF THE TERM
SUBJECT TO EARLIER PREPAYMENT AS HEREIN PROVIDED.


(B)    EACH BORROWER RECOGNIZES THAT THE AMOUNTS EVIDENCED BY CHECKS, NOTES,
DRAFTS OR ANY OTHER ITEMS OF PAYMENT RELATING TO AND/OR PROCEEDS OF COLLATERAL
MAY NOT BE COLLECTIBLE BY AGENT ON THE DATE RECEIVED.  IN CONSIDERATION OF
AGENT’S AGREEMENT TO CONDITIONALLY CREDIT BORROWERS’ ACCOUNT AS OF THE BUSINESS
DAY ON WHICH AGENT RECEIVES THOSE ITEMS OF PAYMENT, EACH BORROWER AGREES THAT,
IN COMPUTING THE CHARGES UNDER THIS AGREEMENT, ALL ITEMS OF PAYMENT SHALL BE
DEEMED APPLIED BY AGENT ON ACCOUNT OF THE OBLIGATIONS ONE (1) BUSINESS DAY AFTER
(I) THE BUSINESS DAY AGENT RECEIVES SUCH PAYMENTS VIA WIRE TRANSFER OR
ELECTRONIC DEPOSITORY CHECK OR (II) IN THE CASE OF PAYMENTS RECEIVED BY AGENT IN
ANY OTHER FORM, THE BUSINESS DAY SUCH PAYMENT CONSTITUTES GOOD FUNDS IN AGENT’S
ACCOUNT.  AGENT IS NOT, HOWEVER, REQUIRED TO CREDIT BORROWERS’ ACCOUNT FOR THE
AMOUNT OF ANY ITEM OF PAYMENT WHICH IS UNSATISFACTORY TO AGENT AND AGENT MAY
CHARGE BORROWERS’ ACCOUNT FOR THE AMOUNT OF ANY ITEM OF PAYMENT WHICH IS
RETURNED TO AGENT UNPAID.


(C)    ALL PAYMENTS OF PRINCIPAL, INTEREST AND OTHER AMOUNTS PAYABLE HEREUNDER,
OR UNDER ANY OF THE OTHER DOCUMENTS SHALL BE MADE TO AGENT AT THE PAYMENT OFFICE
NOT LATER THAN 1:00 P.M. (DALLAS, TEXAS TIME) ON THE DUE DATE THEREFOR IN LAWFUL
MONEY OF THE UNITED STATES OF AMERICA IN FEDERAL FUNDS OR OTHER FUNDS
IMMEDIATELY AVAILABLE TO AGENT.  AGENT SHALL HAVE THE RIGHT TO EFFECTUATE
PAYMENT ON ANY AND ALL OBLIGATIONS DUE AND OWING HEREUNDER BY CHARGING
BORROWERS’ ACCOUNT OR BY MAKING ADVANCES AS PROVIDED IN SECTION 2.2 HEREOF.


(D)    BORROWERS SHALL PAY PRINCIPAL, INTEREST, AND ALL OTHER AMOUNTS PAYABLE
HEREUNDER, OR UNDER ANY RELATED AGREEMENT, WITHOUT ANY DEDUCTION WHATSOEVER,
INCLUDING, BUT NOT LIMITED TO, ANY DEDUCTION FOR ANY SETOFF OR COUNTERCLAIM.

2.7.   Repayment of Excess Advances.   The aggregate balance of Advances
outstanding at any time in excess of the maximum amount of Advances permitted
hereunder shall be immediately due and payable without the necessity of any
demand, at the Payment Office, whether or not a Default or Event of Default has
occurred.

 

32


--------------------------------------------------------------------------------


2.8.   Statement of Account.   Agent shall maintain, in accordance with its
customary procedures, a loan account (“Borrowers’ Account”) in the name of
Borrowers in which shall be recorded the date and amount of each Advance made by
Agent and the date and amount of each payment in respect thereof; provided,
however, the failure by Agent to record the date and amount of any Advance shall
not adversely affect Agent or any Lender.  Each month, Agent shall send to
Borrowing Agent a statement showing the accounting for the Advances made,
payments made or credited in respect thereof, and other transactions between
Agent and Borrowers during such month.  The monthly statements shall be deemed
correct and binding upon Borrowers in the absence of manifest error and shall
constitute an account stated between Lenders and Borrowers unless Agent receives
a written statement of Borrowers’ specific exceptions thereto within thirty (30)
days after such statement is received by Borrowing Agent.  The records of Agent
with respect to the loan account shall be conclusive evidence absent manifest
error of the amounts of Advances and other charges thereto and of payments
applicable thereto.

2.9.   Letters of Credit.   Subject to the terms and conditions hereof, Agent
shall issue or cause the issuance of standby Letters of Credit (“Letters of
Credit”) for the account of any Borrower; provided, however, that Agent will not
be required to issue or cause to be issued any Letters of Credit to the extent
that the issuance thereof would then cause the sum of (i) the outstanding
Revolving Advances plus (ii) the Maximum Undrawn Amount of all outstanding
Letters of Credit to exceed the lesser of (x) the Maximum Revolving Advance
Amount or (y) the Formula Amount.  The Maximum Undrawn Amount of outstanding
Letters of Credit shall not exceed in the aggregate at any time the Letter of
Credit Sublimit.  All disbursements or payments related to Letters of Credit
shall be deemed to be Revolving Advances and shall bear interest at the
Revolving Interest Rate; Letters of Credit that have not been drawn upon shall
not bear interest.

2.10. Issuance of Letters of Credit.


(A)   BORROWING AGENT, ON BEHALF OF BORROWERS, MAY REQUEST AGENT TO ISSUE OR
CAUSE THE ISSUANCE OF A LETTER OF CREDIT BY DELIVERING TO AGENT AT THE PAYMENT
OFFICE, PRIOR TO 10:00 A.M. (DALLAS, TEXAS TIME), AT LEAST FIVE (5) BUSINESS
DAYS’ PRIOR TO THE PROPOSED DATE OF ISSUANCE, AGENT’S FORM OF LETTER OF CREDIT
APPLICATION (THE “LETTER OF CREDIT APPLICATION”) COMPLETED TO THE SATISFACTION
OF AGENT; AND, SUCH OTHER CERTIFICATES, DOCUMENTS AND OTHER PAPERS AND
INFORMATION AS AGENT MAY REASONABLY REQUEST.  BORROWING AGENT, ON BEHALF OF
BORROWERS, ALSO HAS THE RIGHT TO GIVE INSTRUCTIONS AND MAKE AGREEMENTS WITH
RESPECT TO ANY APPLICATION, ANY APPLICABLE LETTER OF CREDIT AND SECURITY
AGREEMENT, ANY APPLICABLE LETTER OF CREDIT REIMBURSEMENT AGREEMENT AND/OR ANY
OTHER APPLICABLE AGREEMENT, ANY LETTER OF CREDIT AND THE DISPOSITION OF
DOCUMENTS, DISPOSITION OF ANY UNUTILIZED FUNDS, AND TO AGREE WITH AGENT UPON ANY
AMENDMENT, EXTENSION OR RENEWAL OF ANY LETTER OF CREDIT.


(B)   EACH LETTER OF CREDIT SHALL, AMONG OTHER THINGS, (I) PROVIDE FOR THE
PAYMENT OF SIGHT DRAFTS, OTHER WRITTEN DEMANDS FOR PAYMENT, OR ACCEPTANCES OF
USANCE DRAFTS WHEN PRESENTED FOR HONOR THEREUNDER IN ACCORDANCE WITH THE TERMS
THEREOF AND WHEN ACCOMPANIED BY THE DOCUMENTS DESCRIBED THEREIN AND (II) HAVE AN
EXPIRY DATE NOT LATER THAN TWELVE (12) MONTHS AFTER SUCH LETTER OF CREDIT’S DATE
OF ISSUANCE AND IN NO EVENT LATER THAN THE LAST DAY OF THE TERM.  EACH STANDBY
LETTER OF CREDIT SHALL BE SUBJECT EITHER TO THE UNIFORM

33


--------------------------------------------------------------------------------



CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS (1993 REVISION), INTERNATIONAL
CHAMBER OF COMMERCE PUBLICATION NO. 500, AND ANY AMENDMENTS OR REVISION THEREOF
ADHERED TO BY THE ISSUER (“UCP 500”) OR THE INTERNATIONAL STANDBY PRACTICES
(ISP98-INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NUMBER 590) (THE “ISP98
RULES”), AS DETERMINED BY AGENT, AND EACH TRADE LETTER OF CREDIT SHALL BE
SUBJECT TO UCP 500.


(C)   AGENT SHALL USE ITS REASONABLE EFFORTS TO NOTIFY LENDERS OF THE REQUEST BY
BORROWING AGENT FOR A LETTER OF CREDIT HEREUNDER.

2.11. Requirements For Issuance of Letters of Credit.


(A)   BORROWING AGENT SHALL AUTHORIZE AND DIRECT ANY ISSUER TO NAME THE
APPLICABLE BORROWER AS THE “APPLICANT” OR “ACCOUNT PARTY” OF EACH LETTER OF
CREDIT.  IF AGENT IS NOT THE ISSUER OF ANY LETTER OF CREDIT, BORROWING AGENT
SHALL AUTHORIZE AND DIRECT THE ISSUER TO DELIVER TO AGENT ALL INSTRUMENTS,
DOCUMENTS, AND OTHER WRITINGS AND PROPERTY RECEIVED BY THE ISSUER PURSUANT TO
THE LETTER OF CREDIT AND TO ACCEPT AND RELY UPON AGENT’S INSTRUCTIONS AND
AGREEMENTS WITH RESPECT TO ALL MATTERS ARISING IN CONNECTION WITH THE LETTER OF
CREDIT, THE APPLICATION THEREFOR OR ANY ACCEPTANCE THEREFOR.


(B)    IN CONNECTION WITH ALL LETTERS OF CREDIT ISSUED OR CAUSED TO BE ISSUED BY
AGENT UNDER THIS AGREEMENT, EACH BORROWER HEREBY APPOINTS AGENT, OR ITS
DESIGNEE, AS ITS ATTORNEY, WITH FULL POWER AND AUTHORITY IF AN EVENT OF DEFAULT
SHALL HAVE OCCURRED, (I) TO SIGN AND/OR ENDORSE SUCH BORROWER’S NAME UPON ANY
WAREHOUSE OR OTHER RECEIPTS, LETTER OF CREDIT APPLICATIONS AND ACCEPTANCES,
(II) TO SIGN SUCH BORROWER’S NAME ON BILLS OF LADING; (III) TO CLEAR INVENTORY
THROUGH THE UNITED STATES OF AMERICA CUSTOMS DEPARTMENT (“CUSTOMS”) IN THE NAME
OF SUCH BORROWER OR AGENT OR AGENT’S DESIGNEE, AND TO SIGN AND DELIVER TO
CUSTOMS OFFICIALS POWERS OF ATTORNEY IN THE NAME OF BORROWER FOR SUCH PURPOSE;
AND (IV) TO COMPLETE IN SUCH BORROWER’S NAME OR AGENT’S, OR IN THE NAME OF
AGENT’S DESIGNEE, ANY ORDER, SALE OR TRANSACTION, OBTAIN THE NECESSARY DOCUMENTS
IN CONNECTION THEREWITH, AND COLLECT THE PROCEEDS THEREOF.  NEITHER AGENT NOR
ITS ATTORNEYS WILL BE LIABLE FOR ANY ACTS OR OMISSIONS NOR FOR ANY ERROR OF
JUDGMENT OR MISTAKES OF FACT OR LAW, EXCEPT FOR AGENT’S OR ITS ATTORNEY’S
WILLFUL MISCONDUCT.  THIS POWER, BEING COUPLED WITH AN INTEREST, IS IRREVOCABLE
AS LONG AS ANY LETTERS OF CREDIT REMAIN OUTSTANDING.

2.12. Disbursements, Reimbursement.


(A)    IMMEDIATELY UPON THE ISSUANCE OF EACH LETTER OF CREDIT, EACH LENDER SHALL
BE DEEMED TO, AND HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES TO, PURCHASE
FROM AGENT A PARTICIPATION IN SUCH LETTER OF CREDIT AND EACH DRAWING THEREUNDER
IN AN AMOUNT EQUAL TO SUCH LENDER’S COMMITMENT PERCENTAGE OF THE MAXIMUM FACE
AMOUNT OF SUCH LETTER OF CREDIT AND THE AMOUNT OF SUCH DRAWING, RESPECTIVELY.


(B)    IN THE EVENT OF ANY REQUEST FOR A DRAWING UNDER A LETTER OF CREDIT BY THE
BENEFICIARY OR TRANSFEREE THEREOF, AGENT WILL PROMPTLY NOTIFY BORROWING AGENT. 
PROVIDED THAT BORROWING AGENT SHALL HAVE RECEIVED SUCH NOTICE, THE BORROWERS
SHALL REIMBURSE (SUCH OBLIGATION TO REIMBURSE AGENT SHALL SOMETIMES BE REFERRED
TO AS A “REIMBURSEMENT OBLIGATION”) AGENT PRIOR TO 12:00 P.M., DALLAS, TEXAS
TIME ON EACH DATE THAT AN AMOUNT IS PAID BY AGENT UNDER

34


--------------------------------------------------------------------------------



ANY LETTER OF CREDIT (EACH SUCH DATE, A “DRAWING DATE”) IN AN AMOUNT EQUAL TO
THE AMOUNT SO PAID BY AGENT.  IN THE EVENT BORROWERS FAIL TO REIMBURSE AGENT FOR
THE FULL AMOUNT OF ANY DRAWING UNDER ANY LETTER OF CREDIT BY 12:00 P.M., DALLAS,
TEXAS TIME, ON THE DRAWING DATE, AGENT WILL PROMPTLY NOTIFY EACH LENDER THEREOF,
AND BORROWERS SHALL BE DEEMED TO HAVE REQUESTED THAT A DOMESTIC RATE LOAN BE
MADE BY THE LENDERS TO BE DISBURSED ON THE DRAWING DATE UNDER SUCH LETTER OF
CREDIT, SUBJECT TO THE AMOUNT OF THE UNUTILIZED PORTION OF THE LESSER OF MAXIMUM
REVOLVING ADVANCE AMOUNT OR THE FORMULA AMOUNT AND SUBJECT TO SECTION 8.2
HEREOF.  ANY NOTICE GIVEN BY AGENT PURSUANT TO THIS SECTION 2.12(B) MAY BE ORAL
IF IMMEDIATELY CONFIRMED IN WRITING; PROVIDED THAT THE LACK OF SUCH AN IMMEDIATE
CONFIRMATION SHALL NOT AFFECT THE CONCLUSIVENESS OR BINDING EFFECT OF SUCH
NOTICE.


(C)    EACH LENDER SHALL UPON ANY NOTICE PURSUANT TO SECTION 2.12(B) MAKE
AVAILABLE TO AGENT AN AMOUNT IN IMMEDIATELY AVAILABLE FUNDS EQUAL TO ITS
COMMITMENT PERCENTAGE OF THE AMOUNT OF THE DRAWING, WHEREUPON THE PARTICIPATING
LENDERS SHALL (SUBJECT TO SECTION 2.12(D)) EACH BE DEEMED TO HAVE MADE A
DOMESTIC RATE LOAN TO BORROWERS IN THAT AMOUNT.  IF ANY LENDER SO NOTIFIED FAILS
TO MAKE AVAILABLE TO AGENT THE AMOUNT OF SUCH LENDER’S COMMITMENT PERCENTAGE OF
SUCH AMOUNT BY NO LATER THAN 2:00 P.M., DALLAS, TEXAS TIME ON THE DRAWING DATE,
THEN INTEREST SHALL ACCRUE ON SUCH LENDER’S OBLIGATION TO MAKE SUCH PAYMENT,
FROM THE DRAWING DATE TO THE DATE ON WHICH SUCH LENDER MAKES SUCH PAYMENT (I) AT
A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS RATE DURING THE FIRST THREE DAYS
FOLLOWING THE DRAWING DATE AND (II) AT A RATE PER ANNUM EQUAL TO THE RATE
APPLICABLE TO DOMESTIC RATE LOANS ON AND AFTER THE FOURTH DAY FOLLOWING THE
DRAWING DATE.  AGENT WILL PROMPTLY GIVE NOTICE OF THE OCCURRENCE OF THE DRAWING
DATE, BUT FAILURE OF AGENT TO GIVE ANY SUCH NOTICE ON THE DRAWING DATE OR IN
SUFFICIENT TIME TO ENABLE ANY LENDER TO EFFECT SUCH PAYMENT ON SUCH DATE SHALL
NOT RELIEVE SUCH LENDER FROM ITS OBLIGATION UNDER THIS SECTION 2.12(C), PROVIDED
THAT SUCH LENDER SHALL NOT BE OBLIGATED TO PAY INTEREST AS PROVIDED IN SECTION
2.12(C) (I) AND (II) UNTIL AND COMMENCING FROM THE DATE OF RECEIPT OF NOTICE
FROM AGENT OF A DRAWING.


(D)    WITH RESPECT TO ANY UNREIMBURSED DRAWING THAT IS NOT CONVERTED INTO A
DOMESTIC RATE LOAN TO BORROWERS IN WHOLE OR IN PART AS CONTEMPLATED BY SECTION
2.12(B), BECAUSE OF BORROWERS’ FAILURE TO SATISFY THE CONDITIONS SET FORTH IN
SECTION 8.2 (OTHER THAN ANY NOTICE REQUIREMENTS) OR FOR ANY OTHER REASON,
BORROWERS SHALL BE DEEMED TO HAVE INCURRED FROM AGENT A BORROWING (EACH A
“LETTER OF CREDIT BORROWING”) IN THE AMOUNT OF SUCH DRAWING. SUCH LETTER OF
CREDIT BORROWING SHALL BE DUE AND PAYABLE ON DEMAND (TOGETHER WITH INTEREST) AND
SHALL BEAR INTEREST AT THE RATE PER ANNUM APPLICABLE TO A DOMESTIC RATE LOAN. 
EACH LENDER’S PAYMENT TO AGENT PURSUANT TO SECTION 2.12(C) SHALL BE DEEMED TO BE
A PAYMENT IN RESPECT OF ITS PARTICIPATION IN SUCH LETTER OF CREDIT BORROWING AND
SHALL CONSTITUTE A “PARTICIPATION ADVANCE” FROM SUCH LENDER IN SATISFACTION OF
ITS PARTICIPATION COMMITMENT UNDER THIS SECTION 2.12.


(E)    EACH LENDER’S PARTICIPATION COMMITMENT SHALL CONTINUE UNTIL THE LAST TO
OCCUR OF ANY OF THE FOLLOWING EVENTS:  (X) AGENT CEASES TO BE OBLIGATED TO ISSUE
OR CAUSE TO BE ISSUED LETTERS OF CREDIT HEREUNDER; (Y) NO LETTER OF CREDIT
ISSUED OR CREATED HEREUNDER REMAINS OUTSTANDING AND UNCANCELLED AND (Z) ALL
PERSONS (OTHER THAN THE BORROWERS) HAVE BEEN FULLY REIMBURSED FOR ALL PAYMENTS
MADE UNDER OR RELATING TO LETTERS OF CREDIT.

35


--------------------------------------------------------------------------------


2.13. Repayment of Participation Advances.


(A)    UPON (AND ONLY UPON) RECEIPT BY AGENT FOR ITS ACCOUNT OF IMMEDIATELY
AVAILABLE FUNDS FROM BORROWERS (I) IN REIMBURSEMENT OF ANY PAYMENT MADE BY THE
AGENT UNDER THE LETTER OF CREDIT WITH RESPECT TO WHICH ANY LENDER HAS MADE A
PARTICIPATION ADVANCE TO AGENT, OR (II) IN PAYMENT OF INTEREST ON SUCH A PAYMENT
MADE BY AGENT UNDER SUCH A LETTER OF CREDIT, AGENT WILL PAY TO EACH LENDER, IN
THE SAME FUNDS AS THOSE RECEIVED BY AGENT, THE AMOUNT OF SUCH LENDER’S
COMMITMENT PERCENTAGE OF SUCH FUNDS, EXCEPT AGENT SHALL RETAIN THE AMOUNT OF THE
COMMITMENT PERCENTAGE OF SUCH FUNDS OF ANY LENDER THAT DID NOT MAKE A
PARTICIPATION ADVANCE IN RESPECT OF SUCH PAYMENT BY AGENT.


(B)    IF AGENT IS REQUIRED AT ANY TIME TO RETURN TO ANY BORROWER, OR TO A
TRUSTEE, RECEIVER, LIQUIDATOR, CUSTODIAN, OR ANY OFFICIAL IN ANY INSOLVENCY
PROCEEDING, ANY PORTION OF THE PAYMENTS MADE BY BORROWERS TO AGENT PURSUANT TO
SECTION 2.13(A) IN REIMBURSEMENT OF A PAYMENT MADE UNDER THE LETTER OF CREDIT OR
INTEREST OR FEE THEREON, EACH LENDER SHALL, ON DEMAND OF AGENT, FORTHWITH RETURN
TO AGENT THE AMOUNT OF ITS COMMITMENT PERCENTAGE OF ANY AMOUNTS SO RETURNED BY
AGENT PLUS INTEREST AT THE FEDERAL FUNDS EFFECTIVE RATE.

2.14. Documentation.   Each Borrower agrees to be bound by the terms of the
Letter of Credit Application and by Agent’s interpretations of any Letter of
Credit issued on behalf of such Borrower and by Agent’s written regulations and
customary practices relating to letters of credit, though Agent’s
interpretations may be different from such Borrower’s own.  In the event of a
conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern and control.  It is understood and agreed that, except in
the case of gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable judgment), Agent shall not be
liable for any error, negligence and/or mistakes, whether of omission or
commission (INCLUDING WITHOUT LIMITATION, WITH RESPECT TO ANY ACT OR INACTION
ARISING FROM AGENT’S NEGLIGENCE OR STRICT LIABILITY), in following the Borrowing
Agent’s or any Borrower’s instructions or those contained in the Letters of
Credit or any modifications, amendments or supplements thereto.

2.15. Determination to Honor Drawing Request.   In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
Agent shall be responsible only to determine that the documents and certificates
required to be delivered under such Letter of Credit have been delivered and
that they comply on their face with the requirements of such Letter of Credit
and that any other drawing condition appearing on the face of such Letter of
Credit has been satisfied in the manner so set forth.

2.16. Nature of Participation and Reimbursement Obligations.   Each Lender’s
obligation in accordance with this Agreement to make the Revolving Advances or
Participation Advances as a result of a drawing under a Letter of Credit, and
the obligations of Borrowers to reimburse Agent upon a draw under a Letter of
Credit, shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Section 2.16 under all
circumstances, including the following circumstances:

36


--------------------------------------------------------------------------------


(I)         ANY SET-OFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH
SUCH LENDER MAY HAVE AGAINST AGENT, ANY BORROWER OR ANY OTHER PERSON FOR ANY
REASON WHATSOEVER;

(II)        THE FAILURE OF ANY BORROWER OR ANY OTHER PERSON TO COMPLY, IN
CONNECTION WITH A LETTER OF CREDIT BORROWING, WITH THE CONDITIONS SET FORTH IN
THIS AGREEMENT FOR THE MAKING OF A REVOLVING ADVANCE, IT BEING ACKNOWLEDGED THAT
SUCH CONDITIONS ARE NOT REQUIRED FOR THE MAKING OF A LETTER OF CREDIT BORROWING
AND THE OBLIGATION OF THE LENDERS TO MAKE PARTICIPATION ADVANCES UNDER SECTION
2.12;

(III)       ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF CREDIT;

(IV)      ANY CLAIM OF BREACH OF WARRANTY THAT MIGHT BE MADE BY BORROWER OR ANY
LENDER AGAINST THE BENEFICIARY OF A LETTER OF CREDIT, OR THE EXISTENCE OF ANY
CLAIM, SET-OFF, RECOUPMENT, COUNTERCLAIM, CROSSCLAIM, DEFENSE OR OTHER RIGHT
WHICH ANY BORROWER OR ANY LENDER MAY HAVE AT ANY TIME AGAINST A BENEFICIARY, ANY
SUCCESSOR BENEFICIARY OR ANY TRANSFEREE OF ANY LETTER OF CREDIT OR THE PROCEEDS
THEREOF (OR ANY PERSONS FOR WHOM ANY SUCH TRANSFEREE MAY BE ACTING), AGENT OR
ANY LENDER OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREIN OR ANY UNRELATED TRANSACTION (INCLUDING ANY
UNDERLYING TRANSACTION BETWEEN ANY BORROWER OR ANY SUBSIDIARIES OF SUCH BORROWER
AND THE BENEFICIARY FOR WHICH ANY LETTER OF CREDIT WAS PROCURED);

(V)       THE LACK OF POWER OR AUTHORITY OF ANY SIGNER OF (OR ANY DEFECT IN OR
FORGERY OF ANY SIGNATURE OR ENDORSEMENT ON) OR THE FORM OF OR LACK OF VALIDITY,
SUFFICIENCY, ACCURACY, ENFORCEABILITY OR GENUINENESS OF ANY DRAFT, DEMAND,
INSTRUMENT, CERTIFICATE OR OTHER DOCUMENT PRESENTED UNDER OR IN CONNECTION WITH
ANY LETTER OF CREDIT, OR ANY FRAUD OR ALLEGED FRAUD IN CONNECTION WITH ANY
LETTER OF CREDIT, OR THE TRANSPORT OF ANY PROPERTY OR PROVISIONS OF SERVICES
RELATING TO A LETTER OF CREDIT, IN EACH CASE EVEN IF AGENT OR ANY OF AGENT’S
AFFILIATES HAS BEEN NOTIFIED THEREOF;

(VI)      PAYMENT BY AGENT UNDER ANY LETTER OF CREDIT AGAINST PRESENTATION OF A
DEMAND, DRAFT OR CERTIFICATE OR OTHER DOCUMENT WHICH DOES NOT COMPLY WITH THE
TERMS OF SUCH LETTER OF CREDIT;

(VII)     THE SOLVENCY OF, OR ANY ACTS OR OMISSIONS BY, ANY BENEFICIARY OF ANY
LETTER OF CREDIT, OR ANY OTHER PERSON HAVING A ROLE IN ANY TRANSACTION OR
OBLIGATION RELATING TO A LETTER OF CREDIT, OR THE EXISTENCE, NATURE, QUALITY,
QUANTITY, CONDITION, VALUE OR OTHER CHARACTERISTIC OF ANY PROPERTY OR SERVICES
RELATING TO A LETTER OF CREDIT;

(VIII)    ANY FAILURE BY THE AGENT OR ANY OF AGENT’S AFFILIATES TO ISSUE ANY
LETTER OF CREDIT IN THE FORM REQUESTED BY BORROWING AGENT, UNLESS THE AGENT HAS
RECEIVED WRITTEN NOTICE FROM BORROWING AGENT OF SUCH FAILURE WITHIN THREE (3)
BUSINESS DAYS AFTER THE AGENT SHALL HAVE FURNISHED BORROWING AGENT A COPY OF
SUCH LETTER OF CREDIT AND SUCH ERROR IS MATERIAL AND NO DRAWING HAS BEEN MADE
THEREON PRIOR TO RECEIPT OF SUCH NOTICE;

(IX)       ANY MATERIAL ADVERSE EFFECT ON ANY BORROWER OR ANY GUARANTOR;

37


--------------------------------------------------------------------------------


(X)        ANY BREACH OF THIS AGREEMENT OR ANY OTHER DOCUMENT BY ANY PARTY
THERETO;

(XI)       THE OCCURRENCE OR CONTINUANCE OF AN INSOLVENCY PROCEEDING WITH
RESPECT TO ANY BORROWER OR ANY GUARANTOR;

(XII)      THE FACT THAT A DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING;

(XIII)     THE FACT THAT THE TERM SHALL HAVE EXPIRED OR THIS AGREEMENT OR THE
OBLIGATIONS HEREUNDER SHALL HAVE BEEN TERMINATED; AND

(XIV)     ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT SIMILAR
TO ANY OF THE FOREGOING.

2.17. Indemnity.   In addition to amounts payable as provided in Section 16.5,
each Borrower hereby agrees to protect, indemnify, defend, pay and save harmless
Agent and any of Agent’s Affiliates that have issued a Letter of Credit from and
against any and all claims, demands, liabilities, damages, taxes, penalties,
interest, judgments, settlements, losses, costs, charges and expenses (including
reasonable fees, expenses and disbursements of counsel and allocated costs of
internal counsel) which the Agent or any of Agent’s Affiliates may incur or be
subject to as a consequence, direct or indirect, of the issuance of any Letter
of Credit, other than as a result of (A) the gross negligence or willful
misconduct of the Agent as determined by a final and non-appealable judgment of
a court of competent jurisdiction or (B) the wrongful dishonor by the Agent or
any of Agent’s Affiliates of a proper demand for payment made under any Letter
of Credit (INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO ANY OTHERWISE
INDEMNIFIED MATTER ARISING FROM AGENT’S NEGLIGENCE OR STRICT LIABILITY), except
if such dishonor resulted from any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto Governmental Body (all
such acts or omissions herein called “Governmental Acts”).

2.18. Liability for Acts and Omissions.   As between Borrowers and Agent and
Lenders, each Borrower assumes all risks of the acts and omissions of, or misuse
of the Letters of Credit by, the respective beneficiaries of such Letters of
Credit (INCLUDING, WITHOUT LIMITATION, ALL RISKS ATTRIBUTABLE TO ANY ACT OR
OMISSION ARISING FROM AGENT’S OR LENDER’S NEGLIGENCE OR STRICT LIABILITY).  In
furtherance and not in limitation of the respective foregoing, Agent shall not
be responsible for: (i) the form, validity, sufficiency, accuracy, genuineness
or legal effect of any document submitted by any party in connection with the
application for an issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged (even if Agent shall have been notified thereof); (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) the failure of the beneficiary
of any such Letter of Credit, or any other party to which such Letter of Credit
may be transferred, to comply fully with any conditions required in order to
draw upon such Letter of Credit or any other claim of any Borrower against any
beneficiary of such Letter of Credit, or any such

38


--------------------------------------------------------------------------------


transferee, or any dispute between or among any Borrower and any beneficiary of
any Letter of Credit or any such transferee; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher; (v)
errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of Agent, including any governmental acts, and
none of the above shall affect or impair, or prevent the vesting of, any of
Agent’s rights or powers hereunder. Nothing in the preceding sentence shall
relieve Agent from liability for Agent’s gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final non-appealable
judgment) in connection with actions or omissions described in such clauses (i)
through (viii) of such sentence.  In no event shall Agent or Agent’s Affiliates
be liable to any Borrower for any indirect, consequential, incidental, punitive,
exemplary or special damages or expenses (including without limitation
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.

Without limiting the generality of the foregoing, Agent and each of its
Affiliates (i) may rely on any oral or other communication believed in good
faith by Agent or  such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit, (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by Agent or its Affiliates; (iv) may honor any drawing that is
payable upon presentation of a statement advising negotiation or payment, upon
receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on Agent or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and honor any
drawing in connection with any Letter of Credit that is the subject of such
Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by Agent under or in connection
with the Letters of Credit issued by it or any documents and certificates
delivered thereunder, if taken or omitted in good faith and without gross
negligence (as determined by a court of competent jurisdiction in a final
non-appealable judgment), shall not put Agent under any resulting liability to
any Borrower or any Lender.

39


--------------------------------------------------------------------------------


2.19. Additional Payments.   Any sums expended by Agent or any Lender due to any
Borrower’s failure to perform or comply with its obligations under this
Agreement or any Other Document including any Borrower’s obligations under
Sections 4.2, 4.4, 4.12, 4.13, 4.14 and 6.1 hereof, may be charged to Borrowers’
Account as a Revolving Advance and added to the Obligations.

2.20. Manner of Borrowing and Payment.


(A)    EACH BORROWING OF REVOLVING ADVANCES SHALL BE ADVANCED ACCORDING TO THE
APPLICABLE COMMITMENT PERCENTAGES OF LENDERS.


(B)    EACH PAYMENT (INCLUDING EACH PREPAYMENT) BY ANY BORROWER ON ACCOUNT OF
THE PRINCIPAL OF AND INTEREST ON THE REVOLVING ADVANCES, SHALL BE APPLIED TO THE
REVOLVING ADVANCES PRO RATA ACCORDING TO THE APPLICABLE COMMITMENT PERCENTAGES
OF LENDERS.  EXCEPT AS EXPRESSLY PROVIDED HEREIN, ALL PAYMENTS (INCLUDING
PREPAYMENTS) TO BE MADE BY ANY BORROWER ON ACCOUNT OF PRINCIPAL, INTEREST AND
FEES SHALL BE MADE WITHOUT SET OFF OR COUNTERCLAIM AND SHALL BE MADE TO AGENT ON
BEHALF OF THE LENDERS TO THE PAYMENT OFFICE, IN EACH CASE ON OR PRIOR TO 1:00
P.M., DALLAS, TEXAS TIME, IN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS.


(C)    (I)   NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN SECTIONS
2.20(A) AND (B) HEREOF, COMMENCING WITH THE FIRST BUSINESS DAY FOLLOWING THE
RESTATED CLOSING DATE, EACH BORROWING OF REVOLVING ADVANCES SHALL BE ADVANCED BY
AGENT AND EACH PAYMENT BY ANY BORROWER ON ACCOUNT OF REVOLVING ADVANCES SHALL BE
APPLIED FIRST TO THOSE REVOLVING ADVANCES ADVANCED BY AGENT.  ON OR BEFORE 1:00
P.M., DALLAS, TEXAS TIME, ON EACH SETTLEMENT DATE COMMENCING WITH THE FIRST
SETTLEMENT DATE FOLLOWING THE RESTATED CLOSING DATE, AGENT AND LENDERS SHALL
MAKE CERTAIN PAYMENTS AS FOLLOWS: (I) IF THE AGGREGATE AMOUNT OF NEW REVOLVING
ADVANCES MADE BY AGENT DURING THE PRECEDING WEEK (IF ANY) EXCEEDS THE AGGREGATE
AMOUNT OF REPAYMENTS APPLIED TO OUTSTANDING REVOLVING ADVANCES DURING SUCH
PRECEDING WEEK, THEN EACH LENDER SHALL PROVIDE AGENT WITH FUNDS IN AN AMOUNT
EQUAL TO ITS APPLICABLE COMMITMENT PERCENTAGE OF THE DIFFERENCE BETWEEN (W) SUCH
REVOLVING ADVANCES AND (X) SUCH REPAYMENTS AND (II) IF THE AGGREGATE AMOUNT OF
REPAYMENTS APPLIED TO OUTSTANDING REVOLVING ADVANCES DURING SUCH WEEK EXCEEDS
THE AGGREGATE AMOUNT OF NEW REVOLVING ADVANCES MADE DURING SUCH WEEK, THEN AGENT
SHALL PROVIDE EACH LENDER WITH FUNDS IN AN AMOUNT EQUAL TO ITS APPLICABLE
COMMITMENT PERCENTAGE OF THE DIFFERENCE BETWEEN (Y) SUCH REPAYMENTS AND (Z) SUCH
REVOLVING ADVANCES.

(II)   EACH LENDER SHALL BE ENTITLED TO EARN INTEREST AT THE APPLICABLE CONTRACT
RATE ON OUTSTANDING ADVANCES WHICH IT HAS FUNDED.

(III)   PROMPTLY FOLLOWING EACH SETTLEMENT DATE, AGENT SHALL SUBMIT TO EACH
LENDER A CERTIFICATE WITH RESPECT TO PAYMENTS RECEIVED AND ADVANCES MADE DURING
THE WEEK IMMEDIATELY PRECEDING SUCH SETTLEMENT DATE.  SUCH CERTIFICATE OF AGENT
SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.


(D)    IF ANY LENDER OR PARTICIPANT (A “BENEFITED LENDER”) SHALL AT ANY TIME
RECEIVE ANY PAYMENT OF ALL OR PART OF ITS ADVANCES, OR INTEREST THEREON, OR
RECEIVE ANY COLLATERAL IN RESPECT THEREOF (WHETHER VOLUNTARILY OR INVOLUNTARILY
OR BY SET-OFF) IN A GREATER PROPORTION THAN

40


--------------------------------------------------------------------------------



ANY SUCH PAYMENT TO AND COLLATERAL RECEIVED BY ANY OTHER LENDER, IF ANY, IN
RESPECT OF SUCH OTHER LENDER’S ADVANCES, OR INTEREST THEREON, AND SUCH GREATER
PROPORTIONATE PAYMENT OR RECEIPT OF COLLATERAL IS NOT EXPRESSLY PERMITTED
HEREUNDER, SUCH BENEFITED LENDER SHALL PURCHASE FOR CASH FROM THE OTHER LENDERS
A PARTICIPATION IN SUCH PORTION OF EACH SUCH OTHER LENDER’S ADVANCES, OR SHALL
PROVIDE SUCH OTHER LENDER WITH THE BENEFITS OF ANY SUCH COLLATERAL, OR THE
PROCEEDS THEREOF, AS SHALL BE NECESSARY TO CAUSE SUCH BENEFITED LENDER TO SHARE
THE EXCESS PAYMENT OR BENEFITS OF SUCH COLLATERAL OR PROCEEDS RATABLY WITH EACH
OF THE OTHER LENDERS; PROVIDED, HOWEVER, THAT IF ALL OR ANY PORTION OF SUCH
EXCESS PAYMENT OR BENEFITS IS THEREAFTER RECOVERED FROM SUCH BENEFITED LENDER,
SUCH PURCHASE SHALL BE RESCINDED, AND THE PURCHASE PRICE AND BENEFITS RETURNED,
TO THE EXTENT OF SUCH RECOVERY, BUT WITHOUT INTEREST.  EACH LENDER SO PURCHASING
A PORTION OF ANOTHER LENDER’S ADVANCES MAY EXERCISE ALL RIGHTS OF PAYMENT
(INCLUDING RIGHTS OF SET-OFF) WITH RESPECT TO SUCH PORTION AS FULLY AS IF SUCH
LENDER WERE THE DIRECT HOLDER OF SUCH PORTION.


(E)    UNLESS AGENT SHALL HAVE BEEN NOTIFIED BY TELEPHONE, CONFIRMED IN WRITING,
BY ANY LENDER THAT SUCH LENDER WILL NOT MAKE THE AMOUNT WHICH WOULD CONSTITUTE
ITS APPLICABLE COMMITMENT PERCENTAGE OF THE ADVANCES AVAILABLE TO AGENT, AGENT
MAY (BUT SHALL NOT BE OBLIGATED TO) ASSUME THAT SUCH LENDER SHALL MAKE SUCH
AMOUNT AVAILABLE TO AGENT ON THE NEXT SETTLEMENT DATE AND, IN RELIANCE UPON SUCH
ASSUMPTION, MAKE AVAILABLE TO BORROWERS A CORRESPONDING AMOUNT.  AGENT WILL
PROMPTLY NOTIFY BORROWING AGENT OF ITS RECEIPT OF ANY SUCH NOTICE FROM A
LENDER.  IF SUCH AMOUNT IS MADE AVAILABLE TO AGENT ON A DATE AFTER SUCH NEXT
SETTLEMENT DATE, SUCH LENDER SHALL PAY TO AGENT ON DEMAND AN AMOUNT EQUAL TO THE
PRODUCT OF (I) THE DAILY AVERAGE FEDERAL FUNDS RATE (COMPUTED ON THE BASIS OF A
YEAR OF 360 DAYS) DURING SUCH PERIOD AS QUOTED BY AGENT, TIMES (II) SUCH AMOUNT,
TIMES (III) THE NUMBER OF DAYS FROM AND INCLUDING SUCH SETTLEMENT DATE TO THE
DATE ON WHICH SUCH AMOUNT BECOMES IMMEDIATELY AVAILABLE TO AGENT.  A CERTIFICATE
OF AGENT SUBMITTED TO ANY LENDER WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS
PARAGRAPH (E) SHALL BE CONCLUSIVE, IN THE ABSENCE OF MANIFEST ERROR.  IF SUCH
AMOUNT IS NOT IN FACT MADE AVAILABLE TO AGENT BY SUCH LENDER WITHIN THREE (3)
BUSINESS DAYS AFTER SUCH SETTLEMENT DATE, AGENT SHALL BE ENTITLED TO RECOVER
SUCH AN AMOUNT, WITH INTEREST THEREON AT THE RATE PER ANNUM THEN APPLICABLE TO
SUCH REVOLVING ADVANCES HEREUNDER, ON DEMAND FROM BORROWERS; PROVIDED, HOWEVER,
THAT AGENT’S RIGHT TO SUCH RECOVERY SHALL NOT PREJUDICE OR OTHERWISE ADVERSELY
AFFECT BORROWERS’ RIGHTS (IF ANY) AGAINST SUCH LENDER.

2.21. Mandatory Prepayments.


(A)    SUBJECT TO SECTION 4.3 HEREOF AND EXCLUDING THE EXCEPTIONS SET FORTH
THEREIN, WHEN BORROWER (I) SELLS OR OTHERWISE DISPOSES OF ANY COLLATERAL OTHER
THAN INVENTORY IN THE ORDINARY COURSE OF BUSINESS, (II) ISSUES OR SELLS ANY
EQUITY SECURITIES, CAPITAL STOCK OR OTHER OWNERSHIP INTERESTS, OR RECEIVES ANY
CAPITAL CONTRIBUTIONS (EXCEPT TO THE EXTENT THE PROCEEDS OF SUCH A SALE OR
ISSUANCE ARE APPLIED TO THE REPAYMENT OF THE INVESTOR NOTES, TOGETHER WITH
RELATED PREPAYMENT PREMIUMS, INTEREST AND FEES), (III) INCURS ANY INDEBTEDNESS
(OTHER THAN AS PERMITTED BY SECTION 7.8 HEREOF), OR (IV) RECEIVES ANY PROCEEDS
PAYABLE IN CONNECTION WITH (A) ANY CONDEMNATION PROCEEDINGS AFFECTING ANY OF THE
FOREGOING OR ANY RIGHTS THERETO OR ANY INTEREST IN OR TO ANY COLLATERAL OR (B)
ANY DAMAGE TO OR TAKING OF ANY OF THE FOREGOING OR ANY RIGHTS IN ANY COLLATERAL
OR ANY INTEREST THEREIN ARISING FROM OR OTHERWISE RELATING TO ANY EXERCISE OF
THE POWER OF EMINENT DOMAIN, OR ANY CONVEYANCE IN LIEU OF OR UNDER THREAT OF ANY
SUCH TAKING, THEN BORROWER SHALL REPAY THE ADVANCES IN AN AMOUNT EQUAL TO THE
NET CASH PROCEEDS OF THE FOREGOING (I.E., GROSS PROCEEDS LESS THE REASONABLE
COSTS OF SUCH SALES, ISSUANCES, CONTRIBUTIONS OR OTHER

41


--------------------------------------------------------------------------------



DISPOSITIONS), SUCH REPAYMENTS TO BE MADE PROMPTLY BUT IN NO EVENT MORE THAN ONE
(1) BUSINESS DAY FOLLOWING RECEIPT OF SUCH NET PROCEEDS, AND UNTIL THE DATE OF
PAYMENT, SUCH PROCEEDS SHALL BE HELD IN TRUST FOR AGENT.  THE FOREGOING SHALL
NOT BE DEEMED TO BE IMPLIED CONSENT TO ANY SUCH SALE OR TRANSACTION OTHERWISE
PROHIBITED BY THE TERMS AND CONDITIONS HEREOF.  SUCH REPAYMENTS SHALL BE APPLIED
TO THE REMAINING ADVANCES IN SUCH ORDER AS AGENT MAY DETERMINE, SUBJECT TO
BORROWERS’ ABILITY TO REBORROW REVOLVING ADVANCES IN ACCORDANCE WITH THE TERMS
HEREOF.

2.22. Increase in Aggregate Commitment.   In the event that a Lender desires to
increase its Commitment, or a bank or other entity that is not a Lender desires
to become a Lender and provide an additional Commitment hereunder, and so long
as no Default or Event of Default shall have occurred and be continuing and with
the prior written consent of Administrative Agent (which shall not be
unreasonably conditioned, withheld or delayed), the Borrowers shall have the
right from time to time prior to the end of the Term upon not less than thirty
(30) days’ prior written notice to Agent to increase the Commitment by an
aggregate amount of up to $10,000,000 (subject to the terms and conditions set
forth herein, “Commitment Adjustment Event”); provided, that in no event shall
the aggregate Commitment of all Lenders be increased to an amount greater than
$70,000,000; provided, further, that:


(A)    IF THE BORROWERS ELECT TO INCREASE THE COMMITMENT OF A LENDER, THE
BORROWERS AND SUCH LENDER SHALL EXECUTE AND DELIVER TO THE AGENT A CERTIFICATE
SUBSTANTIALLY IN THE FORM OF EXHIBIT 2.22(A) ATTACHED HERETO (A “COMMITMENT
INCREASE CERTIFICATE”);


(B)    ANY SUCH COMMITMENT INCREASE SHALL BE IN INCREMENTS OF NO LESS THAN
$5,000,000;


(C)    IF THE BORROWERS ELECT TO INCREASE THE COMMITMENT BY CAUSING A BANK OR
FINANCIAL INSTITUTION THAT AT SUCH TIME IS NOT A LENDER TO BECOME A LENDER (AN
“ADDITIONAL LENDER”), THE BORROWER AND SUCH ADDITIONAL LENDER SHALL EXECUTE AND
DELIVER TO THE ADMINISTRATIVE AGENT, A CERTIFICATE SUBSTANTIALLY IN THE FORM OF
EXHIBIT 2.22(C) HERETO) (AN “ADDITIONAL LENDER CERTIFICATE”); PROVIDED THAT, ANY
SUCH ADDITIONAL LENDER SHALL BE APPROVED BY THE AGENT (WHICH APPROVAL SHALL NOT
BE UNREASONABLY CONDITIONED, WITHHELD OR DELAYED) PRIOR TO SUCH BANK OR
FINANCIAL INSTITUTION BECOMING AN ADDITIONAL LENDER HEREUNDER;


(D)    SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO THIS SECTION 2.22
HEREOF, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN THE COMMITMENT INCREASE
CERTIFICATE OR THE ADDITIONAL LENDER CERTIFICATE, AS APPLICABLE (OR IF ANY
EURODOLLAR RATE LOAN IS OUTSTANDING, THEN ON THE LAST DAY OF THE INTEREST PERIOD
IN RESPECT OF SUCH EURODOLLAR RATE LOAN, UNLESS THE BORROWERS HAVE PAID
COMPENSATION REQUIRED WITH RESPECT TO SUCH EURODOLLAR RATE LOAN):  (A) THE
AMOUNT OF THE AGGREGATE COMMITMENT SHALL BE INCREASED BY THE AMOUNT SET FORTH
THEREIN, AND (B) IN THE CASE OF AN ADDITIONAL LENDER CERTIFICATE, ANY ADDITIONAL
LENDER PARTY THERETO SHALL BE A PARTY TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT
AND THE OTHER DOCUMENTS.  IN ADDITION, THE LENDER PARTY TO THE COMMITMENT
INCREASE CERTIFICATE OR ADDITIONAL LENDER, AS APPLICABLE, SHALL PURCHASE A PRO
RATA PORTION OF THE OUTSTANDING ADVANCES (AND PARTICIPATION INTERESTS IN LETTERS
OF CREDIT) OF EACH OF THE OTHER LENDERS (AND SUCH LENDERS HEREBY AGREE TO SELL
AND TO TAKE ALL SUCH FURTHER ACTION TO EFFECTUATE SUCH SALE) SUCH THAT EACH
LENDER (INCLUDING ANY ADDITIONAL LENDER, IF APPLICABLE) SHALL

42


--------------------------------------------------------------------------------



HOLD ITS RESPECTIVE PERCENTAGE OF THE OUTSTANDING ADVANCES (AND PARTICIPATION
INTERESTS) AFTER GIVING EFFECT TO THE INCREASE IN THE COMMITMENT; AND


(E)    UPON ITS RECEIPT OF A DULY COMPLETED COMMITMENT INCREASE CERTIFICATE OR
AN ADDITIONAL LENDER CERTIFICATE, AS APPLICABLE, EXECUTED BY THE BORROWERS AND
THE LENDER OR THE ADDITIONAL LENDER PARTY THERETO, AS APPLICABLE, THE AGENT
SHALL ACCEPT SUCH COMMITMENT INCREASE CERTIFICATE OR ADDITIONAL LENDER
CERTIFICATE AND SHALL RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER. 
NO INCREASE IN THE COMMITMENT SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT
UNLESS IT HAS BEEN RECORDED IN THE REGISTER.

2.23. Use of Proceeds.


(A)    BORROWERS SHALL APPLY THE PROCEEDS OF ADVANCES TO (I) PAY FEES AND
EXPENSES RELATING TO THE TRANSACTION AND (II) PROVIDE FOR BORROWERS’ WORKING
CAPITAL NEEDS (INCLUDING CAPITAL EXPENDITURES PERMITTED HEREUNDER).


(B)    WITHOUT LIMITING THE GENERALITY OF SECTION 2.23(A) ABOVE, NEITHER THE
BORROWERS, GUARANTORS, NOR ANY OTHER PERSON WHICH MAY IN THE FUTURE BECOME PARTY
TO THIS AGREEMENT OR THE OTHER DOCUMENTS AS A BORROWER OR GUARANTOR, INTENDS TO
USE NOR SHALL THEY USE ANY PORTION OF THE PROCEEDS OF THE ADVANCES, DIRECTLY OR
INDIRECTLY, FOR ANY PURPOSE IN VIOLATION OF THE TRADING WITH THE ENEMY ACT.

2.24. Defaulting Lender.


(A)    NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IN THE EVENT
ANY LENDER (X) HAS REFUSED (WHICH REFUSAL CONSTITUTES A BREACH BY SUCH LENDER OF
ITS OBLIGATIONS UNDER THIS AGREEMENT) TO MAKE AVAILABLE ITS PORTION OF ANY
ADVANCE OR TO REFUND ITS PORTION OF ANY EXCESS INTEREST RECEIVED AS PROVIDED IN
SECTION 3.6 OR (Y) NOTIFIES EITHER AGENT OR BORROWING AGENT THAT IT DOES NOT
INTEND TO MAKE AVAILABLE ITS PORTION OF ANY ADVANCE (IF THE ACTUAL REFUSAL WOULD
CONSTITUTE A BREACH BY SUCH LENDER OF ITS OBLIGATIONS UNDER THIS AGREEMENT)
(EACH, A “LENDER DEFAULT”), ALL RIGHTS AND OBLIGATIONS HEREUNDER OF SUCH LENDER
(A “DEFAULTING LENDER”) AS TO WHICH A LENDER DEFAULT IS IN EFFECT AND OF THE
OTHER PARTIES HERETO SHALL BE MODIFIED TO THE EXTENT OF THE EXPRESS PROVISIONS
OF THIS SECTION 2.24 WHILE SUCH LENDER DEFAULT REMAINS IN EFFECT.


(B)    ADVANCES SHALL BE INCURRED PRO RATA FROM LENDERS (THE “NON-DEFAULTING
LENDERS”) WHICH ARE NOT DEFAULTING LENDERS BASED ON THEIR RESPECTIVE COMMITMENT
PERCENTAGES, AND NO COMMITMENT PERCENTAGE OF ANY LENDER OR ANY PRO RATA SHARE OF
ANY ADVANCES REQUIRED TO BE ADVANCED BY ANY LENDER SHALL BE INCREASED AS A
RESULT OF SUCH LENDER DEFAULT.  AMOUNTS RECEIVED IN RESPECT OF PRINCIPAL OF ANY
TYPE OF ADVANCES SHALL BE APPLIED TO REDUCE THE APPLICABLE ADVANCES OF EACH
LENDER (OTHER THAN ANY DEFAULTING LENDER) PRO RATA BASED ON THE AGGREGATE OF THE
OUTSTANDING ADVANCES OF THAT TYPE OF ALL LENDERS AT THE TIME OF SUCH
APPLICATION; PROVIDED, THAT, AGENT SHALL NOT BE OBLIGATED TO TRANSFER TO A
DEFAULTING LENDER ANY PAYMENTS RECEIVED BY AGENT FOR THE DEFAULTING LENDER’S
BENEFIT, NOR SHALL A DEFAULTING LENDER BE ENTITLED TO THE SHARING OF ANY
PAYMENTS HEREUNDER (INCLUDING ANY PRINCIPAL, INTEREST OR FEES).  AMOUNTS PAYABLE
TO A DEFAULTING LENDER SHALL INSTEAD BE PAID TO OR RETAINED BY AGENT.  AGENT MAY
HOLD AND, IN ITS DISCRETION, RE-LEND TO A BORROWER THE AMOUNT OF SUCH PAYMENTS
RECEIVED OR RETAINED BY IT FOR THE ACCOUNT OF SUCH DEFAULTING LENDER.

 

43


--------------------------------------------------------------------------------



(C)    A DEFAULTING LENDER SHALL NOT BE ENTITLED TO GIVE INSTRUCTIONS TO AGENT
OR TO APPROVE, DISAPPROVE, CONSENT TO OR VOTE ON ANY MATTERS RELATING TO THIS
AGREEMENT AND THE OTHER DOCUMENTS.  ALL AMENDMENTS, WAIVERS AND OTHER
MODIFICATIONS OF THIS AGREEMENT AND THE OTHER DOCUMENTS MAY BE MADE WITHOUT
REGARD TO A DEFAULTING LENDER AND, FOR PURPOSES OF THE DEFINITION OF “REQUIRED
LENDERS”, A DEFAULTING LENDER SHALL BE DEEMED NOT TO BE A LENDER AND NOT TO HAVE
ADVANCES OUTSTANDING.


(D)    OTHER THAN AS EXPRESSLY SET FORTH IN THIS SECTION 2.24, THE RIGHTS AND
OBLIGATIONS OF A DEFAULTING LENDER (INCLUDING THE OBLIGATION TO INDEMNIFY AGENT)
AND THE OTHER PARTIES HERETO SHALL REMAIN UNCHANGED.  NOTHING IN THIS SECTION
2.24 SHALL BE DEEMED TO RELEASE ANY DEFAULTING LENDER FROM ITS OBLIGATIONS UNDER
THIS AGREEMENT AND THE OTHER DOCUMENTS, SHALL ALTER SUCH OBLIGATIONS, SHALL
OPERATE AS A WAIVER OF ANY DEFAULT BY SUCH DEFAULTING LENDER HEREUNDER, OR SHALL
PREJUDICE ANY RIGHTS WHICH ANY BORROWER, AGENT OR ANY LENDER MAY HAVE AGAINST
ANY DEFAULTING LENDER AS A RESULT OF ANY DEFAULT BY SUCH DEFAULTING LENDER
HEREUNDER.


(E)    IN THE EVENT A DEFAULTING LENDER RETROACTIVELY CURES TO THE SATISFACTION
OF AGENT THE BREACH WHICH CAUSED A LENDER TO BECOME A DEFAULTING LENDER, SUCH
DEFAULTING LENDER SHALL NO LONGER BE A DEFAULTING LENDER AND SHALL BE TREATED AS
A LENDER UNDER THIS AGREEMENT.


III.           INTEREST AND FEES.

3.1.   Interest.   Interest on Advances shall be payable in arrears on the first
day of each month with respect to Domestic Rate Loans and, with respect to
Eurodollar Rate Loans, at the end of each Interest Period.  Interest charges
shall be computed on the actual principal amount of Advances outstanding during
the month at a rate per annum equal to the applicable Revolving Interest Rate
(the “Contract Rate”).  Whenever, subsequent to the date of this Agreement, the
Alternate Base Rate is increased or decreased, the applicable Contract Rate
shall be similarly changed without notice or demand of any kind by an amount
equal to the amount of such change in the Alternate Base Rate during the time
such change or changes remain in effect.  The Eurodollar Rate shall be adjusted
with respect to Eurodollar Rate Loans without notice or demand of any kind on
the effective date of any change in the Reserve Percentage as of such effective
date.  Upon and after the occurrence of an Event of Default, and during the
continuation thereof, at the option of Agent or at the direction of Required
Lenders, the Obligations shall bear interest at the Contract Rate plus two
percent (2%) per annum (as applicable, the “Default Rate”).

Commencing on the Initial Adjustment Date, the Applicable Margin with respect to
the Revolving Advances will be adjusted (up or down) prospectively as determined
in accordance with the foregoing table based on the Borrowers’ most recent
Financials.  For purposes of this Section 3.1, “Financials” shall mean the
annual or quarterly financial statements of the Borrowers delivered pursuant to
Section 9.7 and Section 9.8 of this Agreement.  Adjustments, if any, to the
Applicable Margin shall be effective on the date upon which the applicable
Financials are required to be delivered to Agent under this Agreement.  If the
Borrowers fail to deliver the Financials to the Agent at the time required
pursuant to this Agreement, then the Applicable Margin shall be the highest
Applicable Margin set forth in the foregoing table beginning on the date upon
which such Financials were required to be delivered to Agent under this
Agreement and continuing until five days after such Financials are so
delivered.  During the period from the

44


--------------------------------------------------------------------------------


Second Restated Closing Date through the Initial Adjustment Date, the Applicable
Margin shall be determined in accordance with the foregoing table as if the
Fixed Charge Coverage Ratio were greater than or equal to 1.50 to 1.00 but less
than 2.00 to 1.00.

If the Fixed Charge Coverage Ratio is:

 

 

 

Applicable Revolving
Eurodollar Rate Margin:

 

Applicable Revolving
Domestic Rate Margin:

 

Less than 1.10:1.00

 

2.50

%

0.50

%

Greater than or equal to 1.10:1.00
and less than 1.50:1.00

 

2.25

%

0.25

%

Greater than or equal to 1.50:1.00
and less than 2.00:1.00

 

2.00

%

0.00

%

Greater than or equal to 2.00:1.00

 

1.75

%

0.00

%

 

3.2.   Letter of Credit Fees.


(A)    BORROWERS SHALL PAY (X) TO AGENT, FOR THE RATABLE BENEFIT OF LENDERS,
FEES FOR EACH LETTER OF CREDIT FOR THE PERIOD FROM AND EXCLUDING THE DATE OF
ISSUANCE OF SAME TO AND INCLUDING THE DATE OF EXPIRATION OR TERMINATION, EQUAL
TO THE AVERAGE DAILY FACE AMOUNT OF EACH OUTSTANDING LETTER OF CREDIT MULTIPLIED
BY THE APPLICABLE REVOLVING EURODOLLAR RATE MARGIN, SUCH FEES TO BE CALCULATED
ON THE BASIS OF A 360-DAY YEAR FOR THE ACTUAL NUMBER OF DAYS ELAPSED AND TO BE
PAYABLE QUARTERLY IN ARREARS ON THE FIRST DAY OF EACH QUARTER AND ON THE LAST
DAY OF THE TERM, AND (Y) TO THE ISSUER, A FRONTING FEE OF ONE QUARTER OF ONE
PERCENT (0.25%) PER ANNUM, TOGETHER WITH ANY AND ALL ADMINISTRATIVE, ISSUANCE,
AMENDMENT, PAYMENT AND NEGOTIATION CHARGES WITH RESPECT TO LETTERS OF CREDIT AND
ALL FEES AND EXPENSES AS AGREED UPON BY THE ISSUER AND THE BORROWING AGENT IN
CONNECTION WITH ANY LETTER OF CREDIT, INCLUDING IN CONNECTION WITH THE OPENING,
AMENDMENT OR RENEWAL OF ANY SUCH LETTER OF CREDIT AND ANY ACCEPTANCES CREATED
THEREUNDER AND SHALL REIMBURSE AGENT FOR ANY AND ALL FEES AND EXPENSES, IF ANY,
PAID BY AGENT TO THE ISSUER (ALL OF THE FOREGOING FEES, THE “LETTER OF CREDIT
FEES”).  ALL SUCH CHARGES SHALL BE DEEMED EARNED IN FULL ON THE DATE WHEN THE
SAME ARE DUE AND PAYABLE HEREUNDER AND SHALL NOT BE SUBJECT TO REBATE OR
PRO-RATION UPON THE TERMINATION OF THIS AGREEMENT FOR ANY REASON.  ANY SUCH
CHARGE IN EFFECT AT THE TIME OF A PARTICULAR TRANSACTION SHALL BE THE CHARGE FOR
THAT TRANSACTION, NOTWITHSTANDING ANY SUBSEQUENT CHANGE IN THE ISSUER’S
PREVAILING CHARGES FOR THAT TYPE OF TRANSACTION.  ALL LETTER OF CREDIT FEES
PAYABLE HEREUNDER SHALL BE DEEMED EARNED IN FULL ON THE DATE WHEN THE SAME ARE
DUE AND PAYABLE HEREUNDER AND SHALL NOT BE SUBJECT TO REBATE OR PRO-RATION UPON
THE TERMINATION OF THIS AGREEMENT FOR ANY REASON.

On demand, Borrowers will cause cash to be deposited and maintained in an
account with Agent, as cash collateral, in an amount equal to one hundred and
five percent (105%) of the Maximum Undrawn Amount of all outstanding Letters of
Credit, and each Borrower hereby irrevocably authorizes Agent, in its
discretion, on such Borrower’s behalf and in such

45


--------------------------------------------------------------------------------


Borrower’s name, to open such an account and to make and maintain deposits
therein, or in an account opened by such Borrower, in the amounts required to be
made by such Borrower, out of the proceeds of Receivables or other Collateral or
out of any other funds of such Borrower coming into any Lender’s possession at
any time.  Agent will invest such cash collateral (less applicable reserves) in
such short-term money-market items as to which Agent and such Borrower mutually
agree and the net return on such investments shall be credited to such account
and constitute additional cash collateral.  No Borrower may withdraw amounts
credited to any such account except upon the occurrence of all of the following:
(x) payment and performance in full of all Obligations, (y) expiration of all
Letters of Credit and (z) termination of this Agreement.

3.3.   Closing Fee and Facility Fee.


(A)    FEES.   BORROWERS SHALL PAY TO AGENT ALL OF THE FEES SET FORTH IN THE FEE
LETTER ON THE DATES SET FORTH THEREIN.


(B)    FACILITY FEE.   IF, FOR ANY MONTH DURING THE TERM, THE AVERAGE DAILY
UNPAID BALANCE OF THE REVOLVING ADVANCES AND UNDRAWN AMOUNT OF ANY OUTSTANDING
LETTERS OF CREDIT FOR EACH DAY OF SUCH MONTH DOES NOT EQUAL THE MAXIMUM
REVOLVING ADVANCE AMOUNT THEN BORROWERS SHALL PAY TO AGENT FOR THE RATABLE
BENEFIT OF LENDERS A FEE AT A RATE EQUAL TO ONE-QUARTER OF ONE PERCENT (.25%)
PER ANNUM ON THE AMOUNT BY WHICH THE MAXIMUM REVOLVING ADVANCE AMOUNT EXCEEDS
SUCH AVERAGE DAILY UNPAID BALANCE.  SUCH FEE SHALL BE PAYABLE TO EACH LENDER (IN
PROPORTION TO SUCH LENDER’S COMMITMENT) IN ARREARS ON THE FIRST DAY OF EACH
MONTH WITH RESPECT TO THE PREVIOUS MONTH.

3.4.   Reserved.

3.5.   Computation of Interest and Fees.   Interest and fees hereunder shall be
computed on the basis of a year of 360 days and for the actual number of days
elapsed.  If any payment to be made hereunder becomes due and payable on a day
other than a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and interest thereon shall be payable at the applicable
Contract Rate during such extension.

3.6.   Maximum Charges.   It is the intention of the parties to comply strictly
with applicable usury laws.  Accordingly, notwithstanding any provision to the
contrary in this Agreement or the Other Documents, in no event shall any
Obligations require the payment or permit the payment, taking, reserving,
receiving, collection or charging of any sums constituting interest under
Applicable Laws that exceed the maximum amount permitted by such laws, as the
same may be amended or modified from time to time (the “Maximum Rate”).  If any
such excess interest is called for, contracted for, charged, taken, reserved or
received in connection herewith or therewith, or in any communication by Agent,
any Lender or any other Person to Borrower, any Guarantor or any other Person
liable for the Obligations, or in the event that all or part of the principal or
interest hereof or thereof shall be prepaid or accelerated, so that under any of
such circumstances or under any other circumstance whatsoever the amount of
interest contracted for, charged, taken, reserved or received on the amount of
principal actually outstanding from time to time under the Obligations shall
exceed the Maximum Rate, then in such event it is agreed that: (a) the
provisions of this paragraph shall govern and control;

46


--------------------------------------------------------------------------------


(b) neither Borrower, any Guarantor nor any other Person now or hereafter liable
for the payment of any of the Obligations shall be obligated to pay the amount
of such interest to the extent it is in excess of the Maximum Rate; (c) any such
excess interest which is or has been received by Agent or any Lender,
notwithstanding this paragraph, shall be credited against the then unpaid
principal balance of the Obligations (or, if the principal amount of the
Obligations shall have been paid in full, refunded by Lenders to the party
primarily liable on the Obligation, and each Lender shall refund its pro rat
share of such interest); and (d) the provisions of this Agreement and the
Obligations, and any other communication to Borrower or any Guarantor, shall
immediately be deemed reformed and such excess interest reduced, without the
necessity of executing any other document, to the Maximum Rate.  The right to
accelerate the maturity of the Obligations does not include the right to
accelerate, collect or charge unearned interest, but only such interest that has
otherwise accrued as of the date of acceleration.  Without limiting the
foregoing, all calculations of the rate of interest contracted for, charged,
taken, reserved or received in connection with any of the Obligations which are
made for the purpose of determining whether such rate exceeds the Maximum Rate
shall be made to the extent permitted by Applicable Laws by amortizing,
prorating, allocating and spreading during the period of the full term of such
Obligations, including all prior and subsequent renewals and extensions hereof
or thereof, all interest at any time contracted for, charged, taken, reserved or
received by Agent or any Lender.  To the extent that either Chapter 303 or 306,
or both, of the Texas Finance Code apply in determining the Maximum Rate, Agent
and Lenders hereby elect to determine the applicable rate ceiling by using the
weekly ceiling from time to time in effect, subject to Agent’s right
subsequently to change such method in accordance with Applicable Law, as the
same may be amended or modified from time to time.

3.7.   Increased Costs.   In the event that any Applicable Law, treaty or
governmental regulation, or any change therein or in the interpretation or
application thereof, or compliance by any Lender (for purposes of this Section
3.7, the term “Lender” shall include Agent or any Lender and any corporation or
bank controlling Agent or any Lender) and the office or branch where Agent or
any Lender (as so defined) makes or maintains any Eurodollar Rate Loans with any
request or directive (whether or not having the force of law) from any central
bank or other financial, monetary or other authority, shall:


(A)    SUBJECT AGENT OR ANY LENDER TO ANY TAX OF ANY KIND WHATSOEVER WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER DOCUMENT OR CHANGE THE BASIS OF TAXATION
OF PAYMENTS TO AGENT OR ANY LENDER OF PRINCIPAL, FEES, INTEREST OR ANY OTHER
AMOUNT PAYABLE HEREUNDER OR UNDER ANY OTHER DOCUMENTS (EXCEPT FOR CHANGES IN THE
RATE OF TAX ON THE OVERALL NET INCOME OF AGENT OR ANY LENDER BY THE JURISDICTION
IN WHICH IT MAINTAINS ITS PRINCIPAL OFFICE);


(B)    IMPOSE, MODIFY OR HOLD APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
ASSESSMENT OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY, OR DEPOSITS IN OR FOR
THE ACCOUNT OF, ADVANCES OR LOANS BY, OR OTHER CREDIT EXTENDED BY, ANY OFFICE OF
AGENT OR ANY LENDER, INCLUDING PURSUANT TO REGULATION D OF THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM; OR


(C)    IMPOSE ON AGENT OR ANY LENDER OR THE LONDON INTERBANK EURODOLLAR MARKET
ANY OTHER CONDITION WITH RESPECT TO THIS AGREEMENT OR ANY OTHER DOCUMENT;

47


--------------------------------------------------------------------------------


and the result of any of the foregoing is to increase the cost to Agent or any
Lender of making, renewing or maintaining its Advances hereunder by an amount
that Agent or such Lender deems to be material or to reduce the amount of any
payment (whether of principal, interest or otherwise) in respect of any of the
Advances by an amount that Agent or such Lender deems to be material, then, in
any case Borrowers shall promptly pay Agent or such Lender, upon its demand,
such additional amount as will compensate Agent or such Lender for such
additional cost or such reduction, as the case may be, provided that the
foregoing shall not apply to increased costs which are reflected in the
Eurodollar Rate, as the case may be.  Agent or such Lender shall certify the
amount of such additional cost or reduced amount to Borrowing Agent, and such
certification shall be conclusive absent manifest error.

3.8.   Basis For Determining Interest Rate Inadequate or Unfair.   In the event
that Agent or any Lender shall have determined that:


(A)    REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE EURODOLLAR RATE
APPLICABLE PURSUANT TO SECTION 2.2 HEREOF FOR ANY INTEREST PERIOD; OR


(B)    DOLLAR DEPOSITS IN THE RELEVANT AMOUNT AND FOR THE RELEVANT MATURITY ARE
NOT AVAILABLE IN THE LONDON INTERBANK EURODOLLAR MARKET, WITH RESPECT TO AN
OUTSTANDING EURODOLLAR RATE LOAN, A PROPOSED EURODOLLAR RATE LOAN, OR A PROPOSED
CONVERSION OF A DOMESTIC RATE LOAN INTO A EURODOLLAR RATE LOAN, THEN AGENT SHALL
GIVE BORROWING AGENT PROMPT WRITTEN, TELEPHONIC OR TELEGRAPHIC NOTICE OF SUCH
DETERMINATION.  IF SUCH NOTICE IS GIVEN, (I) ANY SUCH REQUESTED EURODOLLAR RATE
LOAN SHALL BE MADE AS A DOMESTIC RATE LOAN, UNLESS BORROWING AGENT SHALL NOTIFY
AGENT NO LATER THAN 10:00 A.M. (DALLAS, TEXAS TIME) TWO (2) BUSINESS DAYS PRIOR
TO THE DATE OF SUCH PROPOSED BORROWING, THAT ITS REQUEST FOR SUCH BORROWING
SHALL BE CANCELLED OR MADE AS AN UNAFFECTED TYPE OF EURODOLLAR RATE LOAN,
(II) ANY DOMESTIC RATE LOAN OR EURODOLLAR RATE LOAN WHICH WAS TO HAVE BEEN
CONVERTED TO AN AFFECTED TYPE OF EURODOLLAR RATE LOAN SHALL BE CONTINUED AS OR
CONVERTED INTO A DOMESTIC RATE LOAN, OR, IF BORROWING AGENT SHALL NOTIFY AGENT,
NO LATER THAN 10:00 A.M. (DALLAS, TEXAS TIME) TWO (2) BUSINESS DAYS PRIOR TO THE
PROPOSED CONVERSION, SHALL BE MAINTAINED AS AN UNAFFECTED TYPE OF EURODOLLAR
RATE LOAN, AND (III) ANY OUTSTANDING AFFECTED EURODOLLAR RATE LOANS SHALL BE
CONVERTED INTO A DOMESTIC RATE LOAN, OR, IF BORROWING AGENT SHALL NOTIFY AGENT,
NO LATER THAN 10:00 A.M. (DALLAS, TEXAS TIME) TWO (2) BUSINESS DAYS PRIOR TO THE
LAST BUSINESS DAY OF THE THEN CURRENT INTEREST PERIOD APPLICABLE TO SUCH
AFFECTED EURODOLLAR RATE LOAN, SHALL BE CONVERTED INTO AN UNAFFECTED TYPE OF
EURODOLLAR RATE LOAN, ON THE LAST BUSINESS DAY OF THE THEN CURRENT INTEREST
PERIOD FOR SUCH AFFECTED EURODOLLAR RATE LOANS.  UNTIL SUCH NOTICE HAS BEEN
WITHDRAWN, LENDERS SHALL HAVE NO OBLIGATION TO MAKE AN AFFECTED TYPE OF
EURODOLLAR RATE LOAN OR MAINTAIN OUTSTANDING AFFECTED EURODOLLAR RATE LOANS AND
NO BORROWER SHALL HAVE THE RIGHT TO CONVERT A DOMESTIC RATE LOAN OR AN
UNAFFECTED TYPE OF EURODOLLAR RATE LOAN INTO AN AFFECTED TYPE OF EURODOLLAR RATE
LOAN.

3.9.   Capital Adequacy.


(A)    IN THE EVENT THAT AGENT OR ANY LENDER SHALL HAVE DETERMINED THAT ANY
APPLICABLE LAW, RULE, REGULATION OR GUIDELINE REGARDING CAPITAL ADEQUACY, OR ANY
CHANGE THEREIN, OR ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY
ANY GOVERNMENTAL BODY, CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE
INTERPRETATION OR ADMINISTRATION THEREOF, OR COMPLIANCE BY AGENT OR ANY LENDER
(FOR PURPOSES OF THIS SECTION 3.9, THE TERM “LENDER” SHALL

48


--------------------------------------------------------------------------------



INCLUDE AGENT OR ANY LENDER AND ANY CORPORATION OR BANK CONTROLLING AGENT OR ANY
LENDER) AND THE OFFICE OR BRANCH WHERE AGENT OR ANY LENDER (AS SO DEFINED) MAKES
OR MAINTAINS ANY EURODOLLAR RATE LOANS WITH ANY REQUEST OR DIRECTIVE REGARDING
CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH AUTHORITY,
CENTRAL BANK OR COMPARABLE AGENCY, HAS OR WOULD HAVE THE EFFECT OF REDUCING THE
RATE OF RETURN ON AGENT OR ANY LENDER’S CAPITAL AS A CONSEQUENCE OF ITS
OBLIGATIONS HEREUNDER TO A LEVEL BELOW THAT WHICH AGENT OR SUCH LENDER COULD
HAVE ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR COMPLIANCE (TAKING INTO
CONSIDERATION AGENT’S AND EACH LENDER’S POLICIES WITH RESPECT TO CAPITAL
ADEQUACY) BY AN AMOUNT DEEMED BY AGENT OR ANY LENDER TO BE MATERIAL, THEN, FROM
TIME TO TIME, BORROWERS SHALL PAY UPON DEMAND TO AGENT OR SUCH LENDER SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE AGENT OR SUCH LENDER FOR SUCH
REDUCTION.  IN DETERMINING SUCH AMOUNT OR AMOUNTS, AGENT OR SUCH LENDER MAY USE
ANY REASONABLE AVERAGING OR ATTRIBUTION METHODS.  THE PROTECTION OF THIS SECTION
3.9 SHALL BE AVAILABLE TO AGENT AND EACH LENDER REGARDLESS OF ANY POSSIBLE
CONTENTION OF INVALIDITY OR INAPPLICABILITY WITH RESPECT TO THE APPLICABLE LAW,
REGULATION OR CONDITION.


(B)    A CERTIFICATE OF AGENT OR SUCH LENDER SETTING FORTH SUCH AMOUNT OR
AMOUNTS AS SHALL BE NECESSARY TO COMPENSATE AGENT OR SUCH LENDER WITH RESPECT TO
SECTION 3.9(A) HEREOF WHEN DELIVERED TO BORROWING AGENT SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR.

3.10. Gross Up for Taxes.   If any Borrower shall be required by Applicable Law
to withhold or deduct any taxes from or in respect of any sum payable under this
Agreement or any of the Other Documents to Agent, or any Lender, assignee of any
Lender, or Participant (each, individually, a “Payee” and collectively, the
“Payees”), (a) the sum payable to such Payee or Payees, as the case may be,
shall be increased as may be necessary so that, after making all required
withholding or deductions, the applicable Payee or Payees receives an amount
equal to the sum it would have received had no such withholding or deductions
been made (the “Gross-Up Payment”), (b) such Borrower shall make such
withholding or deductions, and (c) such Borrower shall pay the full amount
withheld or deducted to the relevant taxation authority or other authority in
accordance with Applicable Law.  Notwithstanding the foregoing and only with
respect to any withholdings or deductions for taxes payable pursuant to the laws
of the United States of America or any state or jurisdiction thereof, no
Borrower shall be obligated to make any portion of the Gross-Up Payment that is
attributable to any withholding or deductions that would not have been paid or
claimed had the applicable Payee or Payees properly claimed a complete exemption
with respect thereto pursuant to Section 3.11 hereof.

3.11. Withholding Tax Exemption.


(A)    EACH PAYEE THAT IS NOT INCORPORATED UNDER THE LAWS OF THE UNITED STATES
OF AMERICA OR A STATE THEREOF (AND, UPON THE WRITTEN REQUEST OF AGENT, EACH
OTHER PAYEE) AGREES THAT IT WILL DELIVER TO BORROWING AGENT AND AGENT TWO (2)
DULY COMPLETED APPROPRIATE VALID WITHHOLDING CERTIFICATES (AS DEFINED UNDER
§1.1441-1(C)(16) OF THE INCOME TAX REGULATIONS (“REGULATIONS”)) CERTIFYING ITS
STATUS (I.E., U.S. OR FOREIGN PERSON) AND, IF APPROPRIATE, MAKING A CLAIM OF
REDUCED, OR EXEMPTION FROM, U.S. WITHHOLDING TAX ON THE BASIS OF AN INCOME TAX
TREATY OR AN EXEMPTION PROVIDED BY THE CODE.  THE TERM “WITHHOLDING CERTIFICATE”
MEANS A FORM W-9; A FORM W-8BEN; A FORM W-8ECI; A FORM W-8IMY AND THE RELATED
STATEMENTS AND CERTIFICATIONS AS REQUIRED UNDER §1.1441-1(E)(2) AND/OR (3) OF
THE REGULATIONS; A STATEMENT DESCRIBED IN §1.871-14(C)(2)(V) OF THE REGULATIONS;
OR ANY OTHER CERTIFICATES UNDER THE CODE OR

49


--------------------------------------------------------------------------------



REGULATIONS THAT CERTIFY OR ESTABLISH THE STATUS OF A PAYEE OR BENEFICIAL OWNER
AS A U.S. OR FOREIGN PERSON.


(B)    EACH PAYEE REQUIRED TO DELIVER TO BORROWING AGENT AND AGENT A VALID
WITHHOLDING CERTIFICATE PURSUANT TO SECTION 3.11(A) HEREOF SHALL DELIVER SUCH
VALID WITHHOLDING CERTIFICATE AS FOLLOWS:  (A) EACH PAYEE WHICH IS A PARTY
HERETO ON THE SECOND RESTATED CLOSING DATE SHALL DELIVER SUCH VALID WITHHOLDING
CERTIFICATE AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO THE FIRST DATE ON WHICH ANY
INTEREST OR FEES ARE PAYABLE BY ANY BORROWER HEREUNDER FOR THE ACCOUNT OF SUCH
PAYEE; (B) EACH PAYEE SHALL DELIVER SUCH VALID WITHHOLDING CERTIFICATE AT LEAST
FIVE (5) BUSINESS DAYS BEFORE THE EFFECTIVE DATE OF SUCH ASSIGNMENT OR
PARTICIPATION (UNLESS AGENT IN ITS SOLE DISCRETION SHALL PERMIT SUCH PAYEE TO
DELIVER SUCH WITHHOLDING CERTIFICATE LESS THAN FIVE (5) BUSINESS DAYS BEFORE
SUCH DATE IN WHICH CASE IT SHALL BE DUE ON THE DATE SPECIFIED BY AGENT).  EACH
PAYEE WHICH SO DELIVERS A VALID WITHHOLDING CERTIFICATE FURTHER UNDERTAKES TO
DELIVER TO BORROWING AGENT AND AGENT TWO (2) ADDITIONAL COPIES OF SUCH
WITHHOLDING CERTIFICATE (OR A SUCCESSOR FORM) ON OR BEFORE THE DATE THAT SUCH
WITHHOLDING CERTIFICATE EXPIRES OR BECOMES OBSOLETE OR AFTER THE OCCURRENCE OF
ANY EVENT REQUIRING A CHANGE IN THE MOST RECENT WITHHOLDING CERTIFICATE SO
DELIVERED BY IT, AND SUCH AMENDMENTS THERETO OR EXTENSIONS OR RENEWALS THEREOF
AS MAY BE REASONABLY REQUESTED BY BORROWING AGENT OR AGENT.


(C)    NOTWITHSTANDING THE SUBMISSION OF A WITHHOLDING CERTIFICATE CLAIMING A
REDUCED RATE OF OR EXEMPTION FROM U.S. WITHHOLDING TAX REQUIRED UNDER SECTION
3.11(B) HEREOF, AGENT SHALL BE ENTITLED TO WITHHOLD UNITED STATES FEDERAL INCOME
TAXES AT THE FULL 30% WITHHOLDING RATE IF IN ITS REASONABLE JUDGMENT IT IS
REQUIRED TO DO SO UNDER THE DUE DILIGENCE REQUIREMENTS IMPOSED UPON A
WITHHOLDING AGENT UNDER §1.1441-7(B) OF THE REGULATIONS.  FURTHER, AGENT IS
INDEMNIFIED UNDER §1.1461-1(E) OF THE REGULATIONS AGAINST ANY CLAIMS AND DEMANDS
OF ANY PAYEE FOR THE AMOUNT OF ANY TAX IT DEDUCTS AND WITHHOLDS IN ACCORDANCE
WITH REGULATIONS UNDER §1441 OF THE CODE.


IV.           COLLATERAL:  GENERAL TERMS

4.1.   Security Interest in the Collateral.   To secure the prompt payment and
performance to Agent and each Lender of the Obligations, each Borrower hereby
assigns, pledges and grants to Agent for its benefit and for the ratable benefit
of each Lender a continuing security interest in and to and Lien on all of its
Collateral, whether now owned or existing or hereafter acquired or arising and
wheresoever located.  Each Borrower shall mark its Books and Records as may be
necessary or appropriate to evidence, protect and perfect Agent’s security
interest and shall cause its financial statements to reflect such security
interest.  Each Borrower shall promptly provide Agent with written notice of all
commercial tort claims, such notice to contain the case title together with the
applicable court and a brief description of the claim(s).  Upon delivery of each
such notice, such Borrower shall be deemed to hereby grant to Agent a security
interest and lien in and to such commercial tort claims and all proceeds
thereof.

4.2.   Perfection of Security Interest.   Each Borrower shall take all action
that may be necessary or desirable, or that Agent may request, so as at all
times to maintain the validity, perfection, enforceability and priority of
Agent’s security interest in and Lien on the Collateral or to enable Agent to
protect, exercise or enforce its rights hereunder and in the Collateral,
including, but not limited to, (i) immediately discharging all Liens other than
Permitted

50


--------------------------------------------------------------------------------


Encumbrances, (ii) obtaining Lien Waiver Agreements, (iii) delivering to Agent,
endorsed or accompanied by such instruments of assignment as Agent may specify,
and stamping or marking, in such manner as Agent may specify, any and all
chattel paper, instruments, letters of credits and advices thereof and documents
evidencing or forming a part of the Collateral, (iv) entering into warehousing,
lockbox and other custodial arrangements satisfactory to Agent, and (v)
executing and delivering financing statements, control agreements, instruments
of pledge, mortgages, notices and assignments, in each case in form and
substance satisfactory to Agent, relating to the creation, validity, perfection,
maintenance or continuation of Agent’s security interest and Lien under the
Uniform Commercial Code or other Applicable Law.  By its signature hereto, each
Borrower hereby authorizes Agent to file against such Borrower, one or more
financing, continuation or amendment statements pursuant to the Uniform
Commercial Code in form and substance satisfactory to Agent (which statements
may have a description of collateral which is broader than that set forth
herein).  All charges, expenses and fees Agent may incur in doing any of the
foregoing, and any local taxes relating thereto, shall be charged to Borrowers’
Account as a Revolving Advance of a Domestic Rate Loan and added to the
Obligations, or, at Agent’s option, shall be paid to Agent for its benefit and
for the ratable benefit of Lenders immediately upon demand.

4.3.   Disposition of Collateral.   Each Borrower will safeguard and protect all
Collateral for Agent’s general account and make no disposition thereof whether
by sale, lease or otherwise except (a) the sale of Inventory in the Ordinary
Course of Business and (b) the disposition or transfer of obsolete and worn-out
Equipment in the Ordinary Course of Business during any fiscal year having an
aggregate fair market value of not more than $1,500,000 and only to the extent
that (i) the proceeds of any such disposition are used to acquire replacement
Equipment which is subject to Agent’s first priority security interest or (ii)
the proceeds of which are remitted to Agent to be applied pursuant to Section
2.21.

4.4.   Preservation of Collateral.   In addition to the rights and remedies set
forth in Section 11.1 hereof, Agent: (a) may at any time take such steps as
Agent deems necessary to protect Agent’s interest in and to preserve the
Collateral, including the hiring of such security guards or the placing of other
security protection measures as Agent may deem appropriate; (b) may employ and
maintain at any of any Borrower’s premises a custodian who shall have full
authority to do all acts necessary to protect Agent’s interests in the
Collateral; (c) may lease warehouse facilities to which Agent may move all or
part of the Collateral; (d) may use any Borrower’s owned or leased lifts,
hoists, trucks and other facilities or equipment for handling or removing the
Collateral; and (e) shall have, and is hereby granted, a right of ingress and
egress to the places where the Collateral is located, and may proceed over and
through any of Borrower’s owned or leased property.  Each Borrower shall
cooperate fully with all of Agent’s efforts to preserve the Collateral and will
take such actions to preserve the Collateral as Agent may direct.  All of
Agent’s expenses of preserving the Collateral, including any expenses relating
to the bonding of a custodian, shall be charged to Borrowers’ Account as a
Revolving Advance and added to the Obligations.

4.5.   Ownership of Collateral.


(A)    WITH RESPECT TO THE COLLATERAL, AT THE TIME THE COLLATERAL BECOMES
SUBJECT TO AGENT’S SECURITY INTEREST:  (I) EACH BORROWER SHALL BE THE SOLE OWNER
OF AND FULLY AUTHORIZED

51


--------------------------------------------------------------------------------



AND ABLE TO SELL, TRANSFER, PLEDGE AND/OR GRANT A FIRST PRIORITY SECURITY
INTEREST IN EACH AND EVERY ITEM OF THE ITS RESPECTIVE COLLATERAL TO AGENT; AND,
EXCEPT FOR PERMITTED ENCUMBRANCES THE COLLATERAL SHALL BE FREE AND CLEAR OF ALL
LIENS AND ENCUMBRANCES WHATSOEVER; (II) EACH DOCUMENT AND AGREEMENT EXECUTED BY
EACH BORROWER OR DELIVERED TO AGENT OR ANY LENDER IN CONNECTION WITH THIS
AGREEMENT SHALL BE TRUE AND CORRECT IN ALL RESPECTS; (III) ALL SIGNATURES AND
ENDORSEMENTS OF EACH BORROWER THAT APPEAR ON SUCH DOCUMENTS AND AGREEMENTS SHALL
BE GENUINE AND EACH BORROWER SHALL HAVE FULL CAPACITY TO EXECUTE SAME; AND
(IV) EXCEPT WITH RESPECT TO COLLATERAL BEING USED BY WORK CREWS OF ANY BORROWER
IN THE ORDINARY COURSE OF SUCH BORROWER’S BUSINESS,  EACH BORROWER’S COLLATERAL
SHALL BE LOCATED AS SET FORTH ON SCHEDULE 4.5 AND SHALL NOT BE REMOVED FROM SUCH
LOCATION(S) WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT EXCEPT WITH RESPECT TO
THE SALE OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS AND EQUIPMENT TO THE
EXTENT PERMITTED IN SECTION 4.3 HEREOF.


(B)    (I) THERE IS NO LOCATION AT WHICH ANY BORROWER HAS ANY INVENTORY (EXCEPT
FOR INVENTORY IN TRANSIT AND SEISMIC DATA COLLECTED FOR SALE TO CUSTOMERS) OTHER
THAN THOSE LOCATIONS LISTED ON SCHEDULE 4.5; (II) SCHEDULE 4.5 HERETO CONTAINS A
CORRECT AND COMPLETE LIST, AS OF THE SECOND RESTATED CLOSING DATE, OF THE LEGAL
NAMES AND ADDRESSES OF EACH WAREHOUSE AT WHICH INVENTORY OF ANY BORROWER IS
STORED; NONE OF THE RECEIPTS RECEIVED BY ANY BORROWER FROM ANY WAREHOUSE STATES
THAT THE GOODS COVERED THEREBY ARE TO BE DELIVERED TO BEARER OR TO THE ORDER OF
A NAMED PERSON OR TO A NAMED PERSON AND SUCH NAMED PERSON’S ASSIGNS;
(III) SCHEDULE 4.5 HERETO SETS FORTH A CORRECT AND COMPLETE LIST AS OF THE
SECOND RESTATED CLOSING DATE OF (A) EACH PLACE OF BUSINESS OF EACH BORROWER AND
(B) THE CHIEF EXECUTIVE OFFICE OF EACH BORROWER; AND (IV) SCHEDULE 4.5 HERETO
SETS FORTH A CORRECT AND COMPLETE LIST AS OF THE SECOND RESTATED CLOSING DATE OF
THE LOCATION, BY STATE AND STREET ADDRESS, OF ALL REAL PROPERTY OWNED OR LEASED
BY EACH BORROWER, TOGETHER WITH THE NAMES AND ADDRESSES OF ANY LANDLORDS. WITH
RESPECT TO ANY BOOKS AND RECORDS IN CONNECTION WITH ANY COLLATERAL OR IN ANY WAY
RELATING THERETO OR EVIDENCING THE COLLATERAL (COLLECTIVELY, THE “BOOKS AND
RECORDS”) WHICH ARE LOCATED AT A LEASED LOCATION, SUCH BOOKS AND RECORDS SHALL
ONLY BE LOCATED IN AND AT SUCH LOCATIONS FOR WHICH AGENT HAS RECEIVED AN
EXECUTED LANDLORD AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO AGENT.

4.6.   Defense of Agent’s and Lenders’ Interests.   Until (a) payment and
performance in full of all of the Obligations and (b) termination of this
Agreement, Agent’s interests in the Collateral shall continue in full force and
effect.  During such period no Borrower shall, without Agent’s prior written
consent, pledge, sell (except Inventory in the Ordinary Course of Business and
Equipment to the extent permitted in Section 4.3 hereof), assign, transfer,
create or suffer to exist a Lien upon or encumber or allow or suffer to be
encumbered in any way except for Permitted Encumbrances, any part of the
Collateral.  Each Borrower shall defend Agent’s interests in the Collateral
against any and all Persons whatsoever.  At any time following demand by Agent
for payment of all Obligations, Agent shall have the right to take possession of
the indicia of the Collateral and the Collateral in whatever physical form
contained, including:  labels, stationery, documents, instruments and
advertising materials.  If Agent exercises this right to take possession of the
Collateral, Borrowers shall, upon demand, assemble it in the best manner
possible and make it available to Agent at a place reasonably convenient to
Agent.  In addition, with respect to all Collateral, Agent and Lenders shall be
entitled to all of the rights and remedies set forth herein and further provided
by the Uniform Commercial Code or other Applicable Law.  Each Borrower shall,
and Agent may, at its option, instruct all suppliers, carriers, forwarders,
warehousers or others receiving or holding cash,

52


--------------------------------------------------------------------------------


checks, Inventory, documents or instruments in which Agent holds a security
interest to deliver same to Agent and/or subject to Agent’s order and if they
shall come into any Borrower’s possession, they, and each of them, shall be held
by such Borrower in trust as Agent’s trustee, and such Borrower will immediately
deliver them to Agent in their original form together with any necessary
endorsement.

4.7.   Books and Records.   Each Borrower shall (a) keep proper books of record
and account in which full, true and correct entries will be made of all dealings
or transactions of or in relation to its business and affairs; (b) set up on its
books accruals with respect to all taxes, assessments, charges, levies and
claims; and (c) on a reasonably current basis set up on its books, from its
earnings, allowances against doubtful Receivables, advances and investments and
all other proper accruals (including by reason of enumeration, accruals for
premiums, if any, due on required payments and accruals for depreciation,
obsolescence, or amortization of properties), which should be set aside from
such earnings in connection with its business.  All determinations pursuant to
this subsection shall be made in accordance with, or as required by, GAAP
consistently applied in the opinion of such independent public accountant as
shall then be regularly engaged by Borrowers.

4.8.   Financial Disclosure.   Each Borrower hereby irrevocably authorizes and
directs all accountants and auditors employed by such Borrower at any time
during the Term to exhibit and deliver to Agent and each Lender copies of any of
such Borrower’s financial statements, trial balances or other accounting records
of any sort in the accountant’s or auditor’s possession, and to disclose to
Agent and each Lender any information such accountants may have concerning such
Borrower’s financial status and business operations.  Each Borrower hereby
authorizes all Governmental Bodies to furnish to Agent and each Lender copies of
reports or examinations relating to such Borrower, whether made by such Borrower
or otherwise; however, Agent and each Lender will attempt to obtain such
information or materials directly from such Borrower prior to obtaining such
information or materials from such accountants or Governmental Bodies.

4.9.   Compliance with Laws.   Each Borrower shall comply with all Applicable
Laws with respect to the Collateral or any part thereof or to the operation of
such Borrower’s business the non-compliance with which could reasonably be
expected to have a Material Adverse Effect.  Each Borrower may, however, contest
or dispute any Applicable Laws in any reasonable manner, provided that any
related Lien is inchoate or stayed and sufficient reserves are established to
the reasonable satisfaction of Agent to protect Agent’s Lien on or security
interest in the Collateral.  The assets of Borrowers at all times shall be
maintained in accordance with the requirements of all insurance carriers which
provide insurance with respect to the assets of Borrowers so that such insurance
shall remain in full force and effect.

4.10. Inspection of Premises.   At all reasonable times and, unless a Default or
Event of Default shall have occurred or is continuing, during normal business
hours, Agent, each Lender and their agents shall have full access to and the
right to audit, appraise, check, inspect and make abstracts and copies from each
Borrower’s books, records, audits, correspondence and all other papers relating
to the Collateral and the operation of each Borrower’s business.  Agent, any
Lender and their agents may enter upon any premises of any Borrower at any time
during business hours and at any other reasonable time, and from time to time,
for the purpose of

53


--------------------------------------------------------------------------------


inspecting and appraising the Collateral and any and all records pertaining
thereto and the operation of such Borrower’s business.

4.11. Insurance.   The assets and properties of each Borrower at all times shall
be maintained in accordance with the requirements of all insurance carriers
which provide insurance with respect to the assets and properties of such
Borrower so that such insurance shall remain in full force and effect.  Each
Borrower shall bear the full risk of any loss of any nature whatsoever with
respect to the Collateral.  At each Borrower’s own cost and expense in amounts
and with carriers acceptable to Agent, each Borrower shall (a) keep all its
insurable properties and properties in which such Borrower has an interest
insured against the hazards of fire, flood, sprinkler leakage, those hazards
covered by extended coverage insurance and such other hazards, and for such
amounts, as is customary in the case of companies engaged in businesses similar
to such Borrower’s; (b) maintain public and, if applicable, product liability
insurance against claims for personal injury, death or property damage suffered
by others; (c) maintain all such worker’s compensation or similar insurance as
may be required under the laws of any state or jurisdiction in which such
Borrower is engaged in business; (d) furnish Agent with (i) copies of all
policies and evidence of the maintenance of such policies by the renewal thereof
at least thirty (30) days before any expiration date, and (ii) appropriate loss
payable endorsements in form and substance satisfactory to Agent, naming Agent
as a co-insured and loss payee as its interests may appear with respect to all
insurance coverage referred to in clauses (a) and (c)  above, and providing
(A) that all proceeds thereunder shall be payable to Agent, (B) no such
insurance shall be affected by any act or neglect of the insured or owner of the
property described in such policy, and (C) that such policy and loss payable
clauses may not be cancelled, amended or terminated unless at least thirty (30)
days’ prior written notice is given to Agent.  In the event of any loss
thereunder, the carriers named therein hereby are directed by Agent and the
applicable Borrower to make payment for such loss to Agent and not to such
Borrower and Agent jointly.  If any insurance losses are paid by check, draft or
other instrument payable to any Borrower and Agent jointly, Agent may endorse
such Borrower’s name thereon and do such other things as Agent may deem
advisable to reduce the same to cash.  Agent is hereby authorized to adjust and
compromise claims under insurance coverage referred to in clauses (a) and (b)
above.  All loss recoveries received by Agent upon any such insurance may be
applied to the Obligations, in such order as Agent in its sole discretion shall
determine.  Any surplus shall be paid by Agent to Borrowers or applied as may be
otherwise required by law.  Any deficiency thereon shall be paid by Borrowers to
Agent, on demand.

4.12. Failure to Pay Insurance.   If any Borrower fails to obtain insurance as
hereinabove provided, or to keep the same in force, Agent, if Agent so elects,
may obtain such insurance and pay the premium therefor on behalf of such
Borrower, and charge Borrowers’ Account therefor as a Revolving Advance of a
Domestic Rate Loan and such expenses so paid shall be part of the Obligations.

4.13. Payment of Taxes.   Each Borrower will pay, when due, all taxes,
assessments and other Charges lawfully levied or assessed upon such Borrower or
any of the Collateral including real and personal property taxes, assessments
and charges and all franchise, income, employment, social security benefits,
withholding, and sales taxes unless such Borrower is contesting such taxes in
good faith, by appropriate proceedings, and is maintaining adequate reserves for
such taxes in accordance with GAAP.  Notwithstanding the foregoing, if a Lien

54


--------------------------------------------------------------------------------


securing any such taxes is filed in any public office and such Lien is not a
Permitted Lien, then the Borrowers shall pay all taxes secured by such Lien
immediately and remove such Lien of record promptly.  If any tax by any
Governmental Body is or may be imposed on or as a result of any transaction
between any Borrower and Agent or any Lender which Agent or any Lender may be
required to withhold or pay or if any taxes, assessments, or other Charges
remain unpaid after the date fixed for their payment, or if any claim shall be
made which, in Agent’s or any Lender’s opinion, may possibly create a valid Lien
on the Collateral, Agent may without notice to Borrowers pay the taxes,
assessments or other Charges and each Borrower hereby agrees to indemnify,
defend and hold Agent and each Lender harmless in respect thereof.  The amount
of any payment by Agent under this Section 4.13 shall be charged to Borrowers’
Account as a Revolving Advance and added to the Obligations and, until Borrowers
shall furnish Agent with an indemnity therefor (or supply Agent with evidence
satisfactory to Agent that due provision for the payment thereof has been made),
Agent may hold without interest any balance standing to Borrowers’ credit and
Agent shall retain its security interest in and Lien on any and all Collateral
held by Agent.

4.14. Payment of Leasehold Obligations.   Each Borrower shall at all times pay,
when and as due, its rental obligations under all leases under which it is a
tenant, and shall otherwise comply, in all material respects, with all other
terms of such leases and keep them in full force and effect and, at Agent’s
request will provide evidence of having done so.

4.15. Receivables.


(A)    NATURE OF RECEIVABLES.   EACH OF THE RECEIVABLES SHALL BE A BONA FIDE AND
VALID ACCOUNT REPRESENTING A BONA FIDE INDEBTEDNESS INCURRED BY THE CUSTOMER
THEREIN NAMED, FOR A FIXED SUM AS SET FORTH IN THE INVOICE RELATING THERETO
(PROVIDED IMMATERIAL OR UNINTENTIONAL INVOICE ERRORS SHALL NOT BE DEEMED TO BE A
BREACH HEREOF) WITH RESPECT TO AN ABSOLUTE SALE OR LEASE AND DELIVERY OF GOODS
UPON STATED TERMS OF A BORROWER, OR WORK, LABOR OR SERVICES THERETOFORE RENDERED
BY A BORROWER AS OF THE DATE EACH RECEIVABLE IS CREATED.  SAME SHALL BE DUE AND
OWING IN ACCORDANCE WITH THE APPLICABLE BORROWER’S STANDARD TERMS OF SALE
WITHOUT DISPUTE, SETOFF OR COUNTERCLAIM EXCEPT AS MAY BE STATED ON THE ACCOUNTS
RECEIVABLE SCHEDULES DELIVERED BY BORROWERS TO AGENT.


(B)    SOLVENCY OF CUSTOMERS.   EACH CUSTOMER, TO THE BEST OF EACH BORROWER’S
KNOWLEDGE, AS OF THE DATE EACH RECEIVABLE IS CREATED, IS AND WILL BE SOLVENT AND
ABLE TO PAY ALL RECEIVABLES ON WHICH THE CUSTOMER IS OBLIGATED IN FULL WHEN DUE
OR WITH RESPECT TO SUCH CUSTOMERS OF ANY BORROWER WHO ARE NOT SOLVENT SUCH
BORROWER HAS SET UP ON ITS BOOKS AND IN ITS FINANCIAL RECORDS BAD DEBT RESERVES
ADEQUATE TO COVER SUCH RECEIVABLES.


(C)    LOCATION OF BORROWERS.   EACH BORROWER’S CHIEF EXECUTIVE OFFICE IS
LOCATED AT THE LOCATION SET FORTH ON SCHEDULE 4.15(C).  UNTIL WRITTEN NOTICE IS
GIVEN TO AGENT BY BORROWING AGENT OF ANY OTHER OFFICE AT WHICH ANY BORROWER
KEEPS ITS RECORDS PERTAINING TO RECEIVABLES, ALL SUCH RECORDS SHALL BE KEPT AT
SUCH EXECUTIVE OFFICE.


(D)    COLLECTION OF RECEIVABLES.   UNTIL ANY BORROWER’S AUTHORITY TO DO SO IS
TERMINATED BY AGENT (WHICH NOTICE AGENT MAY GIVE AT ANY TIME FOLLOWING THE
OCCURRENCE OF AN EVENT OF DEFAULT OR A DEFAULT OR WHEN AGENT IN ITS SOLE
DISCRETION DEEMS IT TO BE IN LENDERS’ BEST

55


--------------------------------------------------------------------------------



INTEREST TO DO SO), EACH BORROWER WILL, AT SUCH BORROWER’S SOLE COST AND
EXPENSE, BUT ON AGENT’S BEHALF AND FOR AGENT’S ACCOUNT, COLLECT AS AGENT’S
PROPERTY AND IN TRUST FOR AGENT ALL AMOUNTS RECEIVED ON RECEIVABLES, AND SHALL
NOT COMMINGLE SUCH COLLECTIONS WITH ANY BORROWER’S FUNDS OR USE THE SAME EXCEPT
TO PAY OBLIGATIONS.  EACH BORROWER SHALL DEPOSIT IN THE BLOCKED ACCOUNT OR, UPON
REQUEST BY AGENT, DELIVER TO AGENT, IN ORIGINAL FORM AND ON THE DATE OF RECEIPT
THEREOF, ALL CHECKS, DRAFTS, NOTES, MONEY ORDERS, ACCEPTANCES, CASH AND OTHER
EVIDENCES OF INDEBTEDNESS.


(E)    NOTIFICATION OF ASSIGNMENT OF RECEIVABLES.   AT ANY TIME, AGENT SHALL
HAVE THE RIGHT TO SEND NOTICE OF THE ASSIGNMENT OF, AND AGENT’S SECURITY
INTEREST IN AND LIEN ON, THE RECEIVABLES TO ANY AND ALL CUSTOMERS OR ANY THIRD
PARTY HOLDING OR OTHERWISE CONCERNED WITH ANY OF THE COLLATERAL.  THEREAFTER,
AGENT SHALL HAVE THE SOLE RIGHT TO COLLECT THE RECEIVABLES, TAKE POSSESSION OF
THE COLLATERAL, OR BOTH.  AGENT’S ACTUAL COLLECTION EXPENSES, INCLUDING, BUT NOT
LIMITED TO, STATIONERY AND POSTAGE, TELEPHONE AND TELEGRAPH, SECRETARIAL AND
CLERICAL EXPENSES AND THE SALARIES OF ANY COLLECTION PERSONNEL USED FOR
COLLECTION, MAY BE CHARGED TO BORROWERS’ ACCOUNT AND ADDED TO THE OBLIGATIONS.


(F)     POWER OF AGENT TO ACT ON BORROWERS’ BEHALF.   UPON THE OCCURRENCE AND
DURING THE CONTINUATION OF A DEFAULT OR EVENT OF DEFAULT OR AS OTHERWISE
PROVIDED IN A LOCKBOX AGREEMENT BETWEEN AGENT AND ANY BORROWER, AGENT SHALL HAVE
THE RIGHT TO RECEIVE, ENDORSE, ASSIGN AND/OR DELIVER IN THE NAME OF AGENT OR ANY
BORROWER ANY AND ALL CHECKS, DRAFTS AND OTHER INSTRUMENTS FOR THE PAYMENT OF
MONEY RELATING TO THE RECEIVABLES, AND EACH BORROWER HEREBY WAIVES NOTICE OF
PRESENTMENT, PROTEST AND NON-PAYMENT OF ANY INSTRUMENT SO ENDORSED.  EACH
BORROWER HEREBY CONSTITUTES AGENT OR AGENT’S DESIGNEE AS SUCH BORROWER’S
ATTORNEY WITH POWER (I) TO ENDORSE SUCH BORROWER’S NAME UPON ANY NOTES,
ACCEPTANCES, CHECKS, DRAFTS, MONEY ORDERS OR OTHER EVIDENCES OF PAYMENT OR
COLLATERAL; (II) TO SIGN SUCH BORROWER’S NAME ON ANY INVOICE OR BILL OF LADING
RELATING TO ANY OF THE RECEIVABLES, DRAFTS AGAINST CUSTOMERS, ASSIGNMENTS AND
VERIFICATIONS OF RECEIVABLES; (III) TO SEND VERIFICATIONS OF RECEIVABLES TO ANY
CUSTOMER; (IV) TO SIGN SUCH BORROWER’S NAME ON ALL FINANCING STATEMENTS OR ANY
OTHER DOCUMENTS OR INSTRUMENTS DEEMED NECESSARY OR APPROPRIATE BY AGENT TO
PRESERVE, PROTECT, OR PERFECT AGENT’S INTEREST IN THE COLLATERAL AND TO FILE
SAME; (V) TO DEMAND PAYMENT OF THE RECEIVABLES; (VI) TO ENFORCE PAYMENT OF THE
RECEIVABLES BY LEGAL PROCEEDINGS OR OTHERWISE; (VII) TO EXERCISE ALL OF SUCH
BORROWER’S RIGHTS AND REMEDIES WITH RESPECT TO THE COLLECTION OF THE RECEIVABLES
AND ANY OTHER COLLATERAL; (VIII) TO SETTLE, ADJUST, COMPROMISE, EXTEND OR RENEW
THE RECEIVABLES; (IX) TO SETTLE, ADJUST OR COMPROMISE ANY LEGAL PROCEEDINGS
BROUGHT TO COLLECT RECEIVABLES; (X) TO PREPARE, FILE AND SIGN SUCH BORROWER’S
NAME ON A PROOF OF CLAIM IN BANKRUPTCY OR SIMILAR DOCUMENT AGAINST ANY CUSTOMER;
(XI) TO PREPARE, FILE AND SIGN SUCH BORROWER’S NAME ON ANY NOTICE OF LIEN,
ASSIGNMENT OR SATISFACTION OF LIEN OR SIMILAR DOCUMENT IN CONNECTION WITH THE
RECEIVABLES; AND (XII) TO DO ALL OTHER ACTS AND THINGS NECESSARY TO CARRY OUT
THIS AGREEMENT.  ALL ACTS OF SAID ATTORNEY OR DESIGNEE ARE HEREBY RATIFIED AND
APPROVED, AND SAID ATTORNEY OR DESIGNEE SHALL NOT BE LIABLE FOR ANY ACTS OF
OMISSION OR COMMISSION NOR FOR ANY ERROR OF JUDGMENT OR MISTAKE OF FACT OR OF
LAW (INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO AN ACT OR INACTION ARISING
FROM AGENT’S NEGLIGENCE OR STRICT LIABILITY), UNLESS DONE MALICIOUSLY OR WITH
GROSS (NOT MERE) NEGLIGENCE (AS DETERMINED BY A COURT OF COMPETENT JURISDICTION
IN A FINAL NON-APPEALABLE JUDGMENT); THIS POWER BEING COUPLED WITH AN INTEREST
IS IRREVOCABLE WHILE ANY OF THE OBLIGATIONS REMAIN UNPAID.  AGENT SHALL HAVE THE
RIGHT AT ANY TIME TO CHANGE THE ADDRESS FOR DELIVERY OF MAIL ADDRESSED TO ANY
BORROWER TO SUCH ADDRESS AS AGENT MAY DESIGNATE AND TO RECEIVE, OPEN AND DISPOSE
OF ALL MAIL ADDRESSED TO ANY BORROWER.

56


--------------------------------------------------------------------------------



(G)    NO LIABILITY.   NEITHER AGENT NOR ANY LENDER SHALL, UNDER ANY
CIRCUMSTANCES OR IN ANY EVENT WHATSOEVER, HAVE ANY LIABILITY FOR ANY ERROR OR
OMISSION OR DELAY OF ANY KIND (INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO AN
ACT OR INACTION ARISING FROM AGENT’S OR ANY LENDER’S NEGLIGENCE OR STRICT
LIABILITY BUT NOT AGENT’S OR ANY LENDER’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT) OCCURRING IN THE SETTLEMENT, COLLECTION OR PAYMENT OF ANY OF THE
RECEIVABLES OR ANY INSTRUMENT RECEIVED IN PAYMENT THEREOF, OR FOR ANY DAMAGE
RESULTING THEREFROM.  AGENT MAY, WITHOUT NOTICE OR CONSENT FROM ANY BORROWER,
SUE UPON OR OTHERWISE COLLECT, EXTEND THE TIME OF PAYMENT OF, COMPROMISE OR
SETTLE FOR CASH, CREDIT OR UPON ANY TERMS ANY OF THE RECEIVABLES OR ANY OTHER
SECURITIES, INSTRUMENTS OR INSURANCE APPLICABLE THERETO AND/OR RELEASE ANY
OBLIGOR THEREOF.  AGENT IS AUTHORIZED AND EMPOWERED TO ACCEPT THE RETURN OF THE
GOODS REPRESENTED BY ANY OF THE RECEIVABLES, WITHOUT NOTICE TO OR CONSENT BY ANY
BORROWER, ALL WITHOUT DISCHARGING OR IN ANY WAY AFFECTING ANY BORROWER’S
LIABILITY HEREUNDER.


(H)    ESTABLISHMENT OF A LOCKBOX ACCOUNT, DOMINION ACCOUNT.   ALL PROCEEDS OF
COLLATERAL SHALL BE DEPOSITED BY BORROWERS INTO EITHER (I) A LOCKBOX ACCOUNT,
FULL DOMINION ACCOUNT OR SUCH OTHER “BLOCKED ACCOUNT” IN WHICH NO BORROWER HAS
ACCESS TO THE FUNDS CONTAINED THEREIN (“BLOCKED ACCOUNTS”) ESTABLISHED AT A BANK
OR BANKS (EACH SUCH BANK, A “BLOCKED ACCOUNT BANK”) PURSUANT TO AN ARRANGEMENT
WITH SUCH BLOCKED ACCOUNT BANK AS MAY BE SELECTED BY BORROWING AGENT AND BE
ACCEPTABLE TO AGENT OR (II) DEPOSITORY ACCOUNTS (“DEPOSITORY ACCOUNTS”)
ESTABLISHED AT THE AGENT FOR THE DEPOSIT OF SUCH PROCEEDS.  EACH APPLICABLE
BORROWER (OTHER THAN EXPLORATION), AGENT AND EACH BLOCKED ACCOUNT BANK SHALL
ENTER INTO A DEPOSIT ACCOUNT CONTROL AGREEMENT IN FORM AND SUBSTANCE
SATISFACTORY TO AGENT DIRECTING SUCH BLOCKED ACCOUNT BANK TO TRANSFER SUCH FUNDS
SO DEPOSITED TO AGENT, EITHER TO ANY ACCOUNT MAINTAINED BY AGENT AT SAID BLOCKED
ACCOUNT BANK OR BY WIRE TRANSFER TO APPROPRIATE ACCOUNT(S) OF AGENT. 
EXPLORATION SHALL ENTER INTO A DEPOSIT ACCOUNT CONTROL AGREEMENT WITH AGENT AND
EACH BLOCKED ACCOUNT BANK IN FORM AND SUBSTANCE SATISFACTORY TO AGENT DIRECTING
SUCH BLOCKED ACCOUNT BANK, UPON NOTICE FROM AGENT (“NOTICE”), TO TRANSFER SUCH
FUNDS SO DEPOSITED TO AGENT, EITHER TO ANY ACCOUNT MAINTAINED BY AGENT AT SAID
BLOCKED ACCOUNT BANK OR BY WIRE TRANSFER TO APPROPRIATE ACCOUNT(S) OF AGENT. 
AGENT MAY DELIVER SUCH NOTICE AT ANYTIME (I) UPON THE OCCURRENCE AND DURING THE
CONTINUATION OF A DEFAULT OR EVENT OF DEFAULT OR (II) UNDRAWN AVAILABILITY IS
LESS THAN $6,000,000.  ALL FUNDS DEPOSITED IN SUCH BLOCKED ACCOUNTS SHALL
IMMEDIATELY BECOME THE PROPERTY OF AGENT AND BORROWING AGENT SHALL OBTAIN THE
AGREEMENT BY SUCH BLOCKED ACCOUNT BANK TO WAIVE ANY OFFSET RIGHTS AGAINST THE
FUNDS SO DEPOSITED.  NEITHER AGENT NOR ANY LENDER ASSUMES ANY RESPONSIBILITY FOR
SUCH BLOCKED ACCOUNT ARRANGEMENT, INCLUDING ANY CLAIM OF ACCORD AND SATISFACTION
OR RELEASE WITH RESPECT TO DEPOSITS ACCEPTED BY ANY BLOCKED ACCOUNT BANK
THEREUNDER.  ALL DEPOSIT ACCOUNTS AND INVESTMENT ACCOUNTS OF EACH BORROWER AND
ITS SUBSIDIARIES ARE SET FORTH ON SCHEDULE 4.15(H).


(I)     ADJUSTMENTS.   NO BORROWER WILL, WITHOUT AGENT’S CONSENT, COMPROMISE OR
ADJUST ANY RECEIVABLES (OR EXTEND THE TIME FOR PAYMENT THEREOF) OR ACCEPT ANY
RETURNS OF MERCHANDISE OR GRANT ANY ADDITIONAL DISCOUNTS, ALLOWANCES OR CREDITS
THEREON EXCEPT FOR THOSE COMPROMISES, ADJUSTMENTS, RETURNS, DISCOUNTS, CREDITS
AND ALLOWANCES AS HAVE BEEN HERETOFORE CUSTOMARY IN THE BUSINESS OF SUCH
BORROWER, PROVIDED, HOWEVER, THAT UPON NOTICE FROM AGENT AT ANY TIME UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, NO BORROWER SHALL
ADJUST OR COMPROMISE ANY RECEIVABLES UNDER ANY CIRCUMSTANCES.

57


--------------------------------------------------------------------------------


4.16. Maintenance of Equipment.   The Equipment shall be maintained in good
operating condition and repair (reasonable wear and tear excepted) and all
necessary replacements of and repairs thereto shall be made so that the value
and operating efficiency of the Equipment shall be maintained and preserved.  No
Borrower shall use or operate the Equipment in violation of any law, statute,
ordinance, code, rule or regulation.

4.17. Exculpation of Liability.   Nothing herein contained shall be construed to
constitute Agent or any Lender as any Borrower’s agent for any purpose
whatsoever, nor shall Agent or any Lender be responsible or liable for any
shortage, discrepancy, damage, loss or destruction of any part of the Collateral
wherever the same may be located and regardless of the cause thereof (INCLUDING,
WITHOUT LIMITATION, WITH RESPECT TO AN ACT OR INACTION ARISING FROM AGENT’S OR
ANY LENDER’S NEGLIGENCE OR STRICT LIABILITY BUT NOT AGENT’S OR ANY LENDER’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT).  Neither Agent nor any Lender, whether
by anything herein or in any assignment or otherwise, assume any of any
Borrower’s obligations under any contract or agreement assigned to Agent or such
Lender, and neither Agent nor any Lender shall be responsible in any way for the
performance by any Borrower of any of the terms and conditions thereof.

4.18. Environmental Matters.


(A)    BORROWERS SHALL ENSURE THAT THE REAL PROPERTY AND ALL OPERATIONS AND
BUSINESSES CONDUCTED THEREON REMAIN IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS
AND THEY SHALL NOT PLACE OR PERMIT TO BE PLACED ANY HAZARDOUS SUBSTANCES ON ANY
REAL PROPERTY EXCEPT AS PERMITTED BY APPLICABLE LAW OR APPROPRIATE GOVERNMENTAL
AUTHORITIES.


(B)    BORROWERS SHALL ESTABLISH AND MAINTAIN A SYSTEM TO ASSURE AND MONITOR
CONTINUED COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS WHICH SYSTEM SHALL
INCLUDE PERIODIC REVIEWS OF SUCH COMPLIANCE.


(C)    BORROWERS SHALL (I) EMPLOY IN CONNECTION WITH THE USE OF THE REAL
PROPERTY APPROPRIATE TECHNOLOGY NECESSARY TO MAINTAIN COMPLIANCE WITH ANY
APPLICABLE ENVIRONMENTAL LAWS AND (II) DISPOSE OF ANY AND ALL HAZARDOUS WASTE
GENERATED AT THE REAL PROPERTY ONLY AT FACILITIES AND WITH CARRIERS THAT
MAINTAIN VALID PERMITS UNDER RCRA AND ANY OTHER APPLICABLE ENVIRONMENTAL LAWS. 
BORROWERS SHALL USE THEIR BEST EFFORTS TO OBTAIN CERTIFICATES OF DISPOSAL, SUCH
AS HAZARDOUS WASTE MANIFEST RECEIPTS, FROM ALL TREATMENT, TRANSPORT, STORAGE OR
DISPOSAL FACILITIES OR OPERATORS EMPLOYED BY BORROWERS IN CONNECTION WITH THE
TRANSPORT OR DISPOSAL OF ANY HAZARDOUS WASTE GENERATED AT THE REAL PROPERTY.


(D)    IN THE EVENT ANY BORROWER OBTAINS, GIVES OR RECEIVES NOTICE OF ANY
RELEASE OR THREAT OF RELEASE OF A REPORTABLE QUANTITY OF ANY HAZARDOUS
SUBSTANCES AT THE REAL PROPERTY (ANY SUCH EVENT BEING HEREINAFTER REFERRED TO AS
A “HAZARDOUS DISCHARGE”) OR RECEIVES ANY NOTICE OF VIOLATION, REQUEST FOR
INFORMATION OR NOTIFICATION THAT IT IS POTENTIALLY RESPONSIBLE FOR INVESTIGATION
OR CLEANUP OF ENVIRONMENTAL CONDITIONS AT THE REAL PROPERTY, DEMAND LETTER OR
COMPLAINT, ORDER, CITATION, OR OTHER WRITTEN NOTICE WITH REGARD TO ANY HAZARDOUS
DISCHARGE OR VIOLATION OF ENVIRONMENTAL LAWS AFFECTING THE REAL PROPERTY OR ANY
BORROWER’S INTEREST THEREIN (ANY OF THE FOREGOING IS REFERRED TO HEREIN AS AN
“ENVIRONMENTAL COMPLAINT”) FROM ANY PERSON,

58


--------------------------------------------------------------------------------



INCLUDING ANY STATE AGENCY RESPONSIBLE IN WHOLE OR IN PART FOR ENVIRONMENTAL
MATTERS IN THE STATE IN WHICH THE REAL PROPERTY IS LOCATED OR THE UNITED STATES
ENVIRONMENTAL PROTECTION AGENCY (ANY SUCH PERSON OR ENTITY HEREINAFTER THE
“AUTHORITY”), THEN BORROWING AGENT SHALL, WITHIN FIVE (5) BUSINESS DAYS, GIVE
WRITTEN NOTICE OF SAME TO AGENT DETAILING FACTS AND CIRCUMSTANCES OF WHICH ANY
BORROWER IS AWARE GIVING RISE TO THE HAZARDOUS DISCHARGE OR ENVIRONMENTAL
COMPLAINT.  SUCH INFORMATION IS TO BE PROVIDED TO ALLOW AGENT TO PROTECT ITS
SECURITY INTEREST IN AND LIEN ON THE REAL PROPERTY AND THE COLLATERAL AND IS NOT
INTENDED TO CREATE NOR SHALL IT CREATE ANY OBLIGATION UPON AGENT OR ANY LENDER
WITH RESPECT THERETO.


(E)    BORROWING AGENT SHALL PROMPTLY FORWARD TO AGENT COPIES OF ANY REQUEST FOR
INFORMATION, NOTIFICATION OF POTENTIAL LIABILITY, DEMAND LETTER RELATING TO
POTENTIAL RESPONSIBILITY WITH RESPECT TO THE INVESTIGATION OR CLEANUP OF
HAZARDOUS SUBSTANCES AT ANY OTHER SITE OWNED, OPERATED OR USED BY ANY BORROWER
TO DISPOSE OF HAZARDOUS SUBSTANCES AND SHALL CONTINUE TO FORWARD COPIES OF
CORRESPONDENCE BETWEEN ANY BORROWER AND THE AUTHORITY REGARDING SUCH CLAIMS TO
AGENT UNTIL THE CLAIM IS SETTLED.  BORROWING AGENT SHALL PROMPTLY FORWARD TO
AGENT COPIES OF ALL DOCUMENTS AND REPORTS CONCERNING A HAZARDOUS DISCHARGE AT
THE REAL PROPERTY THAT ANY BORROWER IS REQUIRED TO FILE UNDER ANY ENVIRONMENTAL
LAWS.  SUCH INFORMATION IS TO BE PROVIDED SOLELY TO ALLOW AGENT TO PROTECT
AGENT’S SECURITY INTEREST IN AND LIEN ON THE REAL PROPERTY AND THE COLLATERAL.


(F)     BORROWERS SHALL RESPOND PROMPTLY TO ANY HAZARDOUS DISCHARGE OR
ENVIRONMENTAL COMPLAINT AND TAKE ALL NECESSARY ACTION IN ORDER TO SAFEGUARD THE
HEALTH OF ANY PERSON AND TO AVOID SUBJECTING THE COLLATERAL OR REAL PROPERTY TO
ANY LIEN.  IF ANY BORROWER SHALL FAIL TO RESPOND PROMPTLY TO ANY HAZARDOUS
DISCHARGE OR ENVIRONMENTAL COMPLAINT OR ANY BORROWER SHALL FAIL TO COMPLY WITH
ANY OF THE REQUIREMENTS OF ANY ENVIRONMENTAL LAWS, AGENT ON BEHALF OF LENDERS
MAY, BUT WITHOUT THE OBLIGATION TO DO SO, FOR THE SOLE PURPOSE OF PROTECTING
AGENT’S INTEREST IN THE COLLATERAL:  (A) GIVE SUCH NOTICES OR (B) ENTER ONTO THE
REAL PROPERTY (OR AUTHORIZE THIRD PARTIES TO ENTER ONTO THE REAL PROPERTY) AND
TAKE SUCH ACTIONS AS AGENT (OR SUCH THIRD PARTIES AS DIRECTED BY AGENT) DEEM
REASONABLY NECESSARY OR ADVISABLE, TO CLEAN UP, REMOVE, MITIGATE OR OTHERWISE
DEAL WITH ANY SUCH HAZARDOUS DISCHARGE OR ENVIRONMENTAL COMPLAINT.  ALL
REASONABLE COSTS AND EXPENSES INCURRED BY AGENT AND LENDERS (OR SUCH THIRD
PARTIES) IN THE EXERCISE OF ANY SUCH RIGHTS, INCLUDING ANY SUMS PAID IN
CONNECTION WITH ANY JUDICIAL OR ADMINISTRATIVE INVESTIGATION OR PROCEEDINGS,
FINES AND PENALTIES, TOGETHER WITH INTEREST THEREON FROM THE DATE EXPENDED AT
THE DEFAULT RATE FOR DOMESTIC RATE LOANS CONSTITUTING REVOLVING ADVANCES SHALL
BE PAID UPON DEMAND BY BORROWERS, AND UNTIL PAID SHALL BE ADDED TO AND BECOME A
PART OF THE OBLIGATIONS SECURED BY THE LIENS CREATED BY THE TERMS OF THIS
AGREEMENT OR ANY OTHER AGREEMENT BETWEEN AGENT, ANY LENDER AND ANY BORROWER.


(G)    PROMPTLY UPON THE WRITTEN REQUEST OF AGENT FROM TIME TO TIME, BORROWERS
SHALL PROVIDE AGENT, AT BORROWERS’ EXPENSE, WITH AN ENVIRONMENTAL SITE
ASSESSMENT OR ENVIRONMENTAL AUDIT REPORT PREPARED BY AN ENVIRONMENTAL
ENGINEERING FIRM ACCEPTABLE IN THE REASONABLE OPINION OF AGENT, TO ASSESS WITH A
REASONABLE DEGREE OF CERTAINTY THE EXISTENCE OF A HAZARDOUS DISCHARGE AND THE
POTENTIAL COSTS IN CONNECTION WITH ABATEMENT, CLEANUP AND REMOVAL OF ANY
HAZARDOUS SUBSTANCES FOUND ON, UNDER, AT OR WITHIN THE REAL PROPERTY.  ANY
REPORT OR INVESTIGATION OF SUCH HAZARDOUS DISCHARGE PROPOSED AND ACCEPTABLE TO
AN APPROPRIATE AUTHORITY THAT IS CHARGED TO OVERSEE THE CLEAN-UP OF SUCH
HAZARDOUS DISCHARGE SHALL BE ACCEPTABLE TO AGENT.  IF SUCH ESTIMATES,
INDIVIDUALLY OR IN THE AGGREGATE, EXCEED $100,000, AGENT SHALL HAVE THE

59


--------------------------------------------------------------------------------



RIGHT TO REQUIRE BORROWERS TO POST A BOND, LETTER OF CREDIT OR OTHER SECURITY
REASONABLY SATISFACTORY TO AGENT TO SECURE PAYMENT OF THESE COSTS AND EXPENSES.


(H)    BORROWERS SHALL DEFEND AND INDEMNIFY AGENT AND LENDERS AND HOLD AGENT,
LENDERS AND THEIR RESPECTIVE EMPLOYEES, AGENTS, DIRECTORS AND OFFICERS HARMLESS
FROM AND AGAINST ALL LOSS, LIABILITY (INCLUDING, WITHOUT LIMITATION, ANY STRICT
LIABILITY), DAMAGE AND EXPENSE, CLAIMS, COSTS, FINES AND PENALTIES, INCLUDING
ATTORNEY’S FEES, SUFFERED OR INCURRED BY AGENT OR LENDERS UNDER OR ON ACCOUNT OF
ANY ENVIRONMENTAL LAWS, INCLUDING THE ASSERTION OF ANY LIEN THEREUNDER, WITH
RESPECT TO ANY HAZARDOUS DISCHARGE, THE PRESENCE OF ANY HAZARDOUS SUBSTANCES
AFFECTING THE REAL PROPERTY, WHETHER OR NOT THE SAME ORIGINATES OR EMERGES FROM
THE REAL PROPERTY OR ANY CONTIGUOUS REAL ESTATE, INCLUDING ANY LOSS OF VALUE OF
THE REAL PROPERTY AS A RESULT OF THE FOREGOING AND INCLUDING, WITHOUT
LIMITATION, WITH RESPECT TO ANY ACT OR INACTION ARISING FROM AGENT’S OR ANY
LENDER’S NEGLIGENCE OR STRICT LIABILITY BUT NOT AGENT’S OR ANY LENDER’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.  BORROWERS’ OBLIGATIONS UNDER THIS SECTION
4.18 SHALL ARISE UPON THE DISCOVERY OF THE PRESENCE OF ANY HAZARDOUS SUBSTANCES
AT THE REAL PROPERTY, WHETHER OR NOT ANY FEDERAL, STATE, OR LOCAL ENVIRONMENTAL
AGENCY HAS TAKEN OR THREATENED ANY ACTION IN CONNECTION WITH THE PRESENCE OF ANY
HAZARDOUS SUBSTANCES.  BORROWERS’ OBLIGATION AND THE INDEMNIFICATIONS HEREUNDER
SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.


(I)     FOR PURPOSES OF SECTION 4.18 AND 5.7, ALL REFERENCES TO REAL PROPERTY
SHALL BE DEEMED TO INCLUDE ALL OF EACH BORROWER’S RIGHT, TITLE AND INTEREST IN
AND TO ITS OWNED AND LEASED PREMISES.

4.19. Financing Statements.   Except as to the financing statements filed by
Agent and the financing statements described on Schedule 1.2, no financing
statement covering any of the Collateral or any proceeds thereof is on file in
any public office.

4.20. Location of Equipment.   Borrowers shall maintain Equipment within the
United States or Canada having a net book value (as determined in accordance
with GAAP) of no less than (i) twenty percent (20%) of the total net book value
of all Equipment owned by Borrowers irrespective of its location and (ii)
$30,000,000.


V.            REPRESENTATIONS AND WARRANTIES.

Each Borrower represents and warrants as follows:

5.1.   Authority.   Each Borrower has full power, authority and legal right to
enter into this Agreement, the CIT Intercreditor Agreement, the RBC
Intercreditor Agreement and the Other Documents and to perform all its
respective Obligations hereunder and thereunder.  This Agreement and the Other
Documents have been duly executed and delivered by each Borrower, and this
Agreement and the Other Documents constitute the legal, valid and binding
obligation of such Borrower enforceable in accordance with their terms, except
as such enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally.  The
execution, delivery and performance of this Agreement and of the Other Documents
(a) are within such Borrower’s corporate powers, have been duly

60


--------------------------------------------------------------------------------


authorized by all necessary corporate action, are not in contravention of law or
the terms of such Borrower’s by-laws, certificate of incorporation or other
applicable documents relating to such Borrower’s formation or to the conduct of
such Borrower’s business or of any material agreement or undertaking to which
such Borrower is a party or by which such Borrower is bound, (b) will not
conflict with or violate any law or regulation, or any judgment, order or decree
of any Governmental Body, (c) will not require the Consent of any Governmental
Body or any other Person, except those Consents set forth on Schedule 5.1
hereto, all of which will have been duly obtained, made or compiled prior to the
Second Restated Closing Date and which are in full force and effect and (d) will
not conflict with, nor result in any breach in any of the provisions of or
constitute a default under or result in the creation of any Lien except
Permitted Encumbrances upon any asset of such Borrower under the provisions of
any agreement, charter document, instrument, by-law or other instrument to which
such Borrower is a party or by which it or its property is a party or by which
it may be bound, including under the provisions of the Acquisition Agreement.

5.2.   Formation and Qualification.


(A)    EACH BORROWER IS DULY ORGANIZED AND IN GOOD STANDING UNDER THE LAWS OF
THE STATE OR PROVINCE LISTED ON SCHEDULE 5.2(A) AND IS QUALIFIED TO DO BUSINESS
AND IS IN GOOD STANDING IN THE STATES LISTED ON SCHEDULE 5.2(A) WHICH CONSTITUTE
ALL STATES IN WHICH QUALIFICATION AND GOOD STANDING ARE NECESSARY FOR SUCH
BORROWER TO CONDUCT ITS BUSINESS AND OWN ITS PROPERTY AND WHERE THE FAILURE TO
SO QUALIFY COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON
SUCH BORROWER.  EACH BORROWER HAS DELIVERED TO AGENT TRUE AND COMPLETE COPIES OF
ITS CERTIFICATE OF INCORPORATION AND BY-LAWS OR ANALOGOUS DOCUMENTS AND WILL
PROMPTLY NOTIFY AGENT OF ANY AMENDMENT OR CHANGES THERETO.


(B)    THE ONLY SUBSIDIARIES OF EACH BORROWER ARE LISTED ON SCHEDULE 5.2(B). 
WITH THE EXCEPTION OF GEOKINETICS, ALL EQUITY INTERESTS OF EACH SUBSIDIARY
LISTED ON SCHEDULE 5.2(B) ARE OWNED BY GEOKINETICS HOLDINGS.  ALL EQUITY
INTERESTS OF GEOKINETICS HOLDINGS ARE OWNED BY GEOKINETICS.

5.3.   Survival of Representations and Warranties.   All representations and
warranties of such Borrower contained in this Agreement and the Other Documents
shall be true at the time of such Borrower’s execution of this Agreement and the
Other Documents, and shall survive the execution, delivery and acceptance
thereof by the parties thereto and the closing of the transactions described
therein or related thereto.

5.4.   Tax Returns.   Each Borrower’s federal tax identification number is set
forth on Schedule 5.4.  Each Borrower has filed all federal, state, provincial
and local tax returns and other reports each is required by law to file and has
paid all taxes, assessments, fees and other governmental charges that are due
and payable.  Federal, state and local income tax returns of each Borrower have
been examined and reported upon by the appropriate taxing authority or closed by
applicable statute and satisfied for all fiscal years prior to and including the
fiscal year ending December 31, 2001.  The provision for taxes on the books of
each Borrower is adequate for all years not closed by applicable statutes, and
for its current fiscal year, and no Borrower has any knowledge of any deficiency
or additional assessment in connection therewith not provided for on its books.

61


--------------------------------------------------------------------------------


5.5.   Financial Statements.


(A)    THE CASH FLOW PROJECTIONS FOR FISCAL YEARS 2007 AND 2008 OF BORROWERS ON
A CONSOLIDATED BASIS AND THEIR PROJECTED BALANCE SHEETS AS OF THE SECOND
RESTATED CLOSING DATE, COPIES OF WHICH ARE ANNEXED HERETO AS EXHIBIT 5.5(A) (THE
“PROJECTIONS”) WERE PREPARED BY THE CHIEF FINANCIAL OFFICER OF BORROWING AGENT,
ARE BASED ON UNDERLYING ASSUMPTIONS WHICH PROVIDE A REASONABLE BASIS FOR THE
PROJECTIONS CONTAINED THEREIN AND REFLECT BORROWERS’ JUDGMENT BASED ON PRESENT
CIRCUMSTANCES OF THE MOST LIKELY SET OF CONDITIONS AND COURSE OF ACTION FOR THE
PROJECTED PERIOD.


(B)    THE CONSOLIDATED AND CONSOLIDATING BALANCE SHEETS OF BORROWERS, THEIR
SUBSIDIARIES AND SUCH OTHER PERSONS DESCRIBED THEREIN (INCLUDING THE ACCOUNTS OF
ALL SUBSIDIARIES FOR THE RESPECTIVE PERIODS DURING WHICH A SUBSIDIARY
RELATIONSHIP EXISTED) AS OF DECEMBER 31, 2006, AND THE RELATED STATEMENTS OF
INCOME, CHANGES IN STOCKHOLDER’S EQUITY, AND CHANGES IN CASH FLOW FOR THE PERIOD
ENDED ON SUCH DATE, ALL ACCOMPANIED BY REPORTS THEREON CONTAINING OPINIONS
WITHOUT QUALIFICATION BY INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, COPIES OF
WHICH HAVE BEEN DELIVERED TO AGENT, HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP,
CONSISTENTLY APPLIED (EXCEPT FOR CHANGES IN APPLICATION IN WHICH SUCH
ACCOUNTANTS CONCUR AND PRESENT FAIRLY THE FINANCIAL POSITION OF BORROWERS AND
THEIR SUBSIDIARIES AT SUCH DATE AND THE RESULTS OF THEIR OPERATIONS FOR SUCH
PERIOD.  SINCE MARCH 31, 2007, THERE HAS BEEN NO CHANGE IN THE CONDITION,
FINANCIAL OR OTHERWISE, OF BORROWERS OR THEIR SUBSIDIARIES AS SHOWN ON THE
CONSOLIDATED BALANCE SHEET AS OF SUCH DATE AND NO CHANGE IN THE AGGREGATE VALUE
OF MACHINERY, EQUIPMENT AND REAL PROPERTY OWNED BY BORROWERS AND THEIR
RESPECTIVE SUBSIDIARIES, EXCEPT CHANGES IN THE ORDINARY COURSE OF BUSINESS, NONE
OF WHICH INDIVIDUALLY OR IN THE AGGREGATE HAS BEEN MATERIALLY ADVERSE.

5.6.   Entity Names.   Other than Geokinetics Exploration, Inc. formerly known
as Trace Energy Services Ltd., no Borrower has been known by any other corporate
name in the past five years and does not sell Inventory under any other name
except as set forth on Schedule 5.6, nor has any Borrower been the surviving
corporation of a merger or consolidation or acquired all or substantially all of
the assets of any Person during the preceding five (5) years.

5.7.   O.S.H.A. and Environmental Compliance.


(A)    EACH BORROWER HAS DULY COMPLIED WITH, AND ITS FACILITIES, BUSINESS,
ASSETS, PROPERTY, LEASEHOLDS, REAL PROPERTY AND EQUIPMENT ARE IN COMPLIANCE IN
ALL MATERIAL RESPECTS WITH, THE PROVISIONS OF THE FEDERAL OCCUPATIONAL SAFETY
AND HEALTH ACT, THE ENVIRONMENTAL PROTECTION ACT, RCRA AND ALL OTHER
ENVIRONMENTAL LAWS, AND ANY CANADIAN EQUIVALENT THEREOF WITH RESPECT TO THE
FOREGOING STATUTES; THERE HAVE BEEN NO OUTSTANDING CITATIONS, NOTICES OR ORDERS
OF NON-COMPLIANCE ISSUED TO ANY BORROWER OR RELATING TO ITS BUSINESS, ASSETS,
PROPERTY, LEASEHOLDS OR EQUIPMENT UNDER ANY SUCH LAWS, RULES OR REGULATIONS.


(B)    EACH BORROWER HAS BEEN ISSUED ALL REQUIRED FEDERAL, STATE AND LOCAL
LICENSES, CERTIFICATES OR PERMITS RELATING TO ALL APPLICABLE ENVIRONMENTAL LAWS.


(C)    (I) THERE ARE NO VISIBLE SIGNS OF RELEASES, SPILLS, DISCHARGES, LEAKS OR
DISPOSAL (COLLECTIVELY REFERRED TO AS “RELEASES”) OF HAZARDOUS SUBSTANCES AT,
UPON, UNDER OR WITHIN ANY REAL PROPERTY OR ANY PREMISES LEASED BY ANY BORROWER;
(II) THERE ARE NO UNDERGROUND

62


--------------------------------------------------------------------------------



STORAGE TANKS OR POLYCHLORINATED BIPHENYLS ON THE REAL PROPERTY OR ANY PREMISES
LEASED BY ANY BORROWER; (III) NEITHER THE REAL PROPERTY NOR ANY PREMISES LEASED
BY ANY BORROWER HAS EVER BEEN USED AS A TREATMENT, STORAGE OR DISPOSAL FACILITY
OF HAZARDOUS WASTE; AND (IV) NO HAZARDOUS SUBSTANCES ARE PRESENT ON THE REAL
PROPERTY OR ANY PREMISES LEASED BY ANY BORROWER, EXCEPTING SUCH QUANTITIES AS
ARE HANDLED IN ACCORDANCE WITH ALL APPLICABLE MANUFACTURER’S INSTRUCTIONS AND
GOVERNMENTAL REGULATIONS AND IN PROPER STORAGE CONTAINERS AND AS ARE NECESSARY
FOR THE OPERATION OF THE COMMERCIAL BUSINESS OF ANY BORROWER OR OF ITS TENANTS.

5.8.   Solvency; No Litigation, Violation, Indebtedness or Default.


(A)    BEFORE AND AFTER GIVING EFFECT TO THE TRANSACTIONS AND THE FUNDING OF
EACH ADVANCE MADE PURSUANT TO THIS AGREEMENT, EACH BORROWER IS AND WILL BE
SOLVENT, ABLE TO PAY ITS DEBTS AS THEY MATURE, HAS AND WILL HAVE CAPITAL
SUFFICIENT TO CARRY ON ITS BUSINESS AND ALL BUSINESSES IN WHICH IT IS ABOUT TO
ENGAGE, AND (I) AS OF THE SECOND RESTATED CLOSING DATE, THE FAIR PRESENT
SALEABLE VALUE OF ITS ASSETS, CALCULATED ON A GOING CONCERN BASIS, IS IN EXCESS
OF THE AMOUNT OF ITS LIABILITIES AND (II) SUBSEQUENT TO THE SECOND RESTATED
CLOSING DATE, THE FAIR SALEABLE VALUE OF ITS ASSETS (CALCULATED ON A GOING
CONCERN BASIS) WILL BE IN EXCESS OF THE AMOUNT OF ITS LIABILITIES.


(B)    EXCEPT AS DISCLOSED IN SCHEDULE 5.8(B), NO BORROWER HAS (I) ANY PENDING
OR THREATENED LITIGATION, ARBITRATION, ACTIONS OR PROCEEDINGS WHICH INVOLVE THE
POSSIBILITY OF HAVING A MATERIAL ADVERSE EFFECT, AND (II) ANY LIABILITIES OR
INDEBTEDNESS FOR BORROWED MONEY OTHER THAN THE OBLIGATIONS.


(C)    NO BORROWER IS IN VIOLATION OF ANY APPLICABLE STATUTE, LAW, RULE,
REGULATION OR ORDINANCE IN ANY RESPECT WHICH COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT, NOR IS ANY BORROWER IN VIOLATION OF ANY ORDER OF
ANY COURT, GOVERNMENTAL BODY OR ARBITRATION BOARD OR TRIBUNAL.


(D)    NO BORROWER NOR ANY MEMBER OF THE CONTROLLED GROUP MAINTAINS OR
CONTRIBUTES TO ANY PLAN OTHER THAN THOSE LISTED ON SCHEDULE 5.8(D) HERETO. 
(I) NO PLAN HAS INCURRED ANY “ACCUMULATED FUNDING DEFICIENCY,” AS DEFINED IN
SECTION 302(A)(2) OF ERISA AND SECTION 412(A) OF THE CODE, WHETHER OR NOT
WAIVED, AND EACH BORROWER AND EACH MEMBER OF THE CONTROLLED GROUP HAS MET ALL
APPLICABLE MINIMUM FUNDING REQUIREMENTS UNDER SECTION 302 OF ERISA IN RESPECT OF
EACH PLAN; (II) EACH PLAN WHICH IS INTENDED TO BE A QUALIFIED PLAN UNDER SECTION
401(A) OF THE CODE AS CURRENTLY IN EFFECT HAS BEEN DETERMINED BY THE INTERNAL
REVENUE SERVICE TO BE QUALIFIED UNDER SECTION 401(A) OF THE CODE AND THE TRUST
RELATED THERETO IS EXEMPT FROM FEDERAL INCOME TAX UNDER SECTION 501(A) OF THE
CODE; (III) NEITHER ANY BORROWER NOR ANY MEMBER OF THE CONTROLLED GROUP HAS
INCURRED ANY LIABILITY TO THE PBGC OTHER THAN FOR THE PAYMENT OF PREMIUMS, AND
THERE ARE NO PREMIUM PAYMENTS WHICH HAVE BECOME DUE WHICH ARE UNPAID; (IV) NO
PLAN HAS BEEN TERMINATED BY THE PLAN ADMINISTRATOR THEREOF NOR BY THE PBGC, AND
THERE IS NO OCCURRENCE WHICH WOULD CAUSE THE PBGC TO INSTITUTE PROCEEDINGS UNDER
TITLE IV OF ERISA TO TERMINATE ANY PLAN; (V) AT THIS TIME, THE CURRENT VALUE OF
THE ASSETS OF EACH PLAN EXCEEDS THE PRESENT VALUE OF THE ACCRUED BENEFITS AND
OTHER LIABILITIES OF SUCH PLAN AND NEITHER ANY BORROWER NOR ANY MEMBER OF THE
CONTROLLED GROUP KNOWS OF ANY FACTS OR CIRCUMSTANCES WHICH WOULD MATERIALLY
CHANGE THE VALUE OF SUCH ASSETS AND ACCRUED BENEFITS AND OTHER LIABILITIES;
(VI) NEITHER ANY BORROWER NOR ANY MEMBER OF THE CONTROLLED GROUP HAS BREACHED
ANY OF THE

63


--------------------------------------------------------------------------------



RESPONSIBILITIES, OBLIGATIONS OR DUTIES IMPOSED ON IT BY ERISA WITH RESPECT TO
ANY PLAN; (VII) NEITHER ANY BORROWER NOR ANY MEMBER OF A CONTROLLED GROUP HAS
INCURRED ANY LIABILITY FOR ANY EXCISE TAX ARISING UNDER SECTION 4972 OR 4980B OF
THE CODE, AND NO FACT EXISTS WHICH COULD GIVE RISE TO ANY SUCH LIABILITY;
(VIII) NEITHER ANY BORROWER NOR ANY MEMBER OF THE CONTROLLED GROUP NOR ANY
FIDUCIARY OF, NOR ANY TRUSTEE TO, ANY PLAN, HAS ENGAGED IN A “PROHIBITED
TRANSACTION” DESCRIBED IN SECTION 406 OF THE ERISA OR SECTION 4975 OF THE CODE
NOR TAKEN ANY ACTION WHICH WOULD CONSTITUTE OR RESULT IN A TERMINATION EVENT
WITH RESPECT TO ANY SUCH PLAN WHICH IS SUBJECT TO ERISA; (IX) EACH BORROWER AND
EACH MEMBER OF THE CONTROLLED GROUP HAS MADE ALL CONTRIBUTIONS DUE AND PAYABLE
WITH RESPECT TO EACH PLAN; (X) THERE EXISTS NO EVENT DESCRIBED IN SECTION
4043(B) OF ERISA, FOR WHICH THE THIRTY (30) DAY NOTICE PERIOD HAS NOT BEEN
WAIVED; (XI) NEITHER ANY BORROWER NOR ANY MEMBER OF THE CONTROLLED GROUP HAS ANY
FIDUCIARY RESPONSIBILITY FOR INVESTMENTS WITH RESPECT TO ANY PLAN EXISTING FOR
THE BENEFIT OF PERSONS OTHER THAN EMPLOYEES OR FORMER EMPLOYEES OF ANY BORROWER
AND ANY MEMBER OF THE CONTROLLED GROUP; (XII) NEITHER ANY BORROWER NOR ANY
MEMBER OF THE CONTROLLED GROUP MAINTAINS OR CONTRIBUTES TO ANY PLAN WHICH
PROVIDES HEALTH, ACCIDENT OR LIFE INSURANCE BENEFITS TO FORMER EMPLOYEES, THEIR
SPOUSES OR DEPENDENTS, OTHER THAN IN ACCORDANCE WITH SECTION 4980B OF THE CODE;
(XIII) NEITHER ANY BORROWER NOR ANY MEMBER OF THE CONTROLLED GROUP HAS
WITHDRAWN, COMPLETELY OR PARTIALLY, FROM ANY MULTIEMPLOYER PLAN SO AS TO INCUR
LIABILITY UNDER THE MULTIEMPLOYER PENSION PLAN AMENDMENTS ACT OF 1980 AND THERE
EXISTS NO FACT WHICH WOULD REASONABLY BE EXPECTED TO RESULT IN ANY SUCH
LIABILITY; (XIV) NO PLAN FIDUCIARY (AS DEFINED IN SECTION 3(21) OF ERISA) HAS
ANY LIABILITY FOR BREACH OF FIDUCIARY DUTY OR FOR ANY FAILURE IN CONNECTION WITH
THE ADMINISTRATION OR INVESTMENT OF THE ASSETS OF A PLAN AND (XV) WITH RESPECT
TO ANY CANADIAN PLANS: (A) ALL CONTRIBUTIONS (INCLUDING EMPLOYEE CONTRIBUTIONS
MADE BY AUTHORIZED PAYROLL DEDUCTIONS OR OTHER WITHHOLDINGS) REQUIRED TO BE MADE
TO THE APPROPRIATE FUNDING AGENCY IN ACCORDANCE WITH ALL APPLICABLE LAW AND THE
TERMS OF EACH PLAN HAVE BEEN MADE IN ACCORDANCE WITH ALL APPLICABLE LAW AND THE
TERMS OF EACH PLAN; (B) ALL LIABILITIES UNDER EACH PLAN ARE FUNDED, ON A GOING
CONCERN AND SOLVENCY BASIS, IN ACCORDANCE WITH THE TERMS OF THE RESPECTIVE PLANS
AND THE MOST RECENT ACTUARIAL REPORT FILED WITH RESPECT TO THE PLAN; AND  (C) TO
THE EXTENT REQUIRED BY  APPLICABLE PENSION BENEFIT LAWS AND APPLICABLE
REGULATORY AUTHORITIES, NO EVENT HAS OCCURRED AND NO CONDITIONS EXIST WITH
RESPECT TO ANY PLAN THAT HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT
IN ANY PLAN HAVING ITS REGISTRATION REVOKED OR REFUSED FOR THE PURPOSES OF ANY
ADMINISTRATION OF ANY RELEVANT PENSION BENEFITS REGULATORY AUTHORITY OR BEING
REQUIRED TO PAY ANY TAXES OR PENALTIES UNDER ANY APPLICABLE PENSION BENEFITS OR
TAX LAWS AND  THERE ARE NO PENDING, THREATENED OR ANTICIPATED CLAIMS INVOLVING
OR RELATING TO ANY OF THE PLANS OR WELFARE PLANS (OTHER THAN ROUTINE CLAIMS FOR
BENEFITS).

5.9.   Patents, Trademarks, Copyrights and Licenses.   All patents, patent
applications, trademarks, trademark applications, service marks, service mark
applications, copyrights, copyright applications, design rights, tradenames,
assumed names, trade secrets and licenses owned or utilized by any Borrower are
set forth on Schedule 5.9, are valid and have been duly registered or filed with
all appropriate Governmental Bodies and constitute all of the intellectual
property rights which are necessary for the operation of its business; there is
no objection to or pending challenge to the validity of any such patent,
trademark, copyright, design rights, tradename, trade secret or license and no
Borrower is aware of any grounds for any challenge, except as set forth in
Schedule 5.9 hereto.  Each patent, patent application, patent license,
trademark, trademark application, trademark license, service mark, service mark
application, service mark license, design rights, copyright, copyright
application and copyright license

64


--------------------------------------------------------------------------------


owned or held by any Borrower and all trade secrets used by any Borrower consist
of original material or property developed by such Borrower or was lawfully
acquired by such Borrower from the proper and lawful owner thereof.  Each of
such items has been maintained so as to preserve the value thereof from the date
of creation or acquisition thereof.  With respect to all software used by any
Borrower, such Borrower is in possession of all source and object codes related
to each piece of software or is the beneficiary of a source code escrow
agreement, each such source code escrow agreement being listed on Schedule 5.9
hereto.

5.10. Licenses and Permits.   Except as set forth in Schedule 5.10, each
Borrower (a) is in compliance with and (b) has procured and is now in possession
of, all material licenses or permits required by any applicable federal, state,
provincial or local law, rule or regulation for the operation of its business in
each jurisdiction wherein it is now conducting or proposes to conduct business
and where the failure to procure such licenses or permits could have a Material
Adverse Effect.

5.11. Default of Indebtedness.   No Borrower is in default in the payment of the
principal of or interest on any Indebtedness or under any instrument or
agreement under or subject to which any Indebtedness has been issued and no
event has occurred under the provisions of any such instrument or agreement
which with or without the lapse of time or the giving of notice, or both,
constitutes or would constitute an event of default thereunder.

5.12. No Default.   No Borrower is in default in the payment or performance of
any of its contractual obligations and no Default or Event of Default has
occurred or, after giving effect to the incurrence of any Obligations by
Borrowers or the grant or perfection of Agent’s Liens on the collateral, will
occur.

5.13. No Burdensome Restrictions.   No Borrower is party to any contract or
agreement the performance of which could have a Material Adverse Effect.  Each
Borrower has heretofore delivered to Agent true and complete copies of all
material contracts to which it is a party or to which it or any of its
properties is subject.  No Borrower has agreed or consented to cause or permit
in the future (upon the happening of a contingency or otherwise) any of its
property, whether now owned or hereafter acquired, to be subject to a Lien which
is not a Permitted Encumbrance.

5.14. No Labor Disputes.   No Borrower is involved in any labor dispute; there
are no strikes or walkouts or union organization of any Borrower’s employees
threatened or in existence and no labor contract is scheduled to expire during
the Term other than as set forth on Schedule 5.14 hereto.

5.15. Use of Proceeds; Margin Regulations.   The proceeds of the Advances are
intended to be and shall be used solely for the purposes set forth in and
permitted by Section 2.23.  No Borrower is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect.  No part of the proceeds of any Advance will be used for
“purchasing” or “carrying” “margin stock” as defined in Regulation U of such
Board of Governors.

65


--------------------------------------------------------------------------------


5.16. Investment Company Act.   No Borrower is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, nor is it controlled by such a company.

5.17. Disclosure.   No representation or warranty made by any Borrower in this
Agreement, the Acquisition Agreement, or in any financial statement, report,
certificate or any other document furnished in connection herewith contains any
untrue statement of fact or omits to state any fact necessary to make the
statements herein or therein not misleading.  There is no fact known to any
Borrower or which reasonably should be known to such Borrower which such
Borrower has not disclosed to Agent in writing with respect to the transactions
contemplated by this Agreement  or the Acquisition Agreement which could
reasonably be expected to have a Material Adverse Effect.

5.18. Swaps.   No Borrower is a party to, nor will it be a party to, any swap
agreement whereby such Borrower has agreed or will agree to swap interest rates
or currencies unless same provides that damages upon termination following an
event of default thereunder are payable on an unlimited “two-way basis” without
regard to fault on the part of either party.

5.19. Conflicting Agreements.   No provision of any mortgage, indenture,
contract, agreement, judgment, decree or order binding on any Borrower or
affecting the Collateral conflicts with, or requires any Consent which has not
already been obtained to, or would in any way prevent the execution, delivery or
performance of, the terms of this Agreement or the Other Documents.

5.20. Application of Certain Laws and Regulations.   Neither any Borrower nor
any Affiliate of any Borrower is subject to any law, statute, rule or regulation
which regulates the incurrence of any Indebtedness, including laws, statutes,
rules or regulations relative to common or interstate carriers or to the sale of
electricity, gas, steam, water, telephone, telegraph or other public utility
services.

5.21. Business and Property of Borrowers.

Upon and after the Restated Closing Date, Borrowers do not propose to engage in
any business other than the acquisition and processing of high resolution
seismic data for the petroleum industry and activities necessary to conduct the
foregoing.  On the Second Restated Closing Date, each Borrower will own all the
property and possess all of the rights and Consents necessary for the conduct of
the business of such Borrower.

5.22. Section 20 Subsidiaries.   Borrowers do not intend to use and shall not
use any portion of the proceeds of the Advances, directly or indirectly, to
purchase during the underwriting period, or for 30 days thereafter, Ineligible
Securities being underwritten by a Section 20 Subsidiary.

5.23. Anti-Terrorism Laws.


(A)    GENERAL.   NEITHER ANY BORROWER NOR ANY AFFILIATE OF ANY BORROWER IS IN
VIOLATION OF ANY ANTI-TERRORISM LAW OR ENGAGES IN OR CONSPIRES TO ENGAGE IN ANY
TRANSACTION THAT

66


--------------------------------------------------------------------------------



EVADES OR AVOIDS, OR HAS THE PURPOSE OF EVADING OR AVOIDING, OR ATTEMPTS TO
VIOLATE, ANY OF THE PROHIBITIONS SET FORTH IN ANY ANTI-TERRORISM LAW.


(B)    EXECUTIVE ORDER NO. 13224.   NEITHER ANY BORROWER NOR ANY AFFILIATE OF
ANY BORROWER OR THEIR RESPECTIVE AGENTS ACTING OR BENEFITING IN ANY CAPACITY IN
CONNECTION WITH THE ADVANCES OR OTHER TRANSACTIONS HEREUNDER, IS ANY OF THE
FOLLOWING (EACH A “BLOCKED PERSON”):

(I)         A PERSON THAT IS LISTED IN THE ANNEX TO, OR IS OTHERWISE SUBJECT TO
THE PROVISIONS OF, THE EXECUTIVE ORDER NO. 13224;

(II)        A PERSON OWNED OR  CONTROLLED  BY, OR ACTING FOR OR ON BEHALF OF,
ANY PERSON THAT IS LISTED IN THE ANNEX TO, OR IS OTHERWISE SUBJECT TO THE
PROVISIONS OF, THE EXECUTIVE ORDER NO. 13224;

(III)       A PERSON OR ENTITY WITH WHICH ANY LENDER IS PROHIBITED FROM DEALING
OR OTHERWISE ENGAGING IN ANY TRANSACTION BY ANY ANTI-TERRORISM LAW;

(IV)      A PERSON OR ENTITY THAT COMMITS, THREATENS OR CONSPIRES TO COMMIT OR
SUPPORTS “TERRORISM” AS DEFINED IN THE EXECUTIVE ORDER NO. 13224;

(V)       A PERSON OR ENTITY THAT IS NAMED AS A “SPECIALLY DESIGNATED NATIONAL”
ON THE MOST CURRENT LIST PUBLISHED BY THE U.S. TREASURY DEPARTMENT OFFICE OF
FOREIGN ASSET CONTROL AT ITS OFFICIAL WEBSITE OR ANY REPLACEMENT WEBSITE OR
OTHER REPLACEMENT OFFICIAL PUBLICATION OF SUCH LIST, OR

(VI)      A PERSON OR ENTITY WHO IS AFFILIATED OR ASSOCIATED WITH A PERSON OR
ENTITY LISTED ABOVE.

Neither any Borrower nor to the knowledge of any Borrower, any of its agents
acting in any capacity in connection with the Advances or other transactions
hereunder (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property  blocked  pursuant to the Executive Order
No. 13224.

5.24. Trading with the Enemy.   No Borrower has engaged, nor does it intend to
engage, in any business or activity prohibited by the Trading with the Enemy
Act.

5.25. Mechanic’s Liens.   No mechanic’s liens, materialmen’s liens, liens
against mineral property or similar liens have been asserted by any party
arising out of or in connection with any labor performed or goods provided by
the claimant while employed by, or under contract with, any Borrower.

5.26. Restricted Subsidiaries.   None of the Restricted Subsidiaries (a) has
assets greater than $125,000 in the aggregate, or (b) has liabilities in excess
of $500,000 in the aggregate or (c) conducts any material business.

 

67


--------------------------------------------------------------------------------


5.27. Delivery of Acquisition Agreement.   Agent has received complete copies of
the Acquisition Agreement (including all exhibits, schedules and disclosure
letters referred to therein or delivered pursuant thereto, if any) and all
amendments thereto, waivers relating thereto and other side letters or
agreements affecting the terms thereof.  None of such documents and agreements
has been amended or supplemented, nor have any of the provisions thereof been
waived, except pursuant to a written agreement or instrument which has
heretofore been delivered to Agent.

5.28. Internal Controls and Procedures.   The Borrowers maintain accurate Books
and Records and internal accounting controls which provide reasonable assurance
that (i) all transactions to which the Borrowers (or any of them) are a party or
by which their properties are bound are executed with management’s
authorization; (ii) the reported accountability of the Borrowers’ assets are
compared with existing assets at regular intervals; (iii) access to the
Borrowers’ assets is permitted only in accordance with management’s
authorization; and (iv) all transactions to which the Borrowers (or any of them)
are a party or by which their properties are bound are recorded as necessary to
permit preparation of the financial statements of the Borrowers in accordance
with GAAP.


VI.           AFFIRMATIVE COVENANTS.

Each Borrower shall, until payment in full of the Obligations and termination of
this Agreement:

6.1.   Payment of Fees.   Pay to Agent on demand all usual and customary fees
and expenses which Agent incurs in connection with (a) the forwarding of Advance
proceeds and (b) the establishment and maintenance of any Blocked Accounts or
Depository Accounts as provided for in Section 4.15(h).  Agent may, without
making demand, charge Borrowers’ Account for all such fees and expenses.

6.2.   Conduct of Business and Maintenance of Existence and Assets.


(A)    CONDUCT CONTINUOUSLY AND OPERATE ACTIVELY ITS BUSINESS ACCORDING TO GOOD
BUSINESS PRACTICES AND MAINTAIN ALL OF ITS PROPERTIES AND EQUIPMENT USEFUL OR
NECESSARY IN ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION (REASONABLE WEAR
AND TEAR EXCEPTED AND EXCEPT AS SUCH PROPERTIES MAY BE DISPOSED OF IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT), INCLUDING ALL LICENSES, PATENTS, COPYRIGHTS,
DESIGN RIGHTS, TRADENAMES, TRADE SECRETS AND TRADEMARKS AND TAKE ALL ACTIONS
NECESSARY TO ENFORCE AND PROTECT THE VALIDITY OF ANY INTELLECTUAL PROPERTY RIGHT
OR OTHER RIGHT INCLUDED IN THE COLLATERAL; (B) KEEP IN FULL FORCE AND EFFECT ITS
EXISTENCE AND COMPLY IN ALL MATERIAL RESPECTS WITH THE LAWS AND REGULATIONS
GOVERNING THE CONDUCT OF ITS BUSINESS WHERE THE FAILURE TO DO SO COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND (C) MAKE ALL SUCH
REPORTS AND PAY ALL SUCH FRANCHISE AND OTHER TAXES AND LICENSE FEES AND DO ALL
SUCH OTHER ACTS AND THINGS AS MAY BE LAWFULLY REQUIRED TO MAINTAIN ITS RIGHTS,
LICENSES, LEASES, POWERS AND FRANCHISES UNDER THE LAWS OF THE UNITED STATES OR
ANY POLITICAL SUBDIVISION THEREOF AND THE LAWS OF CANADA OR ANY POLITICAL
SUBDIVISION THEREOF.

68


--------------------------------------------------------------------------------


6.3.   Violations.   Promptly notify Agent in writing of any violation of any
law, statute, regulation or ordinance of any Governmental Body, or of any agency
thereof, applicable to any Borrower which could reasonably be expected to have a
Material Adverse Effect.

6.4.   Government Receivables.


(A)    TAKE ALL STEPS NECESSARY TO PROTECT AGENT’S INTEREST IN THE COLLATERAL
UNDER THE FEDERAL ASSIGNMENT OF CLAIMS ACT, THE UNIFORM COMMERCIAL CODE AND THE
FINANCIAL ADMINISTRATION ACT (CANADA); AND ALL OTHER APPLICABLE STATE OR LOCAL
STATUTES OR ORDINANCES AND DELIVER TO AGENT APPROPRIATELY ENDORSED, ANY
INSTRUMENT OR CHATTEL PAPER CONNECTED WITH ANY RECEIVABLE ARISING OUT OF
CONTRACTS BETWEEN ANY BORROWER AND THE UNITED STATES, ANY STATE OR ANY
DEPARTMENT, AGENCY OR INSTRUMENTALITY OF ANY OF THEM.

6.5.   Financial Covenants.

(A)        NET WORTH.   MAINTAIN AT ALL TIMES A NET WORTH IN AN AMOUNT NOT LESS
THAN $175,000,000.

(B)       FIXED CHARGE COVERAGE RATIO.   CAUSE TO BE MAINTAINED AS OF THE END OF
EACH FISCAL QUARTER, A FIXED CHARGE COVERAGE RATIO OF NOT LESS THAN 1.10 TO 1.0.

6.6.   Execution of Supplemental Instruments.   Execute and deliver to Agent
from time to time, upon demand, such supplemental agreements, statements,
assignments and transfers, or instructions or documents relating to the
Collateral, and such other instruments as Agent may request, in order that the
full intent of this Agreement may be carried into effect.

6.7.     Payment of Indebtedness.   Pay, discharge or otherwise satisfy at or
before maturity (subject, where applicable, to specified grace periods and, in
the case of the trade payables, to normal payment practices) all its obligations
and liabilities of whatever nature, except when the failure to do so could not
reasonably be expected to have a Material Adverse Effect or when the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and each Borrower shall have provided for such reserves as Agent may
reasonably deem proper and necessary, subject at all times to any applicable
subordination arrangement in favor of Lenders.

6.8.     Standards of Financial Statements.   Cause all financial statements
referred to in Sections 9.7, 9.8, 9.9, 9.10, 9.11, 9.12, 9.13, and 9.14 as to
which GAAP is applicable to be complete and correct in all material respects
(subject, in the case of interim financial statements, to normal year-end audit
adjustments) and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein (except as
concurred in by such reporting accountants or officer, as the case may be, and
disclosed therein).

6.9.     Federal Securities Laws.   Promptly notify Agent in writing if any
Borrower or any of its Subsidiaries (i) is required to file periodic reports
under the Exchange Act, (ii) registers any securities under the Exchange Act or
(iii) files a registration statement under the Securities Act.

69


--------------------------------------------------------------------------------


6.10.   Mechanic’s Liens.   Promptly notify Agent of any mechanic’s liens,
materialmen’s liens, liens against mineral property or similar liens being
asserted by any party arising out of or in connection with any labor performed
or goods provided by the claimant while employed by any Borrower.

6.11.   Restricted Subsidiaries.   Take all steps reasonably necessary to cause
all of the Restricted Subsidiaries to dissolve or otherwise terminate their
existence in accordance with the laws of their respective jurisdictions promptly
following the Restated Closing Date and, at all times prior thereto, cause such
Restricted Subsidiaries to conduct no material business activities, to incur no
obligations and to acquire no assets at any time after the Restated Closing
Date.

6.12.   Exercise of Rights.   Enforce all of its rights under the Acquisition
Agreement and any documents executed in connection therewith including, but not
limited to, all indemnification rights and pursue all remedies available to it
with diligence and in good faith in connection with the enforcement of any such
rights, unless the failure to so exercise such rights or pursue such remedies
could not reasonably be expected to have a Material Adverse Effect.

6.13.   Maintenance of Material Contracts.   Maintain all material contracts to
which any Borrower is a party as of the Second Restated Closing Date.

6.14.   Pay-off of Investor Notes.   Borrowers shall, on or before June 15,
2007, (a) use the proceeds of the 2006 Equity Offering to pay the Investor Notes
in full, (b) shall deliver a payoff letter with respect to the Investor Notes
from the Indenture Trustee, in form and substance acceptable to Agent, and (c)
shall deliver evidence that such Investor Notes have been paid in full and all
Liens associated therewith have been terminated.


VII.          NEGATIVE COVENANTS.

No Borrower shall, until satisfaction in full of the Obligations and termination
of this Agreement:

7.1.   Merger, Consolidation, Acquisition and Sale of Assets.


(A)    EXCEPT FOR (I) ANY MERGER OF ANY SUBSIDIARY OR BORROWER WITH A BORROWER,
IN EACH CASE, SO LONG AS A BORROWER IS THE SURVIVING ENTITY OR (II) ANY MERGER
OF A BORROWER OR SUBSIDIARY WITH A THIRD PARTY SO LONG AS SUCH BORROWER OR
SUBSIDIARY IS THE SURVIVING ENTITY AND THE AGENT AND REQUIRED LENDERS HAVE GIVEN
THEIR PRIOR WRITTEN CONSENT, ENTER INTO ANY MERGER, CONSOLIDATION OR OTHER
REORGANIZATION WITH OR INTO ANY OTHER PERSON OR ACQUIRE ALL OR A SUBSTANTIAL
PORTION OF THE ASSETS OR EQUITY INTERESTS OF ANY PERSON OR PERMIT ANY OTHER
PERSON TO CONSOLIDATE WITH OR MERGE WITH IT.


(B)    SELL, LEASE, TRANSFER OR OTHERWISE DISPOSE OF ANY OF ITS PROPERTIES OR
ASSETS, EXCEPT (I) DISPOSITIONS OF INVENTORY AND EQUIPMENT TO THE EXTENT
EXPRESSLY PERMITTED BY SECTION 4.3 AND (II) ANY OTHER SALES OR DISPOSITIONS
EXPRESSLY PERMITTED BY THIS AGREEMENT.

7.2.     Creation of Liens.   Create or suffer to exist any Lien or transfer
upon or against any of its property or assets now owned or hereafter acquired,
except Permitted Encumbrances.

70


--------------------------------------------------------------------------------


7.3.     Guarantees.   Become liable upon the obligations or liabilities of any
Person by assumption, endorsement or guaranty thereof or otherwise (other than
to Lenders) except (a) as disclosed on Schedule 7.3 and (b) the endorsement of
checks in the Ordinary Course of Business.

7.4.     Investments.   Purchase or acquire obligations or Equity Interests of,
or any other interest in, any Person, except (a) obligations issued or
guaranteed by the United States of America or any agency thereof, (b) commercial
paper with maturities of not more than 270 days and a published rating of not
less than A-1 or P-1 (or the equivalent rating), (c) certificates of time
deposit and bankers’ acceptances having maturities of not more than 180 days and
repurchase agreements backed by United States government securities of a
commercial bank if (i) such bank has a combined capital and surplus of at least
$500,000,000, or (ii) its debt obligations, or those of a holding company of
which it is a Subsidiary, are rated not less than A (or the equivalent rating)
by a nationally recognized investment rating agency, (d) U.S. money market funds
that invest solely in obligations issued or guaranteed by the United States of
America or an agency thereof and (e) investments in Foreign Subsidiaries;
provided that, such net investments (i.e. the amount equal to (i) amounts
invested in such Foreign Subsidiaries minus (ii) amounts payable to Borrowers
from such Foreign Subsidiaries) in all such Foreign Subsidiaries does not exceed
$1,000,000 in the aggregate.  Also excepted from this Section 7.4 are any deemed
purchases of Equity Interests resulting from the cashless exercise of stock
options by the holders thereof and any repurchases of shares resulting from the
cashless exercise of stock options.

7.5.     Loans.   Make advances, loans or extensions of credit to any Person,
including any Parent, Subsidiary or Affiliate except with respect to (a) the
extension of commercial trade credit in connection with the sale of Inventory in
the Ordinary Course of Business (b) loans to its employees in the Ordinary
Course of Business not to exceed the aggregate amount of $100,000 at any time
outstanding and (c) loans to other Borrowers provided that (1) such loans shall
be evidenced by a demand note (collectively, the “Intercompany Notes”), which
Intercompany Notes shall be in form and substance reasonably satisfactory to
Agent and shall be pledged and delivered to Agent pursuant to the applicable
Pledge Agreement as additional collateral security for the Obligations;
(2) Borrowers shall record all intercompany transactions on their Books and
Records in a manner reasonably satisfactory to Agent;  (3) the obligations of
any Borrower under any such Intercompany Notes shall be subordinated to the
Obligations of Borrowers hereunder in a manner reasonably satisfactory to Agent;
(4) at the time any such intercompany loan or advance is made by a Borrower to
any other Borrower and after giving effect thereto,  such Borrowers shall be
solvent and (5) no Default or Event of Default would occur and be continuing
after giving effect to any such proposed intercompany loan.

7.6.     Capital Expenditures.   Permit the aggregate amount of Capital
Expenditures made by Geokinetics and its Subsidiaries in any fiscal year set
forth below to exceed the amount set forth below for such fiscal year:

71


--------------------------------------------------------------------------------


 

Fiscal Year

 

 

 

Amount

 

 

 

 

 

2007

 

$

110,000,000

 

 

 

 

 

2008 and each fiscal year thereafter

 

$

50,000,000

 

 

7.7.     Dividends.   Declare, pay or make any dividend or distribution on any
shares of the common stock or preferred stock of any Borrower (other than (i)
dividends and distributions by Subsidiaries of Borrower paid to Borrower and
dividends or distributions payable in its stock, or split-ups or
reclassifications of its stock and (ii) cash dividends paid in connection with
the Preferred Equity, provided that (a) there is no Default or Event of Default
existing at the time of the dividend payment and no Default or Event of Default
shall occur as a result of such dividend payment, (b) Undrawn Availability shall
be at least $6,000,000.00 after giving effect to such dividend payment and (c)
Borrowers are in compliance with the Fixed Charge Coverage Ratio, on a pro forma
basis, after giving effect to such dividend payments) or apply any of its funds,
property or assets to the purchase, redemption or other retirement of any common
or preferred stock, or of any options to purchase or acquire any such shares of
common or preferred stock of any Borrower.  Also excepted from this Section 7.7
are any deemed dividends or distributions resulting from the cashless exercise
of stock options by the holders thereof and any repurchases of shares resulting
from the cashless exercise of stock options.

7.8.     Indebtedness.   Create, incur, assume or suffer to exist any
Indebtedness (exclusive of trade debt, accruals, and other tax and operating
liabilities not classified as debt according to GAAP) except (i) Indebtedness to
Lenders; (ii) Indebtedness incurred for the Permitted Capital Lease Facility and
Capital Expenditures permitted under Section 7.6 hereof; (iii) Indebtedness
listed on Schedule 7.8 hereto; (iv) Indebtedness secured by any Permitted
Encumbrance set forth in subclause (h) of the definition thereof; (v)
Indebtedness that is subordinated to the Obligations pursuant to a subordination
agreement that is on terms satisfactory to the Agent and Required Lenders; (vi)
Indebtedness under any Intercompany Notes; and (vii) the Investor Notes (the
foregoing being referred to herein as “Permitted Indebtedness”).

7.9.     Nature of Business.   Substantially change the nature of the business
in which it is presently engaged, nor except as specifically permitted hereby
purchase or invest, directly or indirectly, in any assets or property other than
in the Ordinary Course of Business for assets or property which are useful in,
necessary for and are to be used in its business as presently conducted.

7.10.   Transactions with Affiliates.   Unless expressly permitted under this
Agreement, directly or indirectly, purchase, acquire or lease any property from,
or sell, transfer or lease any property to, or otherwise enter into any
transaction or deal with, any Affiliate, except transactions disclosed to the
Agent, which are in the Ordinary Course of Business, on an arm’s-length basis on
terms and conditions no less favorable than terms and conditions which would
have been obtainable from a Person other than an Affiliate.

7.11.   [Reserved].

72


--------------------------------------------------------------------------------


7.12.   Subsidiaries.


(A)    FORM ANY SUBSIDIARY (OTHER THAN A FOREIGN SUBSIDIARY, PROVIDED THAT WITH
RESPECT TO ANY FOREIGN SUBSIDIARY THAT IS FORMED, (I) BORROWERS SHALL GIVE AGENT
NOT LESS THAN 30 DAYS PRIOR WRITTEN NOTICE OF THE INTENTION TO FORM SUCH FOREIGN
SUBSIDIARY, (II) NO BORROWER SHALL ADVANCE MONIES TO SUCH FOREIGN SUBSIDIARY
EXCEPT TO THE EXTENT PERMITTED BY SECTION 7.4(E) AND (III) SUCH FOREIGN
SUBSIDIARY IS IN THE SAME LINE OF BUSINESS AS THE BORROWERS AS OF THE SECOND
RESTATED CLOSING DATE) UNLESS (I) SUCH SUBSIDIARY EXPRESSLY JOINS IN THIS
AGREEMENT AS A BORROWER AND BECOMES JOINTLY AND SEVERALLY LIABLE FOR THE
OBLIGATIONS OF BORROWERS HEREUNDER, UNDER THE NOTES, AND UNDER ANY OTHER
AGREEMENT BETWEEN ANY BORROWER AND LENDERS AND (II) AGENT SHALL HAVE RECEIVED
ALL DOCUMENTS, INCLUDING LEGAL OPINIONS, IT MAY REASONABLY REQUIRE TO ESTABLISH
COMPLIANCE WITH EACH OF THE FOREGOING CONDITIONS.


(B)    ENTER INTO ANY PARTNERSHIP, JOINT VENTURE OR SIMILAR ARRANGEMENT, EXCEPT
IN THE ORDINARY COURSE OF BUSINESS FOR SPECIFIC PROJECT REQUIREMENTS SO LONG AS
(I) BORROWERS PROVIDE PRIOR WRITTEN NOTICE TO AGENT, (II) ANY LIABILITIES OF
BORROWERS WITH RESPECT TO SUCH ARRANGEMENT ARE OTHERWISE PERMITTED UNDER THIS
AGREEMENT, (III) ANY INVESTMENTS IN SUCH ENTITIES ARE NO MORE THAN $5,000,000
INDIVIDUALLY OR $10,000,000 IN THE AGGREGATE, (IV) UNDRAWN AVAILABILITY IS NOT
LESS THAN $6,000,000 AND NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, IN
EACH CASE, BOTH BEFORE AND AFTER GIVING EFFECT TO SUCH ARRANGEMENT, AND (V) SUCH
PARTNERSHIP, JOINT VENTURE OR SIMILAR ARRANGEMENT IS IN THE SAME LINE OF
BUSINESS AS THE BORROWERS AS OF THE SECOND RESTATED CLOSING DATE.

7.13.   Fiscal Year and Accounting Changes.   Change its fiscal year from
December 31 or make any change (i) in accounting treatment and reporting
practices except as required by GAAP or (ii) in tax reporting treatment except
as required by law.

7.14.   Pledge of Credit.   Now or hereafter pledge Agent’s or any Lender’s
credit on any purchases or for any purpose whatsoever or use any portion of any
Advance in or for any business other than such Borrower’s business as conducted
on the date of this Agreement.

7.15.   Amendment of Articles of Incorporation or By-Laws.   Amend, modify or
waive any material term or material provision of its Articles of Incorporation
or By-Laws unless required by law.

7.16.   Compliance with ERISA.   (i) (x) Maintain, or permit any member of the
Controlled Group to maintain, or (y) become obligated to contribute, or permit
any member of the Controlled Group to become obligated to contribute, to any
Plan, other than those Plans disclosed on Schedule 5.8(d), (ii) engage, or
permit any member of the Controlled Group to engage, in any non-exempt
“prohibited transaction”, as that term is defined in section 406 of ERISA and
Section 4975 of the Code, (iii) incur, or permit any member of the Controlled
Group to incur, any “accumulated funding deficiency”, as that term is defined in
Section 302 of ERISA or Section 412 of the Code, (iv) terminate, or permit any
member of the Controlled Group to terminate, any Plan where such event could
result in any liability of any Borrower or any member of the Controlled Group or
the imposition of a lien on the property of any Borrower or any member of the
Controlled Group pursuant to Section 4068 of ERISA, (v) assume, or permit any
member of the Controlled Group to assume, any obligation to contribute to any

73


--------------------------------------------------------------------------------


Multiemployer Plan not disclosed on Schedule 5.8(d), (vi) incur, or permit any
member of the Controlled Group to incur, any withdrawal liability to any
Multiemployer Plan; (vii) fail promptly to notify Agent of the occurrence of any
Termination Event, (viii) fail to comply, or permit a member of the Controlled
Group to fail to comply, with the requirements of ERISA or the Code or other
Applicable Laws in respect of any Plan, (ix) fail to meet, or permit any member
of the Controlled Group to fail to meet, all minimum funding requirements under
ERISA or the Code or postpone or delay or allow any member of the Controlled
Group to postpone or delay any funding requirement with respect of any Plan and
(x) with respect to Canadian Plans, fail to make contributions (including
employee contributions made by authorized payroll deductions or other
withholdings) required to be made to the appropriate funding agency in
accordance with all Applicable Law and the terms of each Plan, in accordance
with all Applicable Law and the terms of each Plan or permit any liabilities
under each Plan to be fully funded, on a going concern and solvency basis, in
accordance with the terms of the respective Plans, and the most recent actuarial
report filed with respect to the Plan, and to the extent required by applicable
pension benefit laws and applicable regulatory authorities, or permit any Plan
to have its registration revoked or refused for the purposes of any
administration of any relevant pension benefits regulatory authority or have to
pay any taxes or penalties under any applicable pension benefits or tax laws.

7.17.   Prepayment of Indebtedness.   At any time, (i) directly or indirectly,
prepay, repurchase, redeem, retire or otherwise acquire any subordinated
Indebtedness, (ii) use the proceeds of any Indebtedness to prepay, repurchase,
redeem, retire or otherwise acquire any other Indebtedness (including
subordinated Indebtedness), (iii) make or receive any payments whatsoever with
respect to any Intercompany Note without the prior written consent of Agent,
except, that, a Borrower may make or receive payments in satisfaction of such
Intercompany Note in the form of the Equity Interests of the debtor with respect
to such Intercompany Note, (iv) prepay, repurchase, redeem, retire or otherwise
acquire any Indebtedness of any Borrower, but (a) if (1) no Default or Event of
Default has occurred and is continuing and no Default or Event of Default would
result from such payment or transaction and (2) Undrawn Availability is at least
$6,000,000 after giving effect to such prepayment or transaction, then Borrowers
may prepay, repurchase, redeem, retire or otherwise acquire any Indebtedness
(other than the Investor Notes) of any Borrower, or (b) if (1) no Default or
Event of Default has occurred and is continuing and no Default or Event of
Default would result from such payment or transaction, (2) Undrawn Availability
is at least $6,000,000 after giving effect to such prepayment or transaction and
(3) the funds used to make such prepayment, repurchase, redemption retirement or
acquisition are the proceeds of new equity issued by Geokinetics, then Borrowers
may prepay, repurchase, redeem, retire or otherwise acquire the Investor Notes
or prepay the Permitted Capital Lease Facility, and (c) if (1) no Default or
Event of Default has occurred and is continuing and no Default or Event of
Default would result from such payment or transaction, (2) the funds used to
make such prepayment, repurchase, redemption retirement or acquisition are the
proceeds of new equity issued by Geokinetics and (3) the redemption of the
Investor Notes will be made within six months after the Restated Closing Date
pursuant to and in compliance with Section 3.07(a) of the Indenture,  then
Borrowers may redeem the Investor Notes pursuant to such Section 3.07(a).

7.18.   Anti-Terrorism Laws.   No Borrower shall, until satisfaction in full of
the Obligations and termination of this Agreement, nor shall it permit any
Affiliate or agent to:

74


--------------------------------------------------------------------------------



(A)    CONDUCT ANY BUSINESS OR ENGAGE IN ANY TRANSACTION OR DEALING WITH ANY
BLOCKED PERSON, INCLUDING THE MAKING OR RECEIVING ANY CONTRIBUTION OF FUNDS,
GOODS OR SERVICES TO OR FOR THE BENEFIT OF ANY BLOCKED PERSON.


(B)    DEAL IN, OR OTHERWISE ENGAGE IN ANY TRANSACTION RELATING TO, ANY PROPERTY
OR INTERESTS IN PROPERTY BLOCKED PURSUANT TO THE EXECUTIVE ORDER NO. 13224.


(C)    ENGAGE IN OR CONSPIRE TO ENGAGE IN ANY TRANSACTION THAT EVADES OR AVOIDS,
OR HAS THE PURPOSE OF EVADING OR AVOIDING, OR ATTEMPTS TO VIOLATE, ANY OF THE
PROHIBITIONS SET FORTH IN THE EXECUTIVE ORDER NO. 13224, THE USA PATRIOT ACT OR
ANY OTHER ANTI-TERRORISM LAW.  BORROWER SHALL DELIVER TO LENDERS ANY
CERTIFICATION OR OTHER EVIDENCE REQUESTED FROM TIME TO TIME BY ANY LENDER IN ITS
SOLE DISCRETION, CONFIRMING BORROWER’S COMPLIANCE WITH THIS SECTION.

7.19.   Membership/Partnership Interests.   Elect to treat or permit any of its
Subsidiaries to (x) treat its limited liability company membership interests or
partnership interests, as the case may be, as securities as contemplated by the
definition of “security” in Section 8-102(15) and by Section 8-103 of Article 8
of Uniform Commercial Code or (y) certificate its limited liability company
membership interests or partnership interests, as the case may be.

7.20.   Trading with the Enemy Act.   Engage in any business or activity in
violation of the Trading with the Enemy Act.

7.21.   Other Agreements.   Enter into any material amendment, waiver or
modification of the Acquisition Agreement or any related agreements.

7.22.   Change of Control.   Permit any Change of Control or Change of Ownership
to occur.

7.23.   Note Documents.   Without the prior written consent of Agent, amend,
modify or supplement, nor permit or consent to any amendment, modification or
supplement of the Note Documents in any manner that would (i) result in a
default under this Agreement, (ii) increase the obligations of any Borrower
under the Indenture or the Note Documents, (iii) confer additional material
rights on the Indenture Trustee or the holders of the Investor Notes in a manner
adverse in any material respect to any Borrower, Agent or the Lenders, nor
permit any other Person to do any of the foregoing.


VIII.        CONDITIONS PRECEDENT.

8.1.     Conditions to Initial Advances.   The agreement of Lenders to make the
initial Advances requested to be made on the Second Restated Closing Date is
subject to the satisfaction, or waiver by Agent, immediately prior to or
concurrently with the making of such Advances, of the following conditions
precedent:


(A)    NOTES.   AGENT SHALL HAVE RECEIVED THE NOTES DULY EXECUTED AND DELIVERED
BY AN AUTHORIZED OFFICER OF EACH BORROWER;


(B)    FILINGS, REGISTRATIONS AND RECORDINGS.   EACH DOCUMENT (INCLUDING ANY
UNIFORM COMMERCIAL CODE FINANCING STATEMENT) REQUIRED BY THIS AGREEMENT, ANY
RELATED

75


--------------------------------------------------------------------------------



AGREEMENT OR UNDER LAW OR REASONABLY REQUESTED BY THE AGENT TO BE FILED,
REGISTERED OR RECORDED IN ORDER TO CREATE, IN FAVOR OF AGENT, A PERFECTED
SECURITY INTEREST IN OR LIEN UPON THE COLLATERAL SHALL HAVE BEEN PROPERLY FILED,
REGISTERED OR RECORDED IN EACH JURISDICTION IN WHICH THE FILING, REGISTRATION OR
RECORDATION THEREOF IS SO REQUIRED  OR REQUESTED, AND AGENT SHALL HAVE RECEIVED
AN ACKNOWLEDGMENT COPY, OR OTHER EVIDENCE SATISFACTORY TO IT, OF EACH SUCH
FILING, REGISTRATION OR RECORDATION AND SATISFACTORY EVIDENCE OF THE PAYMENT OF
ANY NECESSARY FEE, TAX OR EXPENSE RELATING THERETO;


(C)    COMPANY PROCEEDINGS OF BORROWERS.   AGENT SHALL HAVE RECEIVED A COPY OF
THE RESOLUTIONS IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT, OF THE
BOARD OF DIRECTORS, MANAGEMENT COMMITTEE, OR MANAGING MEMBER, AS APPLICABLE, OF
EACH BORROWER AUTHORIZING (I) THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT, THE NOTES, THE PERMITTED CAPITAL LEASE FACILITY, AND ANY RELATED
AGREEMENTS, (COLLECTIVELY THE “DOCUMENTS”) AND (II) THE GRANTING BY EACH
BORROWER OF THE SECURITY INTERESTS IN AND LIENS UPON THE COLLATERAL IN EACH CASE
CERTIFIED BY THE SECRETARY OR AN ASSISTANT SECRETARY OF EACH BORROWER AS OF THE
SECOND RESTATED CLOSING DATE; AND, SUCH CERTIFICATE SHALL STATE THAT THE
RESOLUTIONS THEREBY CERTIFIED HAVE NOT BEEN AMENDED, MODIFIED, REVOKED OR
RESCINDED AS OF THE DATE OF SUCH CERTIFICATE;


(D)    INCUMBENCY CERTIFICATES OF BORROWERS.   AGENT SHALL HAVE RECEIVED A
CERTIFICATE OF THE SECRETARY OR AN ASSISTANT SECRETARY OF EACH BORROWER, DATED
THE SECOND RESTATED CLOSING DATE, AS TO THE INCUMBENCY AND SIGNATURE OF THE
OFFICERS OF EACH BORROWER EXECUTING THIS AGREEMENT, THE OTHER DOCUMENTS, ANY
CERTIFICATE OR OTHER DOCUMENTS TO BE DELIVERED BY IT PURSUANT HERETO, TOGETHER
WITH EVIDENCE OF THE INCUMBENCY OF SUCH SECRETARY OR ASSISTANT SECRETARY;


(E)    CERTIFICATES.   AGENT SHALL HAVE RECEIVED A COPY OF THE ARTICLES OR
CERTIFICATE OF INCORPORATION OR ANALOGOUS DOCUMENT OF EACH BORROWER AND ALL
AMENDMENTS THERETO, CERTIFIED BY THE SECRETARY OF STATE OR OTHER APPROPRIATE
OFFICIAL OF ITS JURISDICTION OF INCORPORATION OR ORGANIZATION TOGETHER WITH
COPIES OF THE BY-LAWS OR ANALOGOUS DOCUMENT OF EACH BORROWER AND ALL AGREEMENTS
OF EACH BORROWER’S SHAREHOLDERS OR MEMBERS, AS APPLICABLE, CERTIFIED AS ACCURATE
AND COMPLETE BY THE SECRETARY OF EACH BORROWER;


(F)     GOOD STANDING CERTIFICATES.   AGENT SHALL HAVE RECEIVED GOOD STANDING
CERTIFICATES OR SIMILAR DOCUMENT FOR EACH BORROWER DATED NOT MORE THAN TEN (10)
DAYS PRIOR TO THE SECOND RESTATED CLOSING DATE, ISSUED BY THE SECRETARY OF STATE
OR OTHER APPROPRIATE OFFICIAL OF EACH BORROWER’S JURISDICTION OF INCORPORATION
OR ORGANIZATION AND EACH JURISDICTION WHERE THE CONDUCT OF EACH BORROWER’S
BUSINESS ACTIVITIES OR THE OWNERSHIP OF ITS PROPERTIES NECESSITATES
QUALIFICATION;


(G)    LEGAL OPINION.   AGENT SHALL HAVE RECEIVED THE EXECUTED LEGAL OPINION
(UPON WHICH THE LENDERS SHALL BE PERMITTED TO RELY) OF BORROWERS’ COUNSEL IN
FORM AND SUBSTANCE SATISFACTORY TO AGENT WHICH SHALL COVER SUCH MATTERS INCIDENT
TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THE NOTES, THE OTHER
DOCUMENTS AND RELATED AGREEMENTS AS AGENT MAY REASONABLY REQUIRE AND EACH
BORROWER HEREBY AUTHORIZES AND DIRECTS SUCH COUNSEL TO DELIVER SUCH OPINIONS TO
AGENT AND LENDERS;

76


--------------------------------------------------------------------------------



(H)    NO LITIGATION.   (I) NO LITIGATION, INVESTIGATION OR PROCEEDING BEFORE OR
BY ANY ARBITRATOR OR GOVERNMENTAL BODY SHALL BE CONTINUING OR THREATENED AGAINST
ANY BORROWER OR AGAINST THE OFFICERS OR DIRECTORS OF ANY BORROWER (A) IN
CONNECTION WITH THIS AGREEMENT, THE OTHER DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED THEREBY AND WHICH, IN THE REASONABLE OPINION OF AGENT, IS DEEMED
MATERIAL OR (B) WHICH COULD, IN THE REASONABLE OPINION OF AGENT, HAVE A MATERIAL
ADVERSE EFFECT; AND (II) NO INJUNCTION, WRIT, RESTRAINING ORDER OR OTHER ORDER
OF ANY NATURE MATERIALLY ADVERSE TO ANY BORROWER OR THE CONDUCT OF ITS BUSINESS
OR INCONSISTENT WITH THE DUE CONSUMMATION OF THE TRANSACTIONS SHALL HAVE BEEN
ISSUED BY ANY GOVERNMENTAL BODY;


(I)     FINANCIAL CONDITION CERTIFICATES.   AGENT SHALL HAVE RECEIVED AN
EXECUTED FINANCIAL CONDITION CERTIFICATE IN THE FORM OF EXHIBIT 8.1(K).


(J)     COLLATERAL EXAMINATION.   AGENT SHALL HAVE COMPLETED COLLATERAL
EXAMINATIONS AND AUDITS, THE RESULTS OF WHICH SHALL BE SATISFACTORY IN FORM AND
SUBSTANCE TO LENDERS, OF THE RECEIVABLES, INVENTORY, GENERAL INTANGIBLES, REAL
PROPERTY, LEASEHOLD INTEREST AND EQUIPMENT OF EACH BORROWER AND ALL BOOKS AND
RECORDS IN CONNECTION THEREWITH;


(K)    FEES.   AGENT SHALL HAVE RECEIVED ALL FEES PAYABLE TO AGENT AND LENDERS
ON OR PRIOR TO THE SECOND RESTATED CLOSING DATE HEREUNDER, INCLUDING PURSUANT TO
ARTICLE III HEREOF, PURSUANT TO THE FEE LETTER AND RECEIVED PAYMENT OF ALL
EXPENSES REIMBURSABLE TO AGENT PURSUANT TO THIS AGREEMENT;


(L)     PROJECTIONS.   AGENT SHALL HAVE RECEIVED A COPY OF THE PROJECTIONS, SUCH
PROJECTIONS EVIDENCING BORROWERS’ ABILITY TO REPAY ALL ADVANCES AND OBLIGATIONS
HEREUNDER, WHICH PROJECTIONS SHALL BE SATISFACTORY IN ALL RESPECTS TO LENDERS;


(M)   INSURANCE.   AGENT SHALL HAVE RECEIVED IN FORM AND SUBSTANCE SATISFACTORY
TO AGENT, CERTIFIED COPIES OF BORROWERS’ CASUALTY INSURANCE POLICIES, TOGETHER
WITH LOSS PAYABLE ENDORSEMENTS ON AGENT’S STANDARD FORM OF LOSS PAYEE
ENDORSEMENT NAMING AGENT AS LOSS PAYEE, AND CERTIFIED COPIES OF BORROWERS’
LIABILITY INSURANCE POLICIES, TOGETHER WITH ENDORSEMENTS NAMING AGENT AS A
CO-INSURED;


(N)    PAYMENT INSTRUCTIONS.   AGENT SHALL HAVE RECEIVED WRITTEN INSTRUCTIONS
FROM BORROWING AGENT DIRECTING THE APPLICATION OF PROCEEDS OF THE INITIAL
ADVANCES MADE PURSUANT TO THIS AGREEMENT;


(O)    BLOCKED ACCOUNTS.   AGENT SHALL HAVE RECEIVED DULY EXECUTED AGREEMENTS
ESTABLISHING THE BLOCKED ACCOUNTS OR DEPOSITORY ACCOUNTS WITH FINANCIAL
INSTITUTIONS ACCEPTABLE TO AGENT FOR THE COLLECTION OR SERVICING OF THE
RECEIVABLES AND PROCEEDS OF THE COLLATERAL;


(P)    CONSENTS.   AGENT SHALL HAVE RECEIVED ANY AND ALL CONSENTS NECESSARY TO
PERMIT THE EFFECTUATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND
THE OTHER DOCUMENTS; AND, AGENT SHALL HAVE RECEIVED SUCH CONSENTS AND WAIVERS OF
SUCH THIRD PARTIES AS MIGHT ASSERT CLAIMS WITH RESPECT TO THE COLLATERAL, AS
AGENT AND ITS COUNSEL SHALL DEEM NECESSARY;


(Q)    NO ADVERSE MATERIAL CHANGE.   (I) SINCE DECEMBER 31, 2006, THERE SHALL
NOT HAVE OCCURRED ANY MATERIAL CHANGE OR ANY EVENT, CONDITION OR STATE OF FACTS
WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT AND (II) NO
REPRESENTATIONS MADE OR

77


--------------------------------------------------------------------------------



INFORMATION SUPPLIED TO AGENT OR LENDERS SHALL HAVE BEEN PROVEN TO BE INACCURATE
OR MISLEADING IN ANY MATERIAL RESPECT;


(R)     LEASEHOLD AGREEMENTS.   AGENT SHALL HAVE RECEIVED ALL REQUIRED LANDLORD,
MORTGAGEE OR WAREHOUSEMAN AGREEMENTS SATISFACTORY TO AGENT WITH RESPECT TO ANY
PREMISES LEASED BY BORROWERS AT WHICH COLLATERAL AND BOOKS AND RECORDS ARE
LOCATED;


(S)    FINANCIAL STATEMENTS.   AGENT SHALL HAVE RECEIVED THE BORROWERS’
FINANCIAL STATEMENTS (I) DESCRIBED IN SECTION 9.7 HEREOF FOR THE BORROWERS’
FISCAL YEAR ENDING IN 2006, (II) DESCRIBED IN SECTION 9.8 HEREOF FOR THE
BORROWERS’ FISCAL QUARTER ENDING MARCH 31, 2007;


(T)     DOCUMENT REVIEW.   AGENT SHALL HAVE REVIEWED (I) ALL MATERIAL CONTRACTS
OF BORROWERS INCLUDING PURCHASE AND SALE AGREEMENTS (INCLUDING RELATED
DOCUMENTATION SPECIFYING REPRESENTATIONS AND WARRANTIES), LEASES, UNION
CONTRACTS, LABOR CONTRACTS, VENDOR SUPPLY CONTRACTS, CUSTOMER AGREEMENTS,
LICENSE AGREEMENTS AND DISTRIBUTORSHIP AGREEMENTS AND SUCH CONTRACTS AND
AGREEMENTS SHALL BE SATISFACTORY IN ALL RESPECTS TO AGENT, (II) THE BOOKS AND
RECORDS OF BORROWERS AND SUCH BOOKS AND RECORDS SHALL BE SATISFACTORY IN ALL
RESPECTS TO AGENT AND (III) TRADE REFERENCES SATISFACTORY IN ALL RESPECTS TO
AGENT;


(U)    CLOSING CERTIFICATE.   AGENT SHALL HAVE RECEIVED A CLOSING CERTIFICATE
SIGNED BY THE CHIEF FINANCIAL OFFICER OF EACH BORROWER DATED AS OF THE DATE
HEREOF, STATING THAT (I) ALL REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS
AGREEMENT AND THE OTHER DOCUMENTS ARE TRUE AND CORRECT ON AND AS OF SUCH DATE,
(II) BORROWERS ARE ON SUCH DATE IN COMPLIANCE WITH ALL THE TERMS AND PROVISIONS
SET FORTH IN THIS AGREEMENT AND THE OTHER DOCUMENTS AND (III) ON SUCH DATE NO
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED OR IS CONTINUING;


(V)    BORROWING BASE.   AGENT SHALL HAVE RECEIVED AN EXECUTED BORROWING BASE
CERTIFICATE DATED AS OF THE SECOND RESTATED CLOSING DATE IN FORM AND SUBSTANCE
SATISFACTORY TO AGENT;


(W)   UNDRAWN AVAILABILITY.   AFTER GIVING EFFECT TO THE INITIAL ADVANCES
HEREUNDER, BORROWERS SHALL HAVE UNDRAWN AVAILABILITY OF AT LEAST
$35,000,000.00.  CASH BALANCE IN BLOCKED ACCOUNTS OR FUNDS IN ACCOUNTS WITH
AGENT SHALL BE INCLUDED FOR THE PURPOSES OF TESTING UNDRAWN AVAILABILITY ON THE
SECOND RESTATED CLOSING DATE;


(X)     COMPLIANCE WITH LAWS.   AGENT SHALL BE REASONABLY SATISFIED THAT EACH
BORROWER IS IN COMPLIANCE WITH ALL PERTINENT FEDERAL, STATE, LOCAL, PROVINCIAL,
FOREIGN OR TERRITORIAL REGULATIONS, INCLUDING THOSE WITH RESPECT TO THE FEDERAL
OCCUPATIONAL SAFETY AND HEALTH ACT, THE ENVIRONMENTAL PROTECTION ACT, ERISA AND
THE TRADING WITH THE ENEMY ACT AND ANY CANADIAN EQUIVALENT THEREOF.


(Y)    REASONABLE ASSURANCES.   AGENT SHALL HAVE RECEIVED AND BE SATISFIED WITH
AN ANALYSIS BY AGENT’S COUNSEL OF THE APPLICABILITY OF MECHANIC’S LIENS AND/OR
LIENS AGAINST MINERAL PROPERTY IN THE BORROWERS’ INDUSTRY AS THEY RELATE TO
SUBCONTRACTORS, ACCOUNTS PAYABLE RISKS AND RESERVATIONS FROM BORROWING BASE.


(Z)     FIELD EXAMINATION.   AGENT SHALL HAVE RECEIVED A SATISFACTORY
ASSET-BASED FIELD EXAMINATION TO BE COMPLETED BY EXAMINERS SELECTED BY AGENT.

78


--------------------------------------------------------------------------------



(AA)  EQUITY OFFERING.   AGENT SHALL HAVE RECEIVED EVIDENCE THAT THE BORROWERS
HAVE RAISED SUFFICIENT EQUITY CAPITAL, ON TERMS AND CONDITIONS SATISFACTORY TO
AGENT, TO PAY-OFF THE INVESTOR NOTES IN FULL (THE “2006 EQUITY OFFERING”).


(BB)  OTHER DOCUMENTS.   AGENT SHALL HAVE RECEIVED (I) THE EXECUTED PLEDGE
AGREEMENTS, AND (II) THE EXECUTED OTHER DOCUMENTS, ALL IN FORM AND SUBSTANCE
SATISFACTORY TO AGENT.


(CC)  PAYOFF OF DEBT AND RELEASE OF LIENS.   BORROWERS SHALL HAVE PAID IN FULL
ALL EXISTING DEBTS AND OBLIGATIONS, EXCEPT THOSE LISTED ON SCHEDULE 7.8, AND
AGENT SHALL HAVE RECEIVED EVIDENCE OF THESE PAYOFFS IN FORM AND SUBSTANCE
SATISFACTORY TO AGENT.  ALL LIENS AGAINST BORROWERS SHALL HAVE BEEN RELEASED,
EXCEPT THOSE LISTED ON SCHEDULE 1.2.


(DD)  OTHER.   ALL CORPORATE AND OTHER PROCEEDINGS, ALL BACKGROUND AND REFERENCE
CHECKS, EXAMINATIONS AND OTHER INVESTIGATIONS, AND ALL DOCUMENTS, INSTRUMENTS
AND OTHER LEGAL MATTERS IN CONNECTION WITH THIS AGREEMENT AND THE OTHER
DOCUMENTS (INCLUDING, BUT NOT LIMITED TO, THOSE RELATING TO THE CORPORATE AND
CAPITAL STRUCTURES OF BORROWERS) SHALL BE SATISFACTORY IN FORM AND SUBSTANCE TO
AGENT AND ITS COUNSEL.

8.2.     Conditions to Each Advance.   The agreement of Lenders to make any
Advance requested to be made on any date (including the initial Advance), is
subject to the satisfaction of the following conditions precedent as of the date
such Advance is made:


(A)    REPRESENTATIONS AND WARRANTIES.   EACH OF THE REPRESENTATIONS AND
WARRANTIES MADE BY ANY BORROWER IN OR PURSUANT TO THIS AGREEMENT, THE OTHER
DOCUMENTS AND ANY RELATED AGREEMENTS TO WHICH IT IS A PARTY, AND EACH OF THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN ANY CERTIFICATE, DOCUMENT OR
FINANCIAL OR OTHER STATEMENT FURNISHED AT ANY TIME UNDER OR IN CONNECTION WITH
THIS AGREEMENT, THE OTHER DOCUMENTS OR ANY RELATED AGREEMENT SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH DATE AS IF MADE ON AND AS OF
SUCH DATE;


(B)    NO DEFAULT.   NO EVENT OF DEFAULT OR DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING ON SUCH DATE, OR WOULD EXIST AFTER GIVING EFFECT TO THE ADVANCES
REQUESTED TO BE MADE, ON SUCH DATE; PROVIDED, HOWEVER THAT AGENT, IN ITS SOLE
DISCRETION, MAY CONTINUE TO MAKE ADVANCES NOTWITHSTANDING THE EXISTENCE OF AN
EVENT OF DEFAULT OR DEFAULT AND THAT ANY ADVANCES SO MADE SHALL NOT BE DEEMED A
WAIVER OF ANY SUCH EVENT OF DEFAULT OR DEFAULT;


(C)    MAXIMUM ADVANCES.   IN THE CASE OF ANY TYPE OF ADVANCE REQUESTED TO BE
MADE, AFTER GIVING EFFECT THERETO, THE AGGREGATE AMOUNT OF SUCH TYPE OF ADVANCE
SHALL NOT EXCEED THE MAXIMUM AMOUNT OF SUCH TYPE OF ADVANCE PERMITTED UNDER THIS
AGREEMENT; AND

Each request for an Advance by any Borrower hereunder shall constitute a
representation and warranty by each Borrower as of the date of such Advance that
the conditions contained in this subsection shall have been satisfied.

79


--------------------------------------------------------------------------------



IX.           INFORMATION AS TO BORROWERS.

Each Borrower shall, or (except with respect to Section 9.12) shall cause
Borrowing Agent on its behalf to, until satisfaction in full of the Obligations
and the termination of this Agreement:

9.1.     Disclosure of Material Matters.   Immediately upon learning thereof,
report to Agent all matters materially affecting the value, enforceability or
collectability of any portion of the Collateral, including any Borrower’s
reclamation or repossession of, or the return to any Borrower of, a material
amount of goods or claims or disputes asserted by any Customer or other obligor.

9.2.     Schedules.   Deliver to Agent on or before the last Business Day of
each month as and for the prior month (a) accounts receivable ageings and
reconciliations to the general ledger, (b) accounts payable schedules inclusive
of reconciliations to the general ledger, inclusive of all subcontractor
balances and (c) Inventory reports.  In addition, each Borrower will deliver to
Agent at such intervals as Agent may require:  (i) confirmatory assignment
schedules, (ii) copies of Customer’s invoices, (iii) evidence of shipment or
delivery, if applicable, and (iv) such further schedules, documents and/or
information regarding the Collateral as Agent may require including trial
balances and test verifications.  Agent shall have the right to confirm and
verify all Receivables by any manner and through any medium it considers
advisable and do whatever it may deem reason­ably necessary to protect its
interests hereunder.  The items to be provided under this Section are to be in
form satisfactory to Agent and executed by each Borrower and delivered to Agent
from time to time solely for Agent’s convenience in main­taining records of the
Collateral, and any Borrower’s failure to deliver any of such items to Agent
shall not affect, terminate, modify or otherwise limit Agent’s Lien with respect
to the Collateral.

9.3.     Environmental Reports.   Furnish Agent, concurrently with the delivery
of the financial statements referred to in Sections 9.7 and 9.8, with a
certification in the Compliance Certificate, stating, to the best of his
knowledge, that each Borrower is in compliance in all material respects with all
federal, state and local Environmental Laws.  To the extent any Borrower is not
in compliance with the foregoing laws, the certificate shall set forth with
specificity all areas of non-compliance and the proposed action such Borrower
will implement in order to achieve full compliance.

9.4.     Litigation.   Promptly notify Agent in writing of any claim,
litigation, suit or administrative proceeding affecting any Borrower or any
Guarantor, whether or not the claim is covered by insurance, and of any
litigation, suit or administrative proceeding, which in any such case affects
the Collateral or which could reasonably be expected to have a Material Adverse
Effect.

9.5.     Material Occurrences.   Promptly notify Agent in writing upon the
occurrence of (a) any Event of Default or Default; (b) any event which with the
giving of notice or lapse of time, or both, would constitute an Event of
Default; (c) any event, development or circumstance whereby any financial
statements or other reports furnished to Agent fail in any material respect to
present fairly, in accordance with GAAP consistently applied, the financial
condition or

80


--------------------------------------------------------------------------------


operating results of any Borrower as of the date of such statements; (d) any
accumulated retirement plan funding deficiency which, if such deficiency
continued for two plan years and was not corrected as provided in Section 4971
of the Code, could subject any Borrower to a tax imposed by Section 4971 of the
Code or any accumulated retirement plan funding deficiency which could subject
any Borrower to a tax imposed by Applicable Law with respect to a Canadian Plan;
(e) each and every default by any Borrower which might result in the
acceleration of the maturity of any Indebtedness, including the names and
addresses of the holders of such Indebtedness with respect to which there is a
default existing or with respect to which the maturity has been or could be
accelerated, and the amount of such Indebtedness; and (f) any other development
in the business or affairs of any Borrower or any Guarantor which could
reasonably be expected to have a Material Adverse Effect; in each case
describing the nature thereof and the action Borrowers propose to take with
respect thereto.

9.6.     Government Receivables.   Notify Agent promptly, but in any event
within five (5) Business Days, if any of its Receivables arise out of contracts
between any Borrower and the United States, any state, or any department, agency
or instrumentality of any of them.

9.7.     Annual Financial Statements.   Furnish Agent within one hundred twenty
(120) days after the end of each fiscal year of Borrowers, financial statements
of Borrowers on a consolidating and consolidated basis including, but not
limited to, audited statements of income and stockholders’ equity, retained
earnings and cash flow from the beginning of the current fiscal year to the end
of such fiscal year and the audited balance sheet as at the end of such fiscal
year, all prepared in accordance with GAAP applied on a basis consistent with
prior practices, and in reasonable detail and reported upon without
qualification by an independent certified public accounting firm selected by
Borrowers and satisfactory to Agent (the “Accountants”).  The report of the
Accountants shall be accompanied by a statement of the Accountants certifying
that (i) they have caused this Agreement to be reviewed, (ii) in making the
examination upon which such report was based either no information came to their
attention which to their knowledge constituted an Event of Default or a Default
under this Agreement or any related agreement or, if such information came to
their attention, specifying any such Default or Event of Default, its nature,
when it occurred and whether it is continuing, and such report shall contain or
have appended thereto calculations which set forth Borrowers’ compliance with
the requirements or restrictions imposed by Sections 6.5, 7.4, 7.5, 7.6, 7.7,
7.8 and 7.11 hereof.  In addition, the reports shall be accompanied by (x)
copies of any management letters of the Accountants addressed to any Borrower
and (y) a Compliance Certificate, including calculations of all financial
covenants required by this Agreement, prepared and executed by the Borrowers’
auditor and the Chief Executive Officer, President or Chief Financial Officer of
the Borrowing Agent.

9.8.     Quarterly Financial Statements.   Furnish Agent within forty-five (45)
days after the end of each fiscal quarter (or within fifty (50) days after the
end of such fiscal quarter if, and only if, Borrowers have been granted an
extension by the SEC for Borrowers’ 10Q report for such fiscal quarter), an
unaudited balance sheet of Borrowers on a consolidated and consolidating basis
and unaudited statements of income and stockholders’ equity and cash flow of
Borrowers on a consolidated and consolidating basis reflecting results of
operations from the beginning of the fiscal year to the end of such quarter and
for such quarter, prepared on a basis consistent with prior practices and
complete and correct in all material respects, subject to

81


--------------------------------------------------------------------------------


normal and recurring year end adjustments that individually and in the aggregate
are not material to Borrowers’ business.  The reports shall be accompanied by a
Compliance Certificate.

9.9.     Monthly Financial Statements.   Furnish Agent within (i) forty-five
(45) days after the end of each month for the months of December, March, June
and September (or within fifty (50) days after the end of such fiscal quarter
if, and only if, Borrowers have been granted an extension by the SEC for
Borrowers’ 10Q report for such fiscal quarter) and (ii) thirty (30) days after
the end of each month for each other month, an unaudited balance sheet of
Borrowers on a consolidated and consolidating basis and unaudited statements of
income and stockholders’ equity, retained earnings and cash flow of Borrowers on
a consolidated and consolidating basis reflecting results of operations from the
beginning of the fiscal year to the end of such month and for such month,
prepared on a basis consistent with prior practices and complete and correct in
all material respects, subject to normal and recurring year end adjustments that
individually and in the aggregate are not material to Borrowers’ business.  The
reports shall be accompanied by a Compliance Certificate and shall contain a
backlog report that includes projects per Customer and a summary of all material
variances from budgets submitted by Borrowers pursuant to Section 9.13 and, at
Agent’s request, a discussion and analysis by management with respect to such
variances.

9.10.   Borrowing Base Certificate.   Deliver to Agent on or before the last
Business Day of (i) each month, calculated as of the last day of the prior
month, if Undrawn Availability is at least $6,000,000 at such time or (ii) each
week, if Undrawn Availability is below $6,000,000 as of the Friday of the prior
week (unless the last day of the month falls during such prior week, then such
calculation shall be calculated as of the last day of such month), as
applicable, a Borrowing Base Certificate in form and substance satisfactory to
Agent (which shall not be binding upon Agent or restrictive of Agent’s rights
under this Agreement), including reporting of sales, collection, credits,
Equipment purchases (including invoices for such Equipment) based on hard costs,
Equipment sales (including a reference to the appraised Net Orderly Liquidation
Value and sales price) and information under Section 9.2 requested by Agent.

9.11.   Other Reports.   Furnish Agent as soon as available, but in any event
within ten (10) days after the issuance thereof, with copies of such financial
statements, reports and returns as each Borrower shall send to its stockholders.

9.12.   Additional Information.   Furnish Agent with such additional information
as Agent shall reasonably request in order to enable Agent to determine whether
the terms, covenants, provisions and conditions of this Agreement and the Notes
have been complied with by Borrowers including, without the necessity of any
request by Agent, (a) copies of all environmental audits and reviews, (b) at
least thirty (30) days prior thereto, notice of any Borrower’s opening of any
new office or place of business or any Borrower’s closing of any existing office
or place of business, and (c) promptly upon any Borrower’s learning thereof,
notice of any labor dispute to which any Borrower may become a party, any
strikes or walkouts relating to any of its plants or other facilities, and the
expiration of any labor contract to which any Borrower is a party or by which
any Borrower is bound.

82


--------------------------------------------------------------------------------


9.13.   Projected Operating Budget.   Furnish Agent, within thirty (30) days
after the end of each fiscal year of Borrowers, commencing with fiscal year
2007, a month by month projected operating budget and cash flow of Borrowers on
a consolidated and consolidating basis, approved by the board of directors of
Borrowers, for the following fiscal year (including (i) an income statement for
each month, (ii) a balance sheet as at the end of each month, (iii) cash flow
statements for each month and (iv) key assumptions, including capital spending
plans), such projections to be accompanied by a certificate signed by the
President or Chief Financial Officer of each Borrower to the effect that such
projections have been prepared on the basis of sound financial planning practice
consistent with past budgets and financial statements and that such officer has
no reason to question the reasonableness of any material assumptions on which
such projections were prepared.

9.14.   Equipment Reports.   Deliver to Agent on each date upon which a
Borrowing Base Certificate is required to be delivered pursuant to Section 9.10,
a report setting forth for each piece of Borrowers’ Equipment (i) the appraisal
value of such Equipment, (ii) the location of such Equipment and (iii) the book
value of such Equipment.

9.15.   Notice of Suits, Adverse Events.   Furnish Agent with prompt written
notice of (i) any lapse or other termination of any Consent issued to any
Borrower by any Governmental Body or any other Person that is material to the
operation of any Borrower’s business, (ii) any refusal by any Governmental Body
or any other Person to renew or extend any such Consent; and (iii) copies of any
periodic or special reports filed by any Borrower or any Guarantor with any
Governmental Body or Person, if such reports indicate any material change in the
business, operations, affairs or condition of any Borrower or any Guarantor, or
if copies thereof are requested by Lender, and (iv) copies of any material
notices and other communications from any Governmental Body or Person which
specifically relate to any Borrower or any Guarantor.

9.16.   ERISA Notices and Requests.   Furnish Agent with immediate written
notice in the event that (i) any Borrower or any member of the Controlled Group
knows or has reason to know that a Termination Event has occurred, together with
a written statement describing such Termination Event and the action, if any,
which such Borrower or any member of the Controlled Group has taken, is taking,
or proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, Department of Labor or PBGC with
respect thereto, (ii) any  Borrower or any member of the Controlled Group knows
or has reason to know that a prohibited transaction (as defined in Sections 406
of ERISA and 4975 of the Code) has occurred together with a written statement
describing such transaction and the action which such Borrower or any member of
the Controlled Group has taken, is taking or proposes to take with respect
thereto, (iii) a funding waiver request has been filed with respect to any Plan
together with all communications received by any Borrower or any member of the
Controlled Group with respect to such request, (iv) any increase in the benefits
of any existing Plan or the establishment of any new Plan or the commence­ment
of contributions to any Plan to which any Borrower or any member of the
Controlled Group was not previously contributing shall occur, (v) any Borrower
or any member of the Controlled Group shall receive from the PBGC a notice of
intention to terminate a Plan or to have a trustee appointed to administer a
Plan, together with copies of each such notice, (vi) any Borrower or any member
of the Controlled Group shall receive any favorable or unfavorable determination
letter from the Internal Revenue Service regarding the qualification of a Plan
under Section 401(a) of the Code,

83


--------------------------------------------------------------------------------


together with copies of each such letter; (vii) any Borrower or any member of
the Controlled Group shall receive a notice regarding the imposition of
withdrawal liability, together with copies of each such notice; (viii) any
Borrower or any member of the Controlled Group shall fail to make a required
installment or any other required payment under Section 412 of the Code on or
before the due date for such install­ment or payment; (ix) any Borrower or any
member of the Controlled Group knows that (a) a Multiemployer Plan has been
terminated, (b) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (c) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan.

9.17.   Additional Documents.   Execute and deliver to Agent, upon request, such
documents and agreements as Agent may, from time to time, reasonably request to
carry out the purposes, terms or conditions of this Agreement.  In furtherance
of the foregoing, Agent may, in its reasonable discretion, request any reports,
documents or other information required to be delivered under Sections 9.2, 9.4
and 9.10 be delivered to Agent more frequently than otherwise required
hereunder.

9.18.   SEC Information.   Promptly upon their becoming available, copies of:
(i) all financial statements, reports, notices and proxy statements made
publicly available by any Borrower to its security holders; (ii) all regular and
periodic reports and all registration statements and prospectuses, if any, filed
by any Borrower with any securities exchange or with the SEC or any governmental
or private regulatory authority; and (iii) all press releases and other
statements made available by any Borrower to the public concerning material
changes or developments in the business of any such Person.

9.19.   Appraisals.   Permit Agent or Agent’s representatives to perform
appraisals as Agent deems appropriate in Agent’s sole discretion; provided,
however, that (a) only one physical appraisal and one desktop appraisal per year
shall be at Borrowers’ cost and expense, so long as no Default has occurred and
is continuing (all appraisals during the continuance of a Default shall be at
Borrowers’ sole cost and expense) and (b) all such appraisals will not
unreasonably interfere with the Borrowers’ normal business operations, except
(i) to the extent such interference is unavoidable or otherwise necessary in the
determination of the Agent and (ii) during the continuance of an Event of
Default.  Notwithstanding the foregoing, the Borrowers may request the Agent to
perform appraisals more frequently than set forth above provided that any such
requested appraisal shall be at Borrowers’ sole cost and expense.  The
Borrowers’ shall deliver a current physical appraisal of the Equipment dated as
of a date after the Second Restated Closing Date to Agent on or before July
     , 2007 (the “Post-Closing Appraisal”).


X.            EVENTS OF DEFAULT.

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

10.1.   Nonpayment.   Failure by any Borrower to pay any principal or interest
on the Obligations when due, whether at maturity or by reason of acceleration
pursuant to the terms of this Agreement or by notice of intention to prepay, or
by required prepayment or failure to pay

84


--------------------------------------------------------------------------------


any other liabilities or make any other payment, fee or charge provided for
herein (including the failure to make any Gross-Up Payment) when due or in any
Other Document;

10.2.   Breach of Representation.   Any representation or warranty made or
deemed made by any Borrower or any Guarantor in this Agreement, any Other
Document or any related agreement or in any certificate, document or financial
or other statement furnished at any time in connection herewith or therewith
shall prove to have been misleading in any material respect on the date when
made or deemed to have been made;

10.3.   Financial Information.   Failure by any Borrower to (i) furnish
financial information when due or when requested or (ii) permit the inspection
of its books or records;

10.4.   Judicial Actions.   Issuance of a notice of Lien, levy, assessment,
injunction or attachment against any Borrower’s Inventory or Receivables or
against a material portion of any Borrower’s other property;

10.5.   Noncompliance.   Except as otherwise provided for in Sections 10.1, 10.3
and 10.5(ii), (i) failure or neglect of any Borrower or any Guarantor to
perform, keep or observe any term, provision, condition, covenant herein
contained, or contained in any Other Document or any other agreement or
arrangement, now or hereafter entered into between any Borrower or any
Guarantor, and Agent or any Lender, or (ii) failure or neglect of any Borrower
to perform, keep or observe any term, provision, condition or covenant,
contained in Sections 4.6, 4.7, 4.9, 4.14, 6.1, 6.3, 6.4, 9.4 or 9.6 hereof
which is not cured within ten (10) days from the occurrence of such failure or
neglect;

10.6.   Judgments.   Any judgment or judgments are rendered against any Borrower
or any Guarantor for an aggregate amount in excess of $500,000 or against all
Borrowers or Guarantors for an aggregate amount in excess of $1,000,000 and
(i) enforcement proceedings shall have been commenced by a creditor upon such
judgment, (ii) there shall be any period of thirty (30) consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, shall not be in effect, or (iii) any such judgment results in the
creation of a Lien upon any of the Collateral (other than a Permitted
Encumbrance);

10.7.   Bankruptcy.   Any Borrower or any Guarantor shall (i) apply for, consent
to or suffer the appointment of, or the taking of possession by, a receiver,
custodian, trustee, liquidator or similar fiduciary of itself or of all or a
substantial part of its property, (ii) make a general assignment for the benefit
of creditors, (iii) commence a voluntary case under any state or federal
bankruptcy laws (as now or hereafter in effect), (iv) be adjudicated a bankrupt
or insolvent, (v) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (vi) acquiesce to, or fail to have
dismissed, within sixty (60) days, any petition filed against it in any
involuntary case under such bankruptcy laws, or (vii) take any action for the
purpose of effecting any of the foregoing;

10.8.   Inability to Pay.   Any Borrower or any Guarantor shall admit in writing
its inability, or be generally unable, to pay its debts as they become due or
cease operations of its present business;

 

85


--------------------------------------------------------------------------------


10.9.   Affiliate Bankruptcy.   Any Affiliate or any Subsidiary of any Borrower,
or any Guarantor, shall (i) apply for, consent to or suffer the appointment of,
or the taking of possession by, a receiver, custodian, trustee, liquidator or
similar fiduciary of itself or of all or a substantial part of its property,
(ii) admit in writing its inability, or be generally unable, to pay its debts as
they become due or cease operations of its present business, (iii) make a
general assignment for the benefit of creditors, (iv) commence a voluntary case
under any state or federal bankruptcy laws (as now or hereafter in effect),
(v) be adjudicated a bankrupt or insolvent, (vi) file a petition seeking to take
advantage of any other law providing for the relief of debtors, (vii) acquiesce
to, or fail to have dismissed, within sixty (60) days, any petition filed
against it in any involuntary case under such bankruptcy laws, or (viii) take
any action for the purpose of effecting any of the foregoing;

10.10. Material Adverse Effect.   Any change in any Borrower’s or any
Guarantor’s results of operations or condition (financial or otherwise) which in
Agent’s opinion has a Material Adverse Effect;

10.11. Lien Priority.   Any Lien created hereunder or provided for hereby or
under any related agreement for any reason ceases to be or is not a valid and
perfected Lien having a first priority interest;

10.12. Permitted Capital Lease Facility Default.   An event of default has
occurred under the Permitted Capital Lease Facility or the CIT Intercreditor
Agreement, which default shall not have been cured or waived within any
applicable grace period;

10.13. Cross Default.   A default of the obligations of any Borrower under any
other agreement to which it is a party shall occur which materially adversely
affects its condition, affairs or prospects (financial or otherwise) which
default is not cured within any applicable grace period;

10.14. Breach of Guaranty.   Termination or breach of any Guaranty or Guaranty
Security Agreement or similar agreement executed and delivered to Agent in
connection with the Obligations of any Borrower, or if any Guarantor attempts to
terminate, challenges the validity of, or its liability under, any such Guaranty
or Guaranty Security Agreement or similar agreement;

10.15. Change of Ownership.   Any Change of Ownership or Change of Control shall
occur;

10.16. Invalidity.   Any material provision of this Agreement or any Other
Document shall, for any reason, cease to be valid and binding on Borrower or any
Guarantor, or any Borrower or any Guarantor shall so claim in writing to Agent
or any Lender;

10.17. Licenses.   (i) Any Governmental Body shall (A) revoke, terminate,
suspend or adversely modify any license, permit, patent trademark or tradename
of any Borrower or any Guarantor, or (B) commence proceedings to suspend,
revoke, terminate or adversely modify any such license, permit, trademark,
tradename or patent and such proceedings shall not be dismissed or discharged
within sixty (60) days, or (C) schedule or conduct a hearing on the renewal of
any license, permit, trademark, tradename or patent necessary for the
continuation of

86


--------------------------------------------------------------------------------


any Borrower’s or any Guarantor’s business and the staff of such Governmental
Body issues a report recommending the termination, revocation, suspension or
material, adverse modification of such license, permit, trademark, tradename or
patent; (ii) any agreement which is necessary or material to the operation of
any Borrower’s or any Guarantor’s business shall be revoked or terminated and
not replaced by a substitute acceptable to Agent within thirty (30) days after
the date of such revocation or termination, and such revocation or termination
and non-replacement would reasonably be expected to have a Material Adverse
Effect;

10.18. Seizures.   Any portion of the Collateral shall be seized or taken by a
Governmental Body, or any Borrower or any Guarantor or the title and rights of
any Borrower, any Guarantor or any owner which is the owner of any material
portion of the Collateral shall have become the subject matter of claim,
litigation, suit or other proceeding which might, in the opinion of Agent, upon
final determination, result in impairment or loss of the security provided by
this Agreement or the Other Documents;

10.19. Operations.   The business operations of any Borrower or any Guarantor
are interrupted at any time for more than five (5) consecutive days, unless such
Borrower shall (i) be entitled to receive for such period of interruption,
proceeds of any business interruption insurance sufficient to assure that its
per diem cash needs during such period is at least equal to its average per diem
cash needs for the consecutive three month period immediately preceding the
initial date of interruption and (ii) receive any such proceeds in the amount
described in clause (i) preceding not later than thirty (30) days following the
initial date of any such interruption; provided, however, that notwithstanding
the provisions of clauses (i) and (ii) of this section, an Event of Default
shall be deemed to have occurred if such Borrower shall be receiving the
proceeds of any business interruption insurance for a period of thirty (30)
consecutive days;

10.20. Pension Plans.   An event or condition specified in Sections 7.16 or 9.16
hereof shall occur or exist with respect to any Plan and, as a result of such
event or condition, together with all other such events or conditions, any
Borrower or any member of the Controlled Group shall incur, or in the opinion of
Agent be reasonably likely to incur, a liability to a Plan (including any
Canadian Plan) or the PBGC (or both) which, in the reasonable judgment of Agent,
would have a Material Adverse Effect; or

10.21. Permitted Investor Notes Facility Default.   An event of default has
occurred under the Notes Documents or the RBC Intercreditor Agreement, which
default shall not have been cured or waived within any applicable grace period.


XI.           LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.

11.1.   Rights and Remedies.


(A)    UPON THE OCCURRENCE OF (I) AN EVENT OF DEFAULT PURSUANT TO SECTION 10.7
ALL OBLIGATIONS SHALL BE IMMEDIATELY DUE AND PAYABLE AND THIS AGREEMENT AND THE
OBLIGATION OF LENDERS TO MAKE ADVANCES SHALL BE DEEMED TERMINATED; AND, (II) ANY
OF THE OTHER EVENTS OF DEFAULT AND AT ANY TIME THEREAFTER (SUCH DEFAULT NOT
HAVING PREVIOUSLY BEEN CURED), AT THE OPTION OF REQUIRED LENDERS ALL OBLIGATIONS
SHALL BE IMMEDIATELY DUE AND PAYABLE AND LENDERS SHALL

87


--------------------------------------------------------------------------------



HAVE THE RIGHT TO TERMINATE THIS AGREEMENT AND TO TERMINATE THE OBLIGATION OF
LENDERS TO MAKE ADVANCES AND (III) A FILING OF A PETITION AGAINST ANY BORROWER
IN ANY INVOLUNTARY CASE UNDER ANY STATE OR FEDERAL BANKRUPTCY LAWS, ALL
OBLIGATIONS SHALL BE IMMEDIATELY DUE AND PAYABLE AND THE OBLIGATION OF LENDERS
TO MAKE ADVANCES HEREUNDER SHALL BE TERMINATED OTHER THAN AS MAY BE REQUIRED BY
AN APPROPRIATE ORDER OF THE BANKRUPTCY COURT HAVING JURISDICTION OVER SUCH
BORROWER.  UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT, AGENT SHALL HAVE THE
RIGHT TO EXERCISE ANY AND ALL RIGHTS AND REMEDIES PROVIDED FOR HEREIN, UNDER THE
OTHER DOCUMENTS, UNDER THE UNIFORM COMMERCIAL CODE AND AT LAW OR EQUITY
GENERALLY, INCLUDING THE RIGHT TO FORECLOSE THE SECURITY INTERESTS GRANTED
HEREIN AND TO REALIZE UPON ANY COLLATERAL BY ANY AVAILABLE JUDICIAL PROCEDURE
AND/OR TO TAKE POSSESSION OF AND SELL ANY OR ALL OF THE COLLATERAL WITH OR
WITHOUT JUDICIAL PROCESS.  AGENT MAY ENTER ANY OF ANY BORROWER’S PREMISES OR
OTHER PREMISES WITHOUT LEGAL PROCESS AND WITHOUT INCURRING LIABILITY TO ANY
BORROWER THEREFOR, AND AGENT MAY THEREUPON, OR AT ANY TIME THEREAFTER, IN ITS
DISCRETION WITHOUT NOTICE OR DEMAND, TAKE THE COLLATERAL AND REMOVE THE SAME TO
SUCH PLACE AS AGENT MAY DEEM ADVISABLE AND AGENT MAY REQUIRE BORROWERS TO MAKE
THE COLLATERAL AVAILABLE TO AGENT AT A CONVENIENT PLACE.  WITH OR WITHOUT HAVING
THE COLLATERAL AT THE TIME OR PLACE OF SALE, AGENT MAY SELL THE COLLATERAL, OR
ANY PART THEREOF, AT PUBLIC OR PRIVATE SALE, AT ANY TIME OR PLACE, IN ONE OR
MORE SALES, AT SUCH PRICE OR PRICES, AND UPON SUCH TERMS, EITHER FOR CASH,
CREDIT OR FUTURE DELIVERY, AS AGENT MAY ELECT.  EXCEPT AS TO THAT PART OF THE
COLLATERAL WHICH IS PERISHABLE OR THREATENS TO DECLINE SPEEDILY IN VALUE OR IS
OF A TYPE CUSTOMARILY SOLD ON A RECOGNIZED MARKET, AGENT SHALL GIVE BORROWERS
REASONABLE NOTIFICATION OF SUCH SALE OR SALES, IT BEING AGREED THAT IN ALL
EVENTS WRITTEN NOTICE MAILED TO BORROWING AGENT AT LEAST TEN (10) DAYS PRIOR TO
SUCH SALE OR SALES IS REASONABLE NOTIFICATION.  AT ANY PUBLIC SALE AGENT OR ANY
LENDER MAY BID FOR AND BECOME THE PURCHASER, AND AGENT, ANY LENDER OR ANY OTHER
PURCHASER AT ANY SUCH SALE THEREAFTER SHALL HOLD THE COLLATERAL SOLD ABSOLUTELY
FREE FROM ANY CLAIM OR RIGHT OF WHATSOEVER KIND, INCLUDING ANY EQUITY OF
REDEMPTION AND ALL SUCH CLAIMS, RIGHTS AND EQUITIES ARE HEREBY EXPRESSLY WAIVED
AND RELEASED BY EACH BORROWER.  IN CONNECTION WITH THE EXERCISE OF THE FOREGOING
REMEDIES, INCLUDING THE SALE OF INVENTORY, AGENT IS GRANTED A PERPETUAL
NONREVOCABLE, ROYALTY FREE, NONEXCLUSIVE LICENSE AND AGENT IS GRANTED PERMISSION
TO USE ALL OF EACH BORROWER’S (A) TRADEMARKS, TRADE STYLES, TRADE NAMES,
PATENTS, PATENT APPLICATIONS, COPYRIGHTS, SERVICE MARKS, LICENSES, FRANCHISES
AND OTHER PROPRIETARY RIGHTS WHICH ARE USED OR USEFUL IN CONNECTION WITH
INVENTORY FOR THE PURPOSE OF MARKETING, ADVERTISING FOR SALE AND SELLING OR
OTHERWISE DISPOSING OF SUCH INVENTORY AND (B) EQUIPMENT FOR THE PURPOSE OF
COMPLETING ANY UNFINISHED JOB, CONTRACT, PROJECT OR ASSIGNMENT AS DEEMED
NECESSARY BY AGENT.  THE CASH PROCEEDS REALIZED FROM THE SALE OF ANY COLLATERAL
SHALL BE APPLIED TO THE OBLIGATIONS IN THE ORDER SET FORTH IN SECTION 11.5
HEREOF.  NONCASH PROCEEDS WILL ONLY BE APPLIED TO THE OBLIGATIONS AS THEY ARE
CONVERTED INTO CASH.  IF ANY DEFICIENCY SHALL ARISE, BORROWERS SHALL REMAIN
LIABLE TO AGENT AND LENDERS THEREFOR.


(B)    TO THE EXTENT THAT APPLICABLE LAW IMPOSES DUTIES ON THE AGENT TO EXERCISE
REMEDIES IN A COMMERCIALLY REASONABLE MANNER, EACH BORROWER ACKNOWLEDGES AND
AGREES THAT IT IS NOT COMMERCIALLY UNREASONABLE FOR THE AGENT (I) TO FAIL TO
INCUR EXPENSES REASONABLY DEEMED SIGNIFICANT BY THE AGENT TO PREPARE COLLATERAL
FOR DISPOSITION OR OTHERWISE TO COMPLETE RAW MATERIAL OR WORK IN PROCESS INTO
FINISHED GOODS OR OTHER FINISHED PRODUCTS FOR DISPOSITION, (II) TO FAIL TO
OBTAIN THIRD PARTY CONSENTS FOR ACCESS TO COLLATERAL TO BE DISPOSED OF, OR TO
OBTAIN OR, IF NOT REQUIRED BY OTHER LAW, TO FAIL TO OBTAIN GOVERNMENTAL OR THIRD
PARTY CONSENTS FOR THE COLLECTION OR DISPOSITION OF COLLATERAL TO BE COLLECTED
OR DISPOSED OF, (III) TO FAIL TO EXERCISE COLLECTION REMEDIES AGAINST CUSTOMERS
OR OTHER PERSONS OBLIGATED ON COLLATERAL OR TO REMOVE LIENS ON OR ANY ADVERSE
CLAIMS AGAINST COLLATERAL, (IV) TO EXERCISE COLLECTION REMEDIES AGAINST
CUSTOMERS AND OTHER

88


--------------------------------------------------------------------------------



PERSONS OBLIGATED ON COLLATERAL DIRECTLY OR THROUGH THE USE OF COLLECTION
AGENCIES AND OTHER COLLECTION SPECIALISTS, (V) TO ADVERTISE DISPOSITIONS OF
COLLATERAL THROUGH PUBLICATIONS OR MEDIA OF GENERAL CIRCULATION, WHETHER OR NOT
THE COLLATERAL IS OF A SPECIALIZED NATURE, (VI) TO CONTACT OTHER PERSONS,
WHETHER OR NOT IN THE SAME BUSINESS AS ANY BORROWER, FOR EXPRESSIONS OF INTEREST
IN ACQUIRING ALL OR ANY PORTION OF SUCH COLLATERAL, (VII) TO HIRE ONE OR MORE
PROFESSIONAL AUCTIONEERS TO ASSIST IN THE DISPOSITION OF COLLATERAL, WHETHER OR
NOT THE COLLATERAL IS OF A SPECIALIZED NATURE, (VIII) TO DISPOSE OF COLLATERAL
BY UTILIZING INTERNET SITES THAT PROVIDE FOR THE AUCTION OF ASSETS OF THE TYPES
INCLUDED IN THE COLLATERAL OR THAT HAVE THE REASONABLE CAPACITY OF DOING SO, OR
THAT MATCH BUYERS AND SELLERS OF ASSETS, (IX) TO DISPOSE OF ASSETS IN WHOLESALE
RATHER THAN RETAIL MARKETS, (X) TO DISCLAIM DISPOSITION WARRANTIES, SUCH AS
TITLE, POSSESSION OR QUIET ENJOYMENT, (XI) TO PURCHASE INSURANCE OR CREDIT
ENHANCEMENTS TO INSURE THE AGENT AGAINST RISKS OF LOSS, COLLECTION OR
DISPOSITION OF COLLATERAL OR TO PROVIDE TO THE AGENT A GUARANTEED RETURN FROM
THE COLLECTION OR DISPOSITION OF COLLATERAL, OR (XII) TO THE EXTENT DEEMED
APPROPRIATE BY THE AGENT, TO OBTAIN THE SERVICES OF OTHER BROKERS, INVESTMENT
BANKERS, CONSULTANTS AND OTHER PROFESSIONALS TO ASSIST THE AGENT IN THE
COLLECTION OR DISPOSITION OF ANY OF THE COLLATERAL.  EACH BORROWER ACKNOWLEDGES
THAT THE PURPOSE OF THIS SECTION 11.1(B) IS TO PROVIDE NON-EXHAUSTIVE
INDICATIONS OF WHAT ACTIONS OR OMISSIONS BY THE AGENT WOULD NOT BE COMMERCIALLY
UNREASONABLE IN THE AGENT’S EXERCISE OF REMEDIES AGAINST THE COLLATERAL AND THAT
OTHER ACTIONS OR OMISSIONS BY THE AGENT SHALL NOT BE DEEMED COMMERCIALLY
UNREASONABLE SOLELY ON ACCOUNT OF NOT BEING INDICATED IN THIS SECTION 11.1(B). 
WITHOUT LIMITATION UPON THE FOREGOING, NOTHING CONTAINED IN THIS SECTION 11.1(B)
SHALL BE CONSTRUED TO GRANT ANY RIGHTS TO ANY BORROWER OR TO IMPOSE ANY DUTIES
ON AGENT THAT WOULD NOT HAVE BEEN GRANTED OR IMPOSED BY THIS AGREEMENT OR BY
APPLICABLE LAW IN THE ABSENCE OF THIS SECTION 11.1(B).


(C)    WITH RESPECT TO EXPLORATION AND ANY COLLATERAL HELD OR OWNED BY IT, UPON
THE OCCURRENCE OF AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, AGENT MAY
APPOINT OR REAPPOINT BY INSTRUMENT IN WRITING, ANY PERSON OR PERSONS, WHETHER AN
OFFICER OR OFFICERS OR AN EMPLOYEE OR EMPLOYEES OF AGENT OR NOT, TO BE AN
INTERIM RECEIVER, RECEIVER OR RECEIVERS (HEREINAFTER CALLED A “RECEIVER”, WHICH
TERM WHEN USED HEREIN SHALL INCLUDE A RECEIVER AND MANAGER) OF COLLATERAL
(INCLUDING ANY INTEREST, INCOME OR PROFITS THEREFROM) AND MAY REMOVE ANY
RECEIVER SO APPOINTED AND APPOINT ANOTHER IN HIS/HER/ITS STEAD.  ANY SUCH
RECEIVER SHALL, SO FAR AS CONCERNS RESPONSIBILITY FOR HIS/HER/ITS ACTS, BE
DEEMED THE AGENT OF EXPLORATION AND NOT AGENT AND AGENT SHALL NOT BE IN ANY WAY
RESPONSIBLE FOR ANY MISCONDUCT, NEGLIGENCE OR NON-FEASANCE ON THE PART OF ANY
SUCH RECEIVER OR HIS/HER/ITS SERVANTS, AGENTS OR EMPLOYEES.  SUBJECT TO THE
PROVISIONS OF THE INSTRUMENT APPOINTING HIM/HER/IT, ANY SUCH RECEIVER SHALL HAVE
POWER TO TAKE POSSESSION OF COLLATERAL, TO PRESERVE COLLATERAL OR ITS VALUE, TO
CARRY ON OR CONCUR IN CARRYING ON ALL OR ANY PART OF THE BUSINESS OF EXPLORATION
AND TO SELL, LEASE, LICENSE OR OTHERWISE DISPOSE OF OR CONCUR IN SELLING,
LEASING, LICENSING OR OTHERWISE DISPOSING OF COLLATERAL.  TO FACILITATE THE
FOREGOING POWERS, ANY SUCH RECEIVER MAY, TO THE EXCLUSION OF ALL OTHERS,
INCLUDING AGENT, ENTER UPON, USE AND OCCUPY ALL PREMISES OWNED OR OCCUPIED BY
AGENT WHEREIN COLLATERAL MAY BE SITUATE, MAINTAIN COLLATERAL UPON SUCH PREMISES,
BORROW MONEY ON A SECURED OR UNSECURED BASIS AND USE COLLATERAL DIRECTLY IN
CARRYING ON THE BUSINESS OF EXPLORATION OR AS SECURITY FOR LOANS OR ADVANCES TO
ENABLE THE RECEIVER TO CARRY ON THE BUSINESS OR EXPLORATION OR OTHERWISE, AS
SUCH RECEIVER SHALL, IN ITS DISCRETION, DETERMINE.  EXCEPT AS MAY BE OTHERWISE
DIRECTED BY AGENT, ALL MONEY RECEIVED FROM TIME TO TIME BY SUCH RECEIVER IN
CARRYING OUT HIS/HER/ITS APPOINTMENT SHALL BE RECEIVED IN TRUST FOR AND BE PAID
OVER TO AGENT.  EVERY SUCH RECEIVER MAY, IN THE DISCRETION OF AGENT, BE VESTED
WITH ALL OR ANY OF THE RIGHTS AND POWERS OF AGENT.

89


--------------------------------------------------------------------------------


11.2.   Agent’s Discretion.   Agent shall have the right in its sole discretion
to determine which rights, Liens, security interests or remedies Agent may at
any time pursue, relinquish, subordinate, or modify or to take any other action
with respect thereto and such determination will not in any way modify or affect
any of Agent’s or Lenders’ rights hereunder.

11.3.   Setoff.   Subject to Section 14.12, in addition to any other rights
which Agent or any Lender may have under Applicable Law, upon the occurrence of
an Event of Default hereunder, Agent and such Lender shall have a right,
immediately and without notice of any kind, to apply any Borrower’s property
held by Agent and such Lender to reduce the Obligations.

11.4.   Rights and Remedies not Exclusive.   The enumeration of the foregoing
rights and remedies is not intended to be exhaustive and the exercise of any
rights or remedy shall not preclude the exercise of any other right or remedies
provided for herein or otherwise provided by law, all of which shall be
cumulative and not alternative.

11.5.   Allocation of Payments After Event of Default.   Notwithstanding any
other provisions of this Agreement to the contrary, after the occurrence and
during the continuance of an Event of Default, all amounts collected or received
by the Agent on account of the Obligations or any other amounts outstanding
under any of the Other Documents or in respect of the Collateral may, at Agent’s
discretion, be paid over or delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Agent in connection with enforcing
its rights and the rights of the Lenders under this Agreement and the Other
Documents and any protective advances made by the Agent with respect to the
Collateral under or pursuant to the terms of this Document;

SECOND, to payment of any fees owed to the Agent;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders in connection with
enforcing its rights under this Agreement and the Other Documents or otherwise
with respect to the Obligations owing to such Lender;

FOURTH, to the payment of all of the Obligations consisting of accrued fees and
interest;

FIFTH, to the payment of the outstanding principal amount of the Obligations
(including the payment or cash collateralization of any outstanding Letters of
Credit);

SIXTH, to all other Obligations and other obligations which shall have become
due and payable under the Other Documents or otherwise and not repaid pursuant
to clauses “FIRST” through “FIFTH” above; and

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

90


--------------------------------------------------------------------------------


In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances held by such Lender bears to the
aggregate then outstanding Advances) of amounts available to be applied pursuant
to clauses “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent that any
amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Agent in a cash collateral account and applied
(A) first, to reimburse the Issuer from time to time for any drawings under such
Letters of Credit and (B) then, following the expiration of all Letters of
Credit, to all other obligations of the types described in clauses “FIFTH” and
“SIXTH” above in the manner provided in this Section 11.5.


XII.         WAIVERS AND JUDICIAL PROCEEDINGS.

12.1.   Waiver of Notice.   Each Borrower hereby waives notice of intent to
accelerate, notice of acceleration, notice of non-payment of any of the
Receivables, demand, presentment, protest and notice thereof with respect to any
and all instruments, notice of acceptance hereof, notice of intent to
accelerate, notice of acceleration, notice of loans or advances made, credit
extended, Collateral received or delivered, or any other action taken in
reliance hereon, and all other demands and notices of any description, except
such as are expressly provided for herein.

12.2.   Delay.   No delay or omission on Agent’s or any Lender’s part in
exercising any right, remedy or option shall operate as a waiver of such or any
other right, remedy or option or of any Default or Event of Default.

12.3.   Jury Waiver.   EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A)
ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

12.4.   Waiver of Rights Under Texas Deceptive Trade Practices Act.   BORROWERS
HEREBY WAIVE THEIR RIGHTS UNDER THE DECEPTIVE TRADE PRACTICES—CONSUMER
PROTECTION ACT, SECTION 17.41 ET SEQ., TEXAS BUSINESS & COMMERCE CODE, A LAW
THAT GIVES CONSUMERS SPECIAL RIGHTS AND

91


--------------------------------------------------------------------------------


PROTECTIONS.  AFTER CONSULTATION WITH AN ATTORNEY OF BORROWERS’ OWN SELECTION,
BORROWERS VOLUNTARILY CONSENT TO THIS WAIVER.  BORROWERS EXPRESSLY WARRANT AND
REPRESENT THAT BORROWERS (A) RE NOT IN A SIGNIFICANTLY DISPARATE BARGAINING
POSITION RELATIVE TO AGENT AND/OR ANY LENDER, AND (B) HAVE BEEN REPRESENTED BY
LEGAL COUNSEL IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


XIII.        EFFECTIVE DATE AND TERMINATION.

13.1.   Term.   This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of each Borrower,
Agent and each Lender, shall become effective on the date hereof and shall
continue in full force and effect until May      , 2012 (the “Term”) unless
sooner terminated as herein provided.  Borrowers may terminate this Agreement at
any time upon ninety (90) days’ prior written notice upon payment in full of the
Obligations.

13.2.   Termination.   The termination of the Agreement shall not affect any
Borrower’s, Agent’s or any Lender’s rights, or any of the Obligations having
their inception prior to the effective date of such termination, and the
provisions hereof shall continue to be fully operative until all transactions
entered into, rights or interests created or Obligations have been fully and
indefeasibly paid, disposed of, concluded or liquidated.  The security
interests, Liens and rights granted to Agent and Lenders hereunder and the
financing statements filed hereunder shall continue in full force and effect,
notwithstanding the termination of this Agreement or the fact that Borrowers’
Account may from time to time be temporarily in a zero or credit position, until
all of the Obligations of each Borrower have been indefeasibly paid and
performed in full after the termination of this Agreement or each Borrower has
furnished Agent and Lenders with an indemnification satisfactory to Agent and
Lenders with respect thereto.  Accordingly, each Borrower waives any rights
which it may have under the Uniform Commercial Code to demand the filing of
termination statements with respect to the Collateral, and Agent shall not be
required to send such termination statements to each Borrower, or to file them
with any filing office, unless and until this Agreement shall have been
terminated in accordance with its terms and all Obligations have been
indefeasibly paid in full in immediately available funds.  All representations,
warranties, covenants, waivers and agreements contained herein shall survive
termination hereof until all Obligations are indefeasibly paid and performed in
full.


XIV.        REGARDING AGENT.

14.1.   Appointment.   Each Lender hereby designates PNC to act as Agent for
such Lender under this Agreement and the Other Documents.  Each Lender hereby
irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Other Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and Agent shall hold all Collateral,
payments of principal and interest, fees (except the fees set forth in Sections
3.3(a) and 3.4), charges and collections (without giving effect to any
collection days) received pursuant to this Agreement, for the ratable benefit of
Lenders.  Agent may perform any of its duties hereunder

92


--------------------------------------------------------------------------------


by or through its agents or employees.  As to any matters not expressly provided
for by this Agreement (including collection of the Note) Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding; provided, however, that Agent shall not be
required to take any action which exposes Agent to liability or which is
contrary to this Agreement or the Other Documents or Applicable Law unless Agent
is furnished with an indemnification reasonably satisfactory to Agent with
respect thereto.

14.2.   Nature of Duties.   Agent shall have no duties or responsibilities
except those expressly set forth in this Agreement and the Other Documents. 
Neither Agent nor any of its officers, directors, employees or agents shall be
(i) liable for any action taken or omitted by them as such hereunder or in
connection herewith, unless caused by their gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment), or (ii) responsible in any manner for any
recitals, statements, representations or warranties made by any Borrower or any
officer thereof contained in this Agreement, or in any of the Other Documents or
in any certificate, report, statement or other document referred to or provided
for in, or received by Agent under or in connection with, this Agreement or any
of the Other Documents or for the value, validity, effectiveness, genuineness,
due execution, enforceability or sufficiency of this Agreement, or any of the
Other Documents or for any failure of any Borrower to perform its obligations
hereunder.  Agent shall not be under any obligation to any Lender to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any of the Other Documents, or
to inspect the properties, books or records of any Borrower.  The duties of
Agent as respects the Advances to Borrowers shall be mechanical and
administrative in nature; Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender; and nothing in this Agreement,
expressed or implied, is intended to or shall be so construed as to impose upon
Agent any obligations in respect of this Agreement except as expressly set forth
herein.

14.3.   Lack of Reliance on Agent and Resignation.   Independently and without
reliance upon Agent or any other Lender, each Lender has made and shall continue
to make (i) its own independent investigation of the financial condition and
affairs of each Borrower and any Guarantor in connection with the making and the
continuance of the Advances hereunder and the taking or not taking of any action
in connection herewith, and (ii) its own appraisal of the creditworthiness of
each Borrower and any Guarantor.  Agent shall have no duty or responsibility,
either initially or on a continuing basis, to provide any Lender with any credit
or other information with respect thereto, whether coming into its possession
before making of the Advances or at any time or times thereafter except as shall
be provided by any Borrower pursuant to the terms hereof.  Agent shall not be
responsible to any Lender for any recitals, statements, information,
representations or warranties herein or in any agreement, document, certificate
or a statement delivered in connection with or for the execution, effectiveness,
genuineness, validity, enforceability, collectability or sufficiency of this
Agreement or any Other Document, or of the financial condition of any Borrower
or any Guarantor, or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement, the Note, the Other Documents or the financial condition of any
Borrower, or the existence of any Event of Default or any Default.

93


--------------------------------------------------------------------------------


Agent may resign on sixty (60) days’ written notice to each of Lenders and
Borrowing Agent and upon such resignation, the Required Lenders will promptly
designate a successor Agent reasonably satisfactory to Borrowers.

Any such successor Agent shall succeed to the rights, powers and duties of
Agent, and the term “Agent” shall mean such successor agent effective upon its
appointment, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent.  After any Agent’s resignation as Agent, the provisions of this Article
XIV shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Agent under this Agreement.

14.4.   Certain Rights of Agent.   If Agent shall request instructions from
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any Other Document, Agent shall be entitled to
refrain from such act or taking such action unless and until Agent shall have
received instructions from the Required Lenders; and Agent shall not incur
liability to any Person by reason of so refraining.  Without limiting the
foregoing, Lenders shall not have any right of action whatsoever against Agent
as a result of its acting or refraining from acting hereunder in accordance with
the instructions of the Required Lenders.

14.5.   Reliance.   Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, order or other
document or telephone message believed by it to be genuine and correct and to
have been signed, sent or made by the proper person or entity, and, with respect
to all legal matters pertaining to this Agreement and the Other Documents and
its duties hereunder, upon advice of counsel selected by it.  Agent may employ
agents and attorneys-in-fact and shall not be liable for the default or
misconduct of any such agents or attorneys-in-fact selected by Agent with
reasonable care.

14.6.   Notice of Default.   Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder or under
the Other Documents, unless Agent has received notice from a Lender or Borrowing
Agent referring to this Agreement or the Other Documents, describing such
Default or Event of Default and stating that such notice is a “NOTICE OF
DEFAULT”.  In the event that Agent receives such a notice, Agent shall give
notice thereof to Lenders.  Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided, that, unless and until Agent shall have received such
directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of Lenders.

14.7.   Indemnification.   To the extent Agent is not reimbursed and indemnified
by Borrowers, each Lender will reimburse and indemnify Agent in proportion to
its respective portion of the Advances (or, if no Advances are outstanding,
according to its Commitment Percentage), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against Agent in performing its duties
hereunder, or in any way relating to or arising out of this Agreement or any
Other Document (INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO ANY OTHERWISE

94


--------------------------------------------------------------------------------


INDEMNIFIED MATTER ARISING FROM AGENT’S NEGLIGENCE OR STRICT LIABILITY BUT NOT
AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT); provided that, Lenders shall
not be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from Agent’s gross (not mere) negligence or willful misconduct (as determined by
a court of competent jurisdiction in a final non-appealable judgment).

14.8.   Agent in its Individual Capacity.   With respect to the obligation of
Agent to lend under this Agreement, the Advances made by it shall have the same
rights and powers hereunder as any other Lender and as if it were not performing
the duties as Agent specified herein; and the term “Lender” or any similar term
shall, unless the context clearly otherwise indicates, include Agent in its
individual capacity as a Lender.  Agent may engage in business with any Borrower
as if it were not performing the duties specified herein, and may accept fees
and other consideration from any Borrower for services in connection with this
Agreement or otherwise without having to account for the same to Lenders.

14.9.   Delivery of Documents.   To the extent Agent receives financial
statements required under Sections 9.7, 9.8, 9.9, 9.10 and 9.13 from any
Borrower pursuant to the terms of this Agreement which any Borrower is not
obligated to deliver to each Lender, Agent will promptly furnish such documents
and information to Lenders.

14.10. Borrowers’ Undertaking to Agent.   Without prejudice to their respective
obligations to Lenders under the other provisions of this Agreement, each
Borrower hereby undertakes with Agent to pay to Agent from time to time on
demand all amounts from time to time due and payable by it for the account of
Agent or Lenders or any of them pursuant to this Agreement to the extent not
already paid.  Any payment made pursuant to any such demand shall pro tanto
satisfy the relevant Borrower’s obligations to make payments for the account of
Lenders or the relevant one or more of them pursuant to this Agreement.

14.11. No Reliance on Agent’s Customer Identification Program.   Each Lender
acknowledges and agrees that neither such Lender, nor any of its Affiliates,
participants or assignees, may rely on the Agent to carry out such Lender’s,
Affiliate’s, participant’s or assignee’s customer identification program, or
other obligations required or imposed under or pursuant to the USA PATRIOT Act
or the regulations thereunder, including the regulations contained in 31 CFR
103.121 (as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with any Borrower, its Affiliates or its agents,
this Agreement, the Other Documents or the transactions hereunder or
contemplated hereby: (1) any identity verification procedures, (2) any
record-keeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other laws.

14.12. Other Agreements.   Each of the Lenders agrees that it shall not, without
the express consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the request of Agent, set off against the Obligations,
any amounts owing by such Lender to any Borrower or any deposit accounts of any
Borrower now or hereafter maintained with such Lender.  Anything in this
Agreement to the contrary notwithstanding, each of the Lenders further agrees
that it shall not, unless specifically requested to do so by Agent, take any
action

95


--------------------------------------------------------------------------------


to protect or enforce its rights arising out of this Agreement or the Other
Documents, it being the intent of Lenders that any such action to protect or
enforce rights under this Agreement and the Other Documents shall be taken in
concert and at the direction or with the consent of Agent or Required Lenders.


XV.         BORROWING AGENCY.

15.1.   Borrowing Agency Provisions.


(A)    EACH BORROWER HEREBY IRREVOCABLY DESIGNATES BORROWING AGENT TO BE ITS
ATTORNEY AND AGENT AND IN SUCH CAPACITY TO BORROW, SIGN AND ENDORSE NOTES, AND
EXECUTE AND DELIVER ALL INSTRUMENTS, DOCUMENTS, WRITINGS AND FURTHER ASSURANCES
NOW OR HEREAFTER REQUIRED HEREUNDER, ON BEHALF OF SUCH BORROWER OR BORROWERS,
AND HEREBY AUTHORIZES AGENT TO PAY OVER OR CREDIT ALL LOAN PROCEEDS HEREUNDER IN
ACCORDANCE WITH THE REQUEST OF BORROWING AGENT.


(B)    THE HANDLING OF THIS CREDIT FACILITY AS A CO-BORROWING FACILITY WITH A
BORROWING AGENT IN THE MANNER SET FORTH IN THIS AGREEMENT IS SOLELY AS AN
ACCOMMODATION TO BORROWERS AND AT THEIR REQUEST.  NEITHER AGENT NOR ANY LENDER
SHALL INCUR LIABILITY TO BORROWERS AS A RESULT THEREOF.  TO INDUCE AGENT AND
LENDERS TO DO SO AND IN CONSIDERATION THEREOF, EACH BORROWER HEREBY INDEMNIFIES
AGENT AND EACH LENDER AND HOLDS AGENT AND EACH LENDER HARMLESS FROM AND AGAINST
ANY AND ALL LIABILITIES, EXPENSES, LOSSES, DAMAGES AND CLAIMS OF DAMAGE OR
INJURY ASSERTED AGAINST AGENT OR ANY LENDER BY ANY PERSON ARISING FROM OR
INCURRED BY REASON OF THE HANDLING OF THE FINANCING ARRANGEMENTS OF BORROWERS AS
PROVIDED HEREIN, RELIANCE BY AGENT OR ANY LENDER ON ANY REQUEST OR INSTRUCTION
FROM BORROWING AGENT OR ANY OTHER ACTION TAKEN BY AGENT OR ANY LENDER WITH
RESPECT TO THIS SECTION 15.1 EXCEPT DUE TO WILLFUL MISCONDUCT OR GROSS (NOT
MERE) NEGLIGENCE BY THE INDEMNIFIED PARTY (AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL AND NON-APPEALABLE JUDGMENT).


(C)    ALL OBLIGATIONS SHALL BE JOINT AND SEVERAL, AND EACH BORROWER SHALL MAKE
PAYMENT UPON THE MATURITY OF THE OBLIGATIONS BY ACCELERATION OR OTHERWISE, AND
SUCH OBLIGATION AND LIABILITY ON THE PART OF EACH BORROWER SHALL IN NO WAY BE
AFFECTED BY ANY EXTENSIONS, RENEWALS AND FORBEARANCE GRANTED TO AGENT OR ANY
LENDER TO ANY BORROWER, FAILURE OF AGENT OR ANY LENDER TO GIVE ANY BORROWER
NOTICE OF BORROWING OR ANY OTHER NOTICE, ANY FAILURE OF AGENT OR ANY LENDER TO
PURSUE OR PRESERVE ITS RIGHTS AGAINST ANY BORROWER, THE RELEASE BY AGENT OR ANY
LENDER OF ANY COLLATERAL NOW OR THEREAFTER ACQUIRED FROM ANY BORROWER, AND SUCH
AGREEMENT BY EACH BORROWER TO PAY UPON ANY NOTICE ISSUED PURSUANT THERETO IS
UNCONDITIONAL AND UNAFFECTED BY PRIOR RECOURSE BY AGENT OR ANY LENDER TO THE
OTHER BORROWERS OR ANY COLLATERAL FOR SUCH BORROWER’S OBLIGATIONS OR THE LACK
THEREOF.  EACH BORROWER WAIVES ALL SURETYSHIP DEFENSES.

15.2.   Waiver of Subrogation.   Each Borrower expressly waives any and all
rights of subrogation, reimbursement, indemnity, exoneration, contribution of
any other claim which such Borrower may now or hereafter have against the other
Borrowers or other Person directly or contingently liable for the Obligations
hereunder, or against or with respect to the other Borrowers’ property
(including, without limitation, any property which is Collateral for the
Obligations), arising from the existence or performance of this Agreement, until
termination of this Agreement and repayment in full of the Obligations.

 

96


--------------------------------------------------------------------------------



XVI.        MISCELLANEOUS.

16.1.   Governing Law.   This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas applied to contracts to be
performed wholly within the State of Texas.  Any judicial proceeding brought by
or against any Borrower with respect to any of the Obligations, this Agreement,
the Other Documents or any related agreement may be brought in any court of
competent jurisdiction in the State of Texas, United States of America, and, by
execution and delivery of this Agreement, each Borrower accepts for itself and
in connection with its properties, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts, and irrevocably agrees to be
bound by any judgment rendered thereby in connection with this Agreement.  Each
Borrower hereby waives personal service of any and all process upon it and
consents that all such service of process may be made by registered mail (return
receipt requested) directed to Borrowing Agent at its address set forth in
Section 16.6 and service so made shall be deemed completed five (5) days after
the same shall have been so deposited in the mails of the United States of
America, or, at the Agent’s option, by service upon Borrowing Agent which each
Borrower irrevocably appoints as such Borrower’s Agent for the purpose of
accepting service within the State of Texas.  Nothing herein shall affect the
right to serve process in any manner permitted by law or shall limit the right
of Agent or any Lender to bring proceedings against any Borrower in the courts
of any other jurisdiction.  Each Borrower waives any objection to jurisdiction
and venue of any action instituted hereunder and shall not assert any defense
based on lack of jurisdiction or venue or based upon forum non conveniens.  Each
Borrower waives the right to remove any judicial proceeding brought against such
Borrower in any state court to any federal court.  Any judicial proceeding by
any Borrower against Agent or any Lender involving, directly or indirectly, any
matter or claim in any way arising out of, related to or connected with this
Agreement or any related agreement, shall be brought only in a federal or state
court located in the County of Dallas, State of Texas.

16.2.   Entire Understanding.


(A)    THIS AGREEMENT AND THE DOCUMENTS EXECUTED CONCURRENTLY HEREWITH CONTAIN
THE ENTIRE UNDERSTANDING AMONG BORROWER, AGENT AND EACH LENDER AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES AND SUPERSEDES ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, IF ANY, RELATING TO THE SUBJECT MATTER HEREOF.  THERE ARE NO
UNWRITTEN AGREEMENTS AMONG THE PARTIES.  ANY PROMISES, REPRESENTATIONS,
WARRANTIES OR GUARANTEES NOT HEREIN CONTAINED AND HEREINAFTER MADE SHALL HAVE NO
FORCE AND EFFECT UNLESS IN WRITING, SIGNED BY EACH BORROWER’S, AGENT’S AND EACH
LENDER’S RESPECTIVE OFFICERS.  NEITHER THIS AGREEMENT NOR ANY PORTION OR
PROVISIONS HEREOF MAY BE CHANGED, MODIFIED, AMENDED, WAIVED, SUPPLEMENTED,
DISCHARGED, CANCELLED OR TERMINATED ORALLY OR BY ANY COURSE OF DEALING, OR IN
ANY MANNER OTHER THAN BY AN AGREEMENT IN WRITING, SIGNED BY THE PARTY TO BE
CHARGED.  EACH BORROWER ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY COUNSEL IN
CONNECTION WITH THE EXECUTION OF THIS AGREEMENT AND OTHER DOCUMENTS AND IS NOT
RELYING UPON ORAL REPRESENTATIONS OR STATEMENTS INCONSISTENT WITH THE TERMS AND
PROVISIONS OF THIS AGREEMENT.

97


--------------------------------------------------------------------------------



(B)    THE REQUIRED LENDERS, AGENT WITH THE CONSENT IN WRITING OF THE REQUIRED
LENDERS, AND BORROWERS MAY, SUBJECT TO THE PROVISIONS OF THIS SECTION 16.2 (B),
FROM TIME TO TIME ENTER INTO WRITTEN SUPPLEMENTAL AGREEMENTS TO THIS AGREEMENT
OR THE OTHER DOCUMENTS EXECUTED BY BORROWERS, FOR THE PURPOSE OF ADDING OR
DELETING ANY PROVISIONS OR OTHERWISE CHANGING, VARYING OR WAIVING IN ANY MANNER
THE RIGHTS OF LENDERS, AGENT OR BORROWERS THEREUNDER OR THE CONDITIONS,
PROVISIONS OR TERMS THEREOF OF WAIVING ANY EVENT OF DEFAULT THEREUNDER, BUT ONLY
TO THE EXTENT SPECIFIED IN SUCH WRITTEN AGREEMENTS; PROVIDED, HOWEVER, THAT NO
SUCH SUPPLEMENTAL AGREEMENT SHALL, WITHOUT THE CONSENT OF ALL LENDERS:

(I)         INCREASE THE COMMITMENT PERCENTAGE, THE MAXIMUM DOLLAR COMMITMENT OF
ANY LENDER OR THE MAXIMUM LOAN AMOUNT.

(II)        EXTEND THE MATURITY OF ANY NOTE OR THE DUE DATE FOR ANY AMOUNT
PAYABLE HEREUNDER, OR DECREASE THE RATE OF INTEREST OR REDUCE ANY FEE PAYABLE BY
BORROWERS TO LENDERS PURSUANT TO THIS AGREEMENT.

(III)       ALTER THE DEFINITION OF THE TERM REQUIRED LENDERS OR ALTER, AMEND OR
MODIFY THIS SECTION 16.2(B).

(IV)      RELEASE ANY COLLATERAL DURING ANY CALENDAR YEAR (OTHER THAN IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT) HAVING AN AGGREGATE VALUE IN
EXCESS OF $1,000,000.

(V)       CHANGE THE RIGHTS AND DUTIES OF AGENT.

(VI)      PERMIT ANY REVOLVING ADVANCE TO BE MADE IF AFTER GIVING EFFECT THERETO
THE TOTAL OF REVOLVING ADVANCES OUTSTANDING HEREUNDER WOULD EXCEED THE FORMULA
AMOUNT FOR MORE THAN SIXTY (30) CONSECUTIVE BUSINESS DAYS OR EXCEED ONE HUNDRED
AND FIVE PERCENT (105%) OF THE FORMULA AMOUNT.

(VII)     INCREASE THE ADVANCE RATES ABOVE THE ADVANCE RATES IN EFFECT ON THE
SECOND RESTATED CLOSING DATE.

(VIII)    RELEASE ANY GUARANTOR.

Any such supplemental agreement shall apply equally to each Lender and shall be
binding upon Borrowers, Lenders and Agent and all future holders of the
Obligations.  In the case of any waiver, Borrowers, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no waiver of a specific
Event of Default shall extend to any subsequent Event of Default (whether or not
the subsequent Event of Default is the same as the Event of Default which was
waived), or impair any right consequent thereon.

In the event that Agent requests the consent of a Lender pursuant to this
Section 16.2 and such consent is denied, then PNC may, at its option, require
such Lender to assign its interest in the Advances to PNC or to another Lender
or to any other Person designated by the Agent (the “Designated Lender”), for a
price equal to (i) the then outstanding principal amount thereof plus
(ii) accrued and unpaid interest and fees (but not including any fees payable
with respect to the

98


--------------------------------------------------------------------------------


termination of this Agreement before the expiration of the Term) then due such
Lender, which interest and fees shall be paid when collected from Borrowers.  In
the event PNC elects to require any Lender to assign its interest to PNC or to
the Designated Lender, PNC will so notify such Lender in writing within forty
five (45) days following such Lender’s denial, and such Lender will assign its
interest to PNC or the Designated Lender no later than five (5) days following
receipt of such notice pursuant to a Commitment Transfer Supplement executed by
such Lender, PNC or the Designated Lender, as appropriate, and Agent.

Notwithstanding (a) the existence of a Default or an Event of Default, (b) that
any of the other applicable conditions precedent set forth in Section 8.2 hereof
have not been satisfied or (c) any other provision of this Agreement, Agent may
at its discretion and without the consent of the Required Lenders, voluntarily
permit the outstanding Revolving Advances at any time to exceed an amount equal
to the Formula Amount by up to ten percent (10%) for up to thirty (30)
consecutive Business Days (the “Out-of-Formula Loans”).  If Agent is willing in
its sole and absolute discretion to make such Out-of-Formula Loans, such
Out-of-Formula Loans shall be payable on demand and shall bear interest at the
Default Rate; provided that, if Lenders do make Out-of-Formula Loans, neither
Agent nor Lenders shall be deemed thereby to have changed the limits of Section
2.1(a).  For purposes of this paragraph, the discretion granted to Agent
hereunder shall not preclude involuntary overadvances that may result from time
to time due to the fact that the Formula Amount was unintentionally exceeded for
any reason, including, but not limited to, Collateral previously deemed to be
“Eligible Receivables,” becomes ineligible, collections of Receivables applied
to reduce outstanding Revolving Advances are thereafter returned for
insufficient funds or overadvances are made to protect or preserve the
Collateral.  In the event Agent involuntarily permits the outstanding Revolving
Advances to exceed the Formula Amount by more than ten percent (10%), Agent
shall use its efforts to have Borrowers decrease such excess in as expeditious a
manner as is practicable under the circumstances and not inconsistent with the
reason for such excess.  Revolving Advances made after Agent has determined the
existence of involuntary overadvances shall be deemed to be involuntary
overadvances and shall be decreased in accordance with the preceding sentence.

In addition to (and not in substitution of) the discretionary Revolving Advances
permitted above in this Section 16.2, the Agent is hereby authorized by
Borrowers and the Lenders, from time to time in the Agent’s sole discretion,
(A) after the occurrence and during the continuation of a Default or an Event of
Default, or (B) at any time that any of the other applicable conditions
precedent set forth in Section 8.2 hereof have not been satisfied, to make
Revolving Advances to Borrowers on behalf of the Lenders which the Agent, in its
reasonable business judgment, deems necessary or desirable (a) to preserve or
protect the Collateral, or any portion thereof, (b) to enhance the likelihood
of, or maximize the amount of, repayment of the Advances and other Obligations,
or (c) to pay any other amount chargeable to Borrowers pursuant to the terms of
this Agreement; provided, that at any time after giving effect to any such
Revolving Advances the outstanding Revolving Advances do not exceed one hundred
and ten percent (110%) of the Formula Amount.

16.3.   Successors and Assigns; Participations; New Lenders.


(A)    THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
BORROWERS, AGENT, EACH LENDER, ALL FUTURE HOLDERS OF THE OBLIGATIONS AND THEIR
RESPECTIVE

99


--------------------------------------------------------------------------------



SUCCESSORS AND ASSIGNS, EXCEPT THAT NO BORROWER MAY ASSIGN OR TRANSFER ANY OF
ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT
OF AGENT AND EACH LENDER.


(B)    EACH BORROWER ACKNOWLEDGES THAT IN THE REGULAR COURSE OF COMMERCIAL
BANKING BUSINESS ONE OR MORE LENDERS MAY AT ANY TIME AND FROM TIME TO TIME SELL
PARTICIPATING INTERESTS IN THE ADVANCES TO OTHER FINANCIAL INSTITUTIONS (EACH
SUCH TRANSFEREE OR PURCHASER OF A PARTICIPATING INTEREST, A “PARTICIPANT”). 
EACH PARTICIPANT MAY EXERCISE ALL RIGHTS OF PAYMENT (INCLUDING RIGHTS OF
SET-OFF) WITH RESPECT TO THE PORTION OF SUCH ADVANCES HELD BY IT OR OTHER
OBLIGATIONS PAYABLE HEREUNDER AS FULLY AS IF SUCH PARTICIPANT WERE THE DIRECT
HOLDER THEREOF PROVIDED THAT BORROWERS SHALL NOT BE REQUIRED TO PAY TO ANY
PARTICIPANT MORE THAN THE AMOUNT WHICH IT WOULD HAVE BEEN REQUIRED TO PAY TO
LENDER WHICH GRANTED AN INTEREST IN ITS ADVANCES OR OTHER OBLIGATIONS PAYABLE
HEREUNDER TO SUCH PARTICIPANT HAD SUCH LENDER RETAINED SUCH INTEREST IN THE
ADVANCES HEREUNDER OR OTHER OBLIGATIONS PAYABLE HEREUNDER AND IN NO EVENT SHALL
BORROWERS BE REQUIRED TO PAY ANY SUCH AMOUNT ARISING FROM THE SAME CIRCUMSTANCES
AND WITH RESPECT TO THE SAME ADVANCES OR OTHER OBLIGATIONS PAYABLE HEREUNDER TO
BOTH SUCH LENDER AND SUCH PARTICIPANT.  EACH BORROWER HEREBY GRANTS TO ANY
PARTICIPANT A CONTINUING SECURITY INTEREST IN ANY DEPOSITS, MONEYS OR OTHER
PROPERTY ACTUALLY OR CONSTRUCTIVELY HELD BY SUCH PARTICIPANT AS SECURITY FOR THE
PARTICIPANT’S INTEREST IN THE ADVANCES.


(C)    ANY LENDER MAY, WITH THE CONSENT OF AGENT AND THE BORROWING AGENT, ON
BEHALF OF THE BORROWERS, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED, SELL, ASSIGN OR TRANSFER ALL OR ANY PART OF ITS RIGHTS UNDER THIS
AGREEMENT AND THE OTHER DOCUMENTS TO ONE OR MORE ADDITIONAL BANKS OR FINANCIAL
INSTITUTIONS AND ONE OR MORE ADDITIONAL BANKS OR FINANCIAL INSTITUTIONS MAY
COMMIT TO MAKE ADVANCES HEREUNDER (EACH A “PURCHASING LENDER”), IN MINIMUM
AMOUNTS OF NOT LESS THAN $5,000,000, PURSUANT TO A COMMITMENT TRANSFER
SUPPLEMENT, EXECUTED BY A PURCHASING LENDER, THE TRANSFEROR LENDER, AND AGENT
AND DELIVERED TO AGENT FOR RECORDING; PROVIDED, HOWEVER, THAT IF ANY EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, NO CONSENT BY BORROWING AGENT OR
BORROWERS SHALL BE REQUIRED FOR SUCH SALE, ASSIGNMENT OR TRANSFER.  UPON SUCH
EXECUTION, DELIVERY, ACCEPTANCE AND RECORDING, FROM AND AFTER THE TRANSFER
EFFECTIVE DATE DETERMINED PURSUANT TO SUCH COMMITMENT TRANSFER SUPPLEMENT, (I)
PURCHASING LENDER THEREUNDER SHALL BE A PARTY HERETO AND, TO THE EXTENT PROVIDED
IN SUCH COMMITMENT TRANSFER SUPPLEMENT, HAVE THE RIGHTS AND OBLIGATIONS OF A
LENDER THEREUNDER WITH A COMMITMENT PERCENTAGE AS SET FORTH THEREIN, AND (II)
THE TRANSFEROR LENDER THEREUNDER SHALL, TO THE EXTENT PROVIDED IN SUCH
COMMITMENT TRANSFER SUPPLEMENT, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS
AGREEMENT, THE COMMITMENT TRANSFER SUPPLEMENT CREATING A NOVATION FOR THAT
PURPOSE.  SUCH COMMITMENT TRANSFER SUPPLEMENT SHALL BE DEEMED TO AMEND THIS
AGREEMENT TO THE EXTENT, AND ONLY TO THE EXTENT, NECESSARY TO REFLECT THE
ADDITION OF SUCH PURCHASING LENDER AND THE RESULTING ADJUSTMENT OF THE
COMMITMENT PERCENTAGES ARISING FROM THE PURCHASE BY SUCH PURCHASING LENDER OF
ALL OR A PORTION OF THE RIGHTS AND OBLIGATIONS OF SUCH TRANSFEROR LENDER UNDER
THIS AGREEMENT AND THE OTHER DOCUMENTS.  EACH BORROWER HEREBY CONSENTS TO THE
ADDITION OF SUCH PURCHASING LENDER AND THE RESULTING ADJUSTMENT OF THE
COMMITMENT PERCENTAGES ARISING FROM THE PURCHASE BY SUCH PURCHASING LENDER OF
ALL OR A PORTION OF THE RIGHTS AND OBLIGATIONS OF SUCH TRANSFEROR LENDER UNDER
THIS AGREEMENT AND THE OTHER DOCUMENTS.  BORROWERS SHALL EXECUTE AND DELIVER
SUCH FURTHER DOCUMENTS AND DO SUCH FURTHER ACTS AND THINGS IN ORDER TO
EFFECTUATE THE FOREGOING.

100


--------------------------------------------------------------------------------



(D)    ANY LENDER, WITH THE CONSENT OF AGENT AND OF BORROWING AGENT, ON BEHALF
OF THE BORROWERS, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED,
MAY DIRECTLY OR INDIRECTLY SELL, ASSIGN OR TRANSFER ALL OR ANY PORTION OF ITS
RIGHTS AND OBLIGATIONS UNDER OR RELATING TO REVOLVING ADVANCES UNDER THIS
AGREEMENT AND THE OTHER DOCUMENTS TO AN ENTITY, WHETHER A CORPORATION,
PARTNERSHIP, TRUST, LIMITED LIABILITY COMPANY OR OTHER ENTITY THAT (I) IS
ENGAGED IN MAKING, PURCHASING, HOLDING OR OTHERWISE INVESTING IN BANK LOANS AND
SIMILAR EXTENSIONS OF CREDIT IN THE ORDINARY COURSE OF ITS BUSINESS AND (II) IS
ADMINISTERED, SERVICED OR MANAGED BY THE ASSIGNING LENDER OR AN AFFILIATE OF
SUCH LENDER (A “PURCHASING CLO” AND TOGETHER WITH EACH PARTICIPANT AND
PURCHASING LENDER, EACH A “TRANSFEREE” AND COLLECTIVELY THE “TRANSFEREES”), IN
MINIMUM AMOUNTS OF $5,000,000, PURSUANT TO A COMMITMENT TRANSFER SUPPLEMENT
MODIFIED AS APPROPRIATE TO REFLECT THE INTEREST BEING ASSIGNED (“MODIFIED
COMMITMENT TRANSFER SUPPLEMENT”), EXECUTED BY ANY INTERMEDIATE PURCHASER, THE
PURCHASING CLO, THE TRANSFEROR LENDER, AND AGENT AS APPROPRIATE AND DELIVERED TO
AGENT FOR RECORDING;  PROVIDED, HOWEVER, THAT IF ANY EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, NO CONSENT BY BORROWING AGENT OR BORROWERS SHALL BE
REQUIRED FOR SUCH SALE, ASSIGNMENT OR TRANSFER. UPON SUCH EXECUTION AND
DELIVERY, FROM AND AFTER THE TRANSFER EFFECTIVE DATE DETERMINED PURSUANT TO SUCH
MODIFIED COMMITMENT TRANSFER SUPPLEMENT, (I) PURCHASING CLO THEREUNDER SHALL BE
A PARTY HERETO AND, TO THE EXTENT PROVIDED IN SUCH MODIFIED COMMITMENT TRANSFER
SUPPLEMENT, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER THEREUNDER AND (II) THE
TRANSFEROR LENDER THEREUNDER SHALL, TO THE EXTENT PROVIDED IN SUCH MODIFIED
COMMITMENT TRANSFER SUPPLEMENT, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS
AGREEMENT, THE MODIFIED COMMITMENT TRANSFER SUPPLEMENT CREATING A NOVATION FOR
THAT PURPOSE.  SUCH MODIFIED COMMITMENT TRANSFER SUPPLEMENT SHALL BE DEEMED TO
AMEND THIS AGREEMENT TO THE EXTENT, AND ONLY TO THE EXTENT, NECESSARY TO REFLECT
THE ADDITION OF SUCH PURCHASING CLO.  EACH BORROWER HEREBY CONSENTS TO THE
ADDITION OF SUCH PURCHASING CLO.  BORROWERS SHALL EXECUTE AND DELIVER SUCH
FURTHER DOCUMENTS AND DO SUCH FURTHER ACTS AND THINGS IN ORDER TO EFFECTUATE THE
FOREGOING.


(E)    AGENT SHALL MAINTAIN AT ITS ADDRESS A COPY OF EACH COMMITMENT TRANSFER
SUPPLEMENT AND MODIFIED COMMITMENT TRANSFER SUPPLEMENT DELIVERED TO IT AND A
REGISTER (THE “REGISTER”) FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF EACH
LENDER AND THE OUTSTANDING PRINCIPAL, ACCRUED AND UNPAID INTEREST AND OTHER FEES
DUE HEREUNDER.  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, IN THE ABSENCE
OF MANIFEST ERROR, AND EACH BORROWER, AGENT AND LENDERS MAY TREAT EACH PERSON
WHOSE NAME IS RECORDED IN THE REGISTER AS THE OWNER OF THE ADVANCE RECORDED
THEREIN FOR THE PURPOSES OF THIS AGREEMENT.  THE REGISTER SHALL BE AVAILABLE FOR
INSPECTION BY BORROWERS OR ANY LENDER AT ANY REASONABLE TIME AND FROM TIME TO
TIME UPON REASONABLE PRIOR NOTICE.  AGENT SHALL RECEIVE A FEE IN THE AMOUNT OF
$5,000 PAYABLE BY THE APPLICABLE PURCHASING LENDER AND/OR PURCHASING CLO UPON
THE EFFECTIVE DATE OF EACH TRANSFER OR ASSIGNMENT (OTHER THAN TO AN INTERMEDIATE
PURCHASER) TO SUCH PURCHASING LENDER AND/OR PURCHASING CLO.


(F)     EACH BORROWER AUTHORIZES EACH LENDER TO DISCLOSE TO ANY TRANSFEREE AND
ANY PROSPECTIVE TRANSFEREE ANY AND ALL FINANCIAL INFORMATION IN SUCH LENDER’S
POSSESSION CONCERNING SUCH BORROWER WHICH HAS BEEN DELIVERED TO SUCH LENDER BY
OR ON BEHALF OF SUCH BORROWER PURSUANT TO THIS AGREEMENT OR IN CONNECTION WITH
SUCH LENDER’S CREDIT EVALUATION OF SUCH BORROWER.

16.4.   Application of Payments.   Agent shall have the continuing and exclusive
right to apply or reverse and re-apply any payment and any and all proceeds of
Collateral to any portion

101


--------------------------------------------------------------------------------


of the Obligations.  To the extent that any Borrower makes a payment or Agent or
any Lender receives any payment or proceeds of the Collateral for any Borrower’s
benefit, which are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver, custodian or any other party under any bankruptcy law,
common law or equitable cause, then, to such extent, the Obligations or part
thereof intended to be satisfied shall be revived and continue as if such
payment or proceeds had not been received by Agent or such Lender.

16.5.   Indemnity.   Each Borrower shall indemnify and defend Agent, each Lender
and each of their respective officers, directors, Affiliates, attorneys,
employees and agents from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses and
disbursements of any kind or nature whatsoever (including fees and disbursements
of counsel) which may be imposed on, incurred by, or asserted against Agent or
any Lender in any claim, litigation, proceeding or investigation instituted or
conducted by any Governmental Body or instrumentality or any other Person with
respect to any aspect of, or any transaction contemplated by, or referred to in,
or any matter related to, this Agreement or the Other Documents, whether or not
Agent or any Lender is a party thereto, except to the extent that any of the
foregoing arises out of the willful misconduct of the party being indemnified
(as determined by a court of competent jurisdiction in a final and
non-appealable judgment).  WITHOUT LIMITING THE FOREGOING, (i) IT IS THE
INTENTION OF BORROWERS, AND BORROWERS AGREE, THAT THE INDEMNITY PROVISIONS AND
EXCULPATORY PROVISIONS CONTAINED IN THIS AGREEMENT SHALL APPLY WITH RESPECT TO
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS,
SETTLEMENTS, SUITS, COSTS, EXPENSES AND DISBURSEMENTS OF ANY KIND WHATSOEVER
(INCLUDING, WITHOUT LIMITATION, FEES AND DISBURSEMENTS OF COUNSEL), WHICH IN
WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OF ANY PARTY TO BE
INDEMNIFIED, AND (ii) this indemnity shall extend to any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses and disbursements of any kind or nature whatsoever (including fees and
disbursements of counsel) asserted against or incurred by any of the indemnitees
described above in this Section 16.5 by any Person under any Environmental Laws
or similar laws by reason of any Borrower’s or any other Person’s failure to
comply with laws applicable to solid or hazardous waste materials, including
Hazardous Substances and Hazardous Waste, or other Toxic Substances. 
Additionally, if any taxes (excluding taxes imposed upon or measured solely by
the net income of Agent and Lenders, but including any intangibles taxes, stamp
tax, recording tax or franchise tax) shall be payable by Agent, Lenders or
Borrowers on account of the execution or delivery of this Agreement, or the
execution, delivery, issuance or recording of any of the Other Documents, or the
creation or repayment of any of the Obligations hereunder, by reason of any
Applicable Law now or hereafter in effect, Borrowers will pay (or will promptly
reimburse Agent and Lenders for payment of) all such taxes, including interest
and penalties thereon, and will indemnify and hold the indemnitees described
above in this Section 16.5 harmless from and against all liability in connection
therewith.

16.6.   Notice.   Any notice or request hereunder may be given to Borrowing
Agent or any Borrower or to Agent or any Lender at their respective addresses
set forth below or at such other address as may hereafter be specified in a
notice designated as a notice of change of

102


--------------------------------------------------------------------------------


address under this Section.  Any notice, request, demand, direction or other
communication (for purposes of this Section 16.6 only, a “Notice”) to be given
to or made upon any party hereto under any provision of this Loan Agreement
shall be given or made by telephone or in writing (which includes by means of
electronic transmission (i.e., “e-mail”) or facsimile transmission or by setting
forth such Notice on a site on the World Wide Web (a “Website Posting”) if
Notice of such Website Posting (including the information necessary to access
such site) has previously been delivered to the applicable parties hereto by
another means set forth in this Section 16.6) in accordance with this Section
16.6.  Any such Notice must be delivered to the applicable parties hereto at the
addresses and numbers set forth under their respective names on Section 16.6
hereof or in accordance with any subsequent unrevoked Notice from any such party
that is given in accordance with this Section 16.6.  Any Notice shall be
effective:


(A)    IN THE CASE OF HAND-DELIVERY, WHEN DELIVERED;


(B)    IF GIVEN BY MAIL, FOUR DAYS AFTER SUCH NOTICE IS DEPOSITED WITH THE
UNITED STATES POSTAL SERVICE, WITH FIRST-CLASS POSTAGE PREPAID, RETURN RECEIPT
REQUESTED;


(C)    IN THE CASE OF A TELEPHONIC NOTICE, WHEN A PARTY IS CONTACTED BY
TELEPHONE, IF DELIVERY OF SUCH TELEPHONIC NOTICE IS CONFIRMED NO LATER THAN THE
NEXT BUSINESS DAY BY HAND DELIVERY, A FACSIMILE OR ELECTRONIC TRANSMISSION, A
WEBSITE POSTING OR AN OVERNIGHT COURIER DELIVERY OF A CONFIRMATORY NOTICE
(RECEIVED AT OR BEFORE NOON ON SUCH NEXT BUSINESS DAY);


(D)    IN THE CASE OF A FACSIMILE TRANSMISSION, WHEN SENT TO THE APPLICABLE
PARTY’S FACSIMILE MACHINE’S TELEPHONE NUMBER, IF THE PARTY SENDING SUCH NOTICE
RECEIVES CONFIRMATION OF THE DELIVERY THEREOF FROM ITS OWN FACSIMILE MACHINE;


(E)    IN THE CASE OF ELECTRONIC TRANSMISSION, WHEN ACTUALLY RECEIVED;


(F)     IN THE CASE OF A WEBSITE POSTING, UPON DELIVERY OF A NOTICE OF SUCH
POSTING (INCLUDING THE INFORMATION NECESSARY TO ACCESS SUCH SITE) BY ANOTHER
MEANS SET FORTH IN THIS SECTION 16.6; AND


(G)    IF GIVEN BY ANY OTHER MEANS (INCLUDING BY OVERNIGHT COURIER), WHEN
ACTUALLY RECEIVED.

Any Lender giving a Notice to Borrowing Agent or any Borrower shall concurrently
send a copy thereof to the Agent, and the Agent shall promptly notify the other
Lenders of its receipt of such Notice.


(A)   IF TO AGENT OR PNC AT:

PNC Bank, National Association
2100 Ross Avenue, Suite 1850
Dallas, TX 75201
Attention:  Relationship Manager (Geokinetics)
Telephone:  (214) 871-1218
Facsimile:  (214) 871-2015

103


--------------------------------------------------------------------------------


with a copy to:

PNC Bank, National Association
Two Tower Center Boulevard
East Brunswick, New Jersey 08816
Attention:  Josephine Griffin
Telephone:  (732) 220-4388
Facsimile:  (732) 220-4394

with an additional copy to:

PNC Bank, National Association
500 First Avenue
Pittsburgh, Pennsylvania 15219
Attention:  Lisa Pierce
Telephone:  (412) 762-6442
Facsimile:  (412) 762-8672

with an additional copy to:

Patton Boggs LLP
2001 Ross Avenue, Suite 3000
Dallas, Texas 75201
Attention:          Michelle W. Suarez
Telephone:        (214) 758-1500
Facsimile:           (214) 758-1550


(B)    IF TO A LENDER OTHER THAN AGENT, AS SPECIFIED ON THE SIGNATURE PAGES
HEREOF.


(C)    IF TO BORROWING AGENT OR ANY BORROWER:

Geokinetics Inc.
14521 Old Katy Road, Suite 100
Houston, Texas 77079
Attention:          Scott McCurdy
Telephone:        (281) 848-6823
Facsimile:           (281) 398-9996

with a copy to:

Chamberlain, Hrdlicka, White, Williams & Martin
1200 Smith Street, 14th Floor
Houston, Texas 77002
Attention:          James J. Spring, III
Telephone:        (713) 658-1818
Facsimile:           (713) 658-2553

104


--------------------------------------------------------------------------------


16.7.   Survival.   The obligations of Borrowers under Sections 2.2(f), 3.7,
3.8, 3.9, 4.18(h), and 16.5 and the obligations of Lenders under Section 14.7,
shall survive termination of this Agreement and the Other Documents and payment
in full of the Obligations.

16.8.   Severability.   If any part of this Agreement is contrary to, prohibited
by, or deemed invalid under Applicable Laws or regulations, such provision shall
be inapplicable and deemed omitted to the extent so contrary, prohibited or
invalid, but the remainder hereof shall not be invalidated thereby and shall be
given effect so far as possible.

16.9.   Expenses.   All costs and expenses including, without limitation, all
search, accounting, audit, appraisal, recording, professional and filing fees
and expenses and reasonable attorneys’ fees (including the allocated costs of
in-house counsel) and all other expenses and disbursements incurred by Agent on
its behalf or on behalf of Lenders and Lenders (a) in all efforts made to
enforce payment of any Obligation or effect collection of any Collateral, or
(b) in connection with the entering into, documenting, negotiating, structuring,
reviewing and closing this Agreement and the modification, amendment,
administration, monitoring, and enforcement of this Agreement or any consents or
waivers hereunder and all related agreements, documents and instruments, or
(c) in instituting, monitoring, maintaining, preserving, enforcing and
foreclosing on Agent’s security interest in or Lien on any of the Collateral, or
monitoring, maintaining, preserving or enforcing any of Agent’s or any Lender’s
rights hereunder and under all related agreements, documents and instruments,
whether through judicial proceedings or otherwise, or (d) in defending or
prosecuting any actions or proceedings arising out of or relating to Agent’s or
any Lender’s transactions with any Borrower, or (e) in connection with any
advice given to Agent or any Lender with respect to its rights and obligations
under this Agreement and all related agreements, documents and instruments, may
be charged to Borrowers’ Account and shall be part of the Obligations.

16.10. Injunctive Relief.   Each Borrower recognizes that, in the event any
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefore, Agent, if Agent so requests, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving that actual damages are not an adequate remedy.

16.11. Consequential Damages.   Neither Agent nor any Lender, nor any agent or
attorney for any of them, shall be liable to any Borrower or any Guarantor (or
any Affiliate of any such Person) for indirect, punitive, exemplary or
consequential damages arising from any breach of contract, tort or other wrong
relating to the establishment, administration or collection of the Obligations
or as a result of any transaction contemplated under this Agreement or any Other
Document.

16.12. Captions.   The captions at various places in this Agreement are intended
for convenience only and do not constitute and shall not be interpreted as part
of this Agreement.

16.13. Counterparts; Facsimile Signatures.   This Agreement may be executed in
any number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the

105


--------------------------------------------------------------------------------


same agreement.  Any signature delivered by a party by facsimile transmission
shall be deemed to be an original signature hereto.

16.14. Construction.   The parties acknowledge that each party and its counsel
have reviewed this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.

16.15. Confidentiality; Sharing Information.   Agent, each Lender and each
Transferee shall hold all non-public information obtained by Agent, such Lender
or such Transferee pursuant to the requirements of this Agreement in accordance
with Agent’s, such Lender’s and such Transferee’s customary procedures for
handling confidential information of this nature; provided, however, Agent, each
Lender and each Transferee may disclose such confidential information (a) to its
examiners, Affiliates, outside auditors, counsel and other professional
advisors, (b) to Agent, any Lender or to any prospective Transferees, and (c) as
required or requested by any Governmental Body or representative thereof or
pursuant to legal process; provided, further that (i) unless specifically
prohibited by Applicable Law or court order, Agent, each Lender and each
Transferee shall use its reasonable best efforts prior to disclosure thereof, to
notify the applicable Borrower of the applicable request for disclosure of such
non-public information (A) by a Governmental Body or representative thereof
(other than any such request in connection with an examination of the financial
condition of a Lender or a Transferee by such Governmental Body) or (B) pursuant
to legal process and (ii) in no event shall Agent, any Lender or any Transferee
be obligated to return any materials furnished by any Borrower other than those
documents and instruments in possession of Agent or any Lender in order to
perfect its Lien on the Collateral once the Obligations have been paid in full
and this Agreement has been terminated.  Each Borrower acknowledges that from
time to time financial advisory, investment banking and other services may be
offered or provided to such Borrower or one or more of its Affiliates (in
connection with this Agreement or otherwise) by any Lender or by one or more
Subsidiaries or Affiliates of such Lender and each Borrower hereby authorizes
each Lender to share any information delivered to such Lender by such Borrower
and its Subsidiaries pursuant to this Agreement, or in connection with the
decision of such Lender to enter into this Agreement, to any such Subsidiary or
Affiliate of such Lender, it being understood that any such Subsidiary or
Affiliate of any Lender receiving such information shall be bound by the
provisions of this Section 16.15 as if it were a Lender hereunder.  Such
authorization shall survive the repayment of the other Obligations and the
termination of this Agreement.

16.16. Publicity.   Each Borrower and each Lender hereby authorizes Agent to
make appropriate announcements of the financial arrangement entered into among
Borrowers, Agent and Lenders, including announcements which are commonly known
as tombstones, in such publications and to such selected parties as Agent shall
in its sole and absolute discretion deem appropriate.

16.17. Non-Applicability of Chapter 346.   Borrowers, Agent and each Lender
hereby agree that, except for the opt-out provisions of Section 346.004 thereof,
the provisions of Chapter 346 of the Texas Finance Code (regulating certain
revolving credit loans and revolving tri-party accounts) shall not apply to this
Agreement or any of the Other Documents.

106


--------------------------------------------------------------------------------


16.18. Certifications From Banks and Participants; US PATRIOT Act.   Each Lender
or assignee or participant of a Lender that is not incorporated under the Laws
of the United States of America or a state thereof (and is not excepted from the
certification requirement contained in Section 313 of the USA PATRIOT Act and
the applicable regulations because it is both (i) an affiliate of a depository
institution or foreign bank that maintains a physical presence in the United
States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA PATRIOT Act and the
applicable regulations: (1) within 10 days after the Second Restated Closing
Date, and (2) as such other times as are required under the USA PATRIOT Act.

16.19. Amendment and Restatement.   This Agreement and the Notes are given in
amendment, consolidation, restatement, renewal and extension (but not in
novation, extinguishment or satisfaction) of the Original Agreement and the
promissory notes issued in connection therewith.  All Liens and security
interests securing payment of the obligations under the Original Agreement and
such promissory notes are hereby collectively renewed, extended, rearranged,
ratified and brought forward as security for the payment and performance of the
Obligations.  With respect to matters relating to the period prior to the date
hereof, all of the provisions of the Original Agreement (as amended hereby), and
the security agreements and other documents, instruments or agreements executed
in connection therewith, are each hereby ratified and confirmed and shall remain
in force and effect.  This Agreement shall not constitute a waiver by Agent and
Lenders of any Default or Event of Default (each such term as defined in the
Original Agreement) under the Original Agreement and the Loan Documents (as
defined therein) that existed on or prior to the Second Restated Closing Date
(and not otherwise expressly waived in writing by the Lenders (as defined in the
Original Agreement)) immediately prior to the effectiveness hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW.]

 

107


--------------------------------------------------------------------------------


Each of the parties has signed this Agreement as of the day and year first above
written.

GEOKINETICS INC.,
as Borrowing Agent and as a Borrower

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Scott A. McCurdy

 

Title: Vice President

 

 

 

 

 

 

 

 

 

GEOPHYSICAL DEVELOPMENT CORPORATION,
as a Borrower

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Scott A. McCurdy

 

Title: Vice President

 

 

 

 

 

 

 

 

 

QUANTUM GEOPHYSICAL, INC.,
as a Borrower

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Scott A. McCurdy

 

Title: Vice President

 

 

 

 

 

 

 

 

 

GEOKINETICS EXPLORATION INC.
(f/k/a Trace Energy Services Ltd.),
as a Borrower

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Scott A. McCurdy

 

Title: Vice President

 


--------------------------------------------------------------------------------


 

TRACE ENERGY SERVICES, INC.,
as a Borrower

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Scott A. McCurdy

 

Title: Vice President

 

 

 

 

 

 

 

 

 

GEOKINETICS HOLDINGS, INC.,
as a Borrower

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Scott A. McCurdy

 

Title: Vice President

 

 

 

 

 

 

 

 

 

GRANT GEOPHYSICAL, INC.,
as a Borrower

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Scott A. McCurdy

 

Title: Vice President

 

 

 

 

 

 

 

 

 

GRANT GEOPHYSICAL (INT’L), INC.,
as a Borrower

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Scott A. McCurdy

 

Title: Vice President

 

 

 

 

 

 

 

 

 

GRANT GEOPHYSICAL CORP.,
as a Borrower

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Scott A. McCurdy

 

Title: Vice President

 

2


--------------------------------------------------------------------------------


 

ADVANCED SEISMIC TECHNOLOGY, INC.,
as a Borrower

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Scott A. McCurdy

 

Title: Vice President

 

3


--------------------------------------------------------------------------------


 

PNC BANK, NATIONAL ASSOCIATION,
as Lender and as Agent

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Commitment Percentage:  100%

 

4


--------------------------------------------------------------------------------


LIST OF EXHIBITS AND SCHEDULES

 

Exhibits

 

 

 

 

 

Exhibit 1.2

 

Borrowing Base Certificate

Exhibit 2.1(a)

 

Revolving Credit Note

Exhibit 2.22(a)

 

Commitment Increase Certificate

Exhibit 2.22(c)

 

Additional Lender Certificate

Exhibit 5.5(a)

 

Financial Projections

Exhibit 8.1(k)

 

Financial Condition Certificate

Exhibit 16.3

 

Commitment Transfer Supplement

 

 

 

Schedules

 

 

 

 

 

Schedule 1.2

 

Permitted Encumbrances

Schedule 4.5

 

Equipment and Inventory Locations

Schedule 4.15(c)

 

Chief Executive Office Locations

Schedule 4.15(h)

 

Deposit and Investment Accounts

Schedule 4.19

 

Real Property

Schedule 5.1

 

Consents

Schedule 5.2(a)

 

States of Qualification and Good Standing

Schedule 5.2(b)

 

Subsidiaries

Schedule 5.4

 

Federal Tax Identification Number

Schedule 5.6

 

Prior Names

Schedule 5.7

 

Environmental

Schedule 5.8(b)

 

Litigation

Schedule 5.8(d)

 

Plans

Schedule 5.9

 

Intellectual Property, Source Code Escrow Agreements

Schedule 5.10

 

Licenses and Permits

Schedule 5.14

 

Labor Disputes

Schedule 7.3

 

Guarantees

Schedule 7.8

 

Permitted Indebtedness

 


--------------------------------------------------------------------------------